


Exhibit 10.52

 

CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THIS OMITTED INFORMATION. THE OMITTED INFORMATION HAS BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****).

 

 

 

 

Published CUSIP Number:             

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of December 16, 2013

 

among

 

GLOBAL OPERATING LLC,

 

GLOBAL COMPANIES LLC,

 

GLOBAL MONTELLO GROUP CORP.

 

GLEN HES CORP.

 

CHELSEA SANDWICH LLC

 

GLP FINANCE CORP.

 

GLOBAL ENERGY MARKETING LLC

 

GLOBAL ENERGY MARKETING II LLC

 

GLOBAL CNG LLC

 

ALLIANCE ENERGY LLC and

 

CASCADE KELLY HOLDINGS LLC

 

as the Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender, Alternative Currency Fronting Lender
and
L/C Issuer,

 

JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, N.A.
as Co-Syndication Agents

 

RBS CITIZENS NA, SOCIETE GENERALE AND STANDARD CHARTERED BANK,
as Co-Documentation Agents

 

and

 

--------------------------------------------------------------------------------


 

The Other Lenders Party Hereto

 

BANC OF AMERICA MERRILL LYNCH, JP MORGAN SECURITIES INC. and WELLS FARGO
SECURITIES, LLC

 

as

 

Joint Lead Arrangers and Joint Book Managers

 

 

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

2

 

 

 

1.01

Defined Terms

2

 

 

 

1.02

Other Interpretive Provisions

55

 

 

 

1.03

Accounting Terms

56

 

 

 

1.04

Rounding

57

 

 

 

1.05

Times of Day

57

 

 

 

1.06

Letter of Credit Amounts

57

 

 

 

1.07

Exchange Rates; Currency Equivalents

57

 

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

58

 

 

 

2.01

Commitment For Loans

58

 

 

 

2.02

Borrowings, Conversions and Continuations of Committed Loans

59

 

 

 

2.03

Letters of Credit

65

 

 

 

2.04A

Swing Line Loans

77

 

 

 

2.04

Prepayments

80

 

 

 

2.05

Termination or Reduction of Commitments

81

 

 

 

2.06

Repayment of Loans

82

 

 

 

2.07

Interest

82

 

 

 

2.08

Fees

84

 

 

 

2.09

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

85

 

 

 

2.10

Evidence of Debt

85

 

 

 

2.11

Payments Generally; Administrative Agent’s Clawback

86

 

 

 

2.12

Sharing of Payments by Lenders

88

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section

 

Page

 

 

 

2.13

Increase in Commitments

89

 

 

 

2.14

Cash Collateral

91

 

 

 

2.15

Defaulting Lenders

92

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

95

 

 

 

3.01

Taxes

95

 

 

 

3.02

Illegality

100

 

 

 

3.03

Inability to Determine Rates

101

 

 

 

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

102

 

 

 

3.05

Compensation for Losses

104

 

 

 

3.06

Mitigation Obligations; Replacement of Lenders

104

 

 

 

3.07

Survival

105

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

105

 

 

 

4.01

Conditions of Initial Credit Extension

105

 

 

 

4.02

Conditions to all Credit Extensions

107

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

108

 

 

 

5.01

Existence, Qualification and Power

108

 

 

 

5.02

Authorization; No Contravention

108

 

 

 

5.03

Governmental Authorization; Other Consents

109

 

 

 

5.04

Binding Effect

109

 

 

 

5.05

Financial Statements; No Material Adverse Effect

109

 

 

 

5.06

Litigation

110

 

 

 

5.07

No Default

110

 

 

 

5.08

Ownership of Property; Liens

110

 

 

 

5.09

Environmental Compliance

110

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section

 

Page

 

 

 

5.10

Insurance

110

 

 

 

5.11

Taxes

111

 

 

 

5.12

ERISA Compliance

111

 

 

 

5.13

Subsidiaries; Equity Interests

112

 

 

 

5.14

Margin Regulations; Investment Company Act

112

 

 

 

5.15

Disclosure

112

 

 

 

5.16

Compliance with Laws

113

 

 

 

5.17

Taxpayer Identification Number; Other Identifying Information

113

 

 

 

5.18

Intellectual Property; Licenses, Etc.

113

 

 

 

5.19

Absence of Financing Statements

113

 

 

 

5.20

Perfection of Security Interests

114

 

 

 

5.21

Certain Transactions

114

 

 

 

5.22

Bank Accounts

114

 

 

 

5.23

Representations as to Foreign Obligors

114

 

 

 

5.24

Anti-Terrorism Laws; Economic Sanctions

115

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

116

 

 

 

6.01

Financial Statements

116

 

 

 

6.02

Certificates; Other Information

118

 

 

 

6.03

Notices

121

 

 

 

6.04

Payment of Obligations

122

 

 

 

6.05

Preservation of Existence, Etc.

122

 

 

 

6.06

Maintenance of Properties

122

 

 

 

6.07

Maintenance of Insurance

122

 

 

 

6.08

Compliance with Laws; Governing Documents

123

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section

 

Page

 

 

 

6.09

Books and Records

123

 

 

 

6.10

Inspection Rights

123

 

 

 

6.11

Use of Proceeds

124

 

 

 

6.12

Bank Accounts

124

 

 

 

6.13

Additional Borrowers or Subsidiary Guarantors

124

 

 

 

6.14

Senior Debt Status

126

 

 

 

6.15

Post-Closing Requirements

126

 

 

 

6.16

Approvals and Authorizations

126

 

 

 

6.17

Anti-Terrorism Compliance

126

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

126

 

 

 

7.01

Liens

126

 

 

 

7.02

Investments

128

 

 

 

7.03

Indebtedness

130

 

 

 

7.04

Fundamental Changes

131

 

 

 

7.05

Dispositions

132

 

 

 

7.06

Acquisitions

133

 

 

 

7.07

Restricted Payments

134

 

 

 

7.08

Change in Nature of Business

134

 

 

 

7.09

Transactions with Affiliates

135

 

 

 

7.10

Burdensome Agreements

135

 

 

 

7.11

Use of Proceeds

135

 

 

 

7.12

Compliance with Environmental Laws

135

 

 

 

7.13

Prohibited Commodity Transactions

135

 

 

 

7.14

Loans to Owners, Officers or Employees

136

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section

 

Page

 

 

 

7.15

Payment of Indebtedness

136

 

 

 

7.16

Bank Accounts

136

 

 

 

7.17

Intentionally Omitted

137

 

 

 

7.18

Financial Covenants

137

 

 

 

7.19

Organizational Documents

138

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

138

 

 

 

8.01

Events of Default

138

 

 

 

8.02

Remedies Upon Event of Default

141

 

 

 

8.03

Application of Funds

142

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT

143

 

 

 

9.01

Appointment and Authority

143

 

 

 

9.02

Rights as a Lender

143

 

 

 

9.03

Exculpatory Provisions

144

 

 

 

9.04

Reliance by Administrative Agent

145

 

 

 

9.05

Delegation of Duties

145

 

 

 

9.06

Resignation of Administrative Agent

145

 

 

 

9.07

Non-Reliance on Administrative Agent and Other Lenders

147

 

 

 

9.08

No Other Duties, Etc.

147

 

 

 

9.09

Administrative Agent May File Proofs of Claim

148

 

 

 

9.10

Collateral and Guaranty Matters

149

 

 

 

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

150

 

 

 

ARTICLE X. MISCELLANEOUS

150

 

 

 

10.01

Amendments, Etc.

150

 

 

 

10.02

Notices; Effectiveness; Electronic Communication

152

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section

 

Page

 

 

 

10.03

No Waiver; Cumulative Remedies; Enforcement

154

 

 

 

10.04

Expenses; Indemnity; Damage Waiver

155

 

 

 

10.05

Payments Set Aside

158

 

 

 

10.06

Successors and Assigns

158

 

 

 

10.07

Treatment of Certain Information; Confidentiality

163

 

 

 

10.08

Right of Setoff

164

 

 

 

10.09

Interest Rate Limitation

165

 

 

 

10.10

Counterparts; Integration; Effectiveness

166

 

 

 

10.11

Survival of Representations and Warranties

166

 

 

 

10.12

Severability

166

 

 

 

10.13

Replacement of Lenders

167

 

 

 

10.14

Governing Law; Jurisdiction; Etc.

167

 

 

 

10.15

Waiver of Jury Trial

168

 

 

 

10.16

No Advisory or Fiduciary Responsibility

169

 

 

 

10.17

Electronic Execution of Assignments and Certain Other Documents

169

 

 

 

10.18

USA PATRIOT Act

170

 

 

 

10.19

Joint and Several Liability

170

 

 

 

10.20

Judgment Currency

173

 

 

 

10.21

Transitional Arrangements

173

 

 

 

SIGNATURES

 

S-1

 

vi

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

1A

Existing Letters of Credit

 

 

 

 

1B

Major Oil Companies

 

 

 

 

2.01

Commitments and Applicable Percentages

 

 

 

 

5.06

Litigation

 

 

 

 

5.09

Environmental Matters

 

 

 

 

5.12

ERISA Matters

 

 

 

 

5.13

Subsidiaries; Other Equity Investments

 

 

 

 

7.01

Existing Liens

 

 

 

 

7.02

Existing Investments

 

 

 

 

7.03

Existing Indebtedness

 

 

 

 

7.09

Transactions with Affiliates

 

 

 

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section

 

Page

 

 

 

EXHIBITS

 

 

 

 

Form of

 

 

 

 

A-1

Loan Notice

 

 

 

 

A-2

Swing Line Loan Notice

 

 

 

 

B

Borrowing Base Report

 

 

 

 

C

Product Under Contract LC Certificate

 

 

 

 

D

Note

 

 

 

 

E

Compliance Certificate

 

 

 

 

F-1

Assignment and Assumption

 

 

 

 

F-2

Administrative Questionnaire

 

 

 

 

G

Guaranty

 

 

 

 

H

Opinion Matters

 

 

 

 

I

U.S. Tax Compliance Certificates

 

 

ii

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of December 16, 2013, among GLOBAL OPERATING LLC, a Delaware limited
liability company (“OLLC”), GLOBAL COMPANIES LLC, a Delaware limited liability
company (“Global”), GLOBAL MONTELLO GROUP CORP., a Delaware corporation
(“Montello”), GLEN HES CORP., a Delaware corporation (“Glen Hes”), CHELSEA
SANDWICH LLC, a Delaware limited liability company (“Chelsea LLC”), GLP FINANCE
CORP., a Delaware corporation (“Finance”), GLOBAL ENERGY MARKETING LLC, a
Delaware limited liability company (“GEM”), GLOBAL ENERGY MARKETING II LLC, a
Delaware limited liability company (“GEM II”), GLOBAL CNG LLC, a Delaware
limited liability company (“CNG”), ALLIANCE ENERGY LLC, a Massachusetts limited
liability company (“Alliance”) and CASCADE KELLY HOLDINGS LLC, an Oregon limited
liability company (“Cascade” and, collectively with OLLC, Global, Montello, Glen
Hes, Chelsea LLC, Finance, GEM, GEM II, CNG and Alliance, the “Initial
Borrowers” and each individually, an “Initial Borrower”), GLOBAL PARTNERS LP, a
Delaware limited partnership (the “MLP”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and
Alternative Currency Fronting Lender, JPMORGAN CHASE BANK, N.A. and WELLS FARGO
BANK, N.A. as Co- Syndication Agent and RBS CITIZENS NA, SOCIETE GENERALE AND
STANDARD CHARTERED BANK as Co-Documentation Agents.

 

WHEREAS, pursuant to an Amended and Restated Credit Agreement dated as of
May 14, 2010 (as amended from time to time, the “Prior Credit Agreement”) by and
among certain of the Initial Borrowers, certain of the Lenders, the
Administrative Agent, the Swing Line Lender and the L/C Issuer, the Lenders
party thereto made loans and other extensions of credit available to certain of
the Initial Borrowers for the purposes set forth therein; and

 

WHEREAS, the Initial Borrowers have requested to amend and restate the Prior
Credit Agreement, and the Lenders, the Administrative Agent, Swing Line Lender,
the L/C Issuer, the Co-Documentation Agents and the Co-Syndication Agents are
willing to amend and restate the Prior Credit Agreement and to continue to
provide financing to the Borrowers (as hereinafter defined) on the terms and
conditions set forth herein;

 

NOW, THEREFORE, the Initial Borrowers, the Lenders, the Administrative Agent,
the Swing Line Lender, the L/C Issuer, the Co-Documentation Agents and the
Co-Syndication Agents each agree that on and as of the Closing Date (as
hereinafter defined) the Prior Credit Agreement is hereby amended and restated
in its entirety, and shall remain in full force and effect only as expressly set
forth herein and in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                  Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“Acceptable Issuer” means either (a) a Lender or (b) a financial institution
having, on the basis of its latest financial statements, capital, surplus and
undivided profits of at least $1,500,000,000 and having an unenhanced senior
unsecured short-term debt rating of BBB or better by Fitch IBCA or S&P, or Baa2
by Moody’s, and, in each of (a) and (b), which is acceptable to the
Administrative Agent in its sole discretion.

 

“Accounts Receivable” means rights of the Borrowers to payment for goods sold,
leased or otherwise marketed in the ordinary course of business, and all rights
of the Borrowers to payment for services rendered in the ordinary course of
business and all sums of money or other proceeds due thereon pursuant to
transactions with account debtors, except for that portion of the sum of money
or other proceeds due thereon that relate to sales, use or property taxes in
conjunction with such transactions that have not otherwise been deducted as an
Excise Tax Liability for purposes of calculating the Borrowing Base, all as
recorded on books of account in accordance with generally accepted accounting
principles.  For the avoidance of doubt, the parties hereto hereby acknowledge
that the rights of the Borrowers to payment for goods sold, leased or otherwise
marketed in the ordinary course of business, and all rights of the Borrowers to
payment for services rendered in the ordinary course of business and all sums of
money or other process due thereon pursuant to transactions with account debtors
which are in the form of a credit card receivable owing to such Borrowers and
otherwise meet the criteria of this definition constitute an Account Receivable
hereunder.

 

“Acquisition Capital Expenditures” means Capital Expenditures made in connection
with any Permitted Acquisition.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agency Accounts” means, collectively, the wholesale lockbox account, the retail
lockbox account and the deposit accounts maintained by the Loan Parties with the
Administrative Agent.

 

“Aggregate Commitments” means, collectively, the Aggregate WC Commitment and the
Aggregate Revolver Commitment.

 

“Aggregate Revolver Commitment” means the sum of the Revolver Commitments of the
Lenders to make Revolver Loans to the Borrowers and to purchase participations
in Revolver L/C Obligations, as in effect from time to time.

 

“Aggregate WC Commitment” means the sum of the WC Commitments of the Lenders to
make WC Loans to the Borrowers and to purchase participations in WC L/C
Obligations, as in effect from time to time.

 

“Agreement” means this Credit Agreement.

 

“Alliance” has the meaning set forth in the preamble hereto.

 

“Alternative Currency” means Canadian Dollars.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the Alternative
Currency as determined by the Administrative Agent or the L/C Issuer, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of such Alternative
Currency with Dollars.

 

“Alternative Currency Fronting Lender” means Bank of America, or any other
Lender designated by the Borrowers and the Administrative Agent (such
designation shall be consented to by such Lender), in its capacity as an
Alternative Currency Funding Lender for Loans denominated in the Alternative
Currency in which any Alternative Currency Participating Lender purchases
Alternative Currency Risk Participations and in which Bank of America (or such
other appointed Lender) advances to the Borrowers the amount of all such
Alternative Currency Participating Lenders’ respective Applicable Percentages of
such Loans in accordance with Sections 2.02(b) and 2.02(f).

 

“Alternative Currency Funding Applicable Percentage” means, with respect to any
Loans denominated in the Alternative Currency, (a) for each Alternative Currency
Funding Lender other than the Alternative Currency Fronting Lender, its
Applicable Percentage, and (b) for the Alternative Currency Fronting Lender, the
sum of (i) the Applicable Percentage of the

 

3

--------------------------------------------------------------------------------


 

Alternative Currency Fronting Lender and (ii) the sum of the respective
Applicable Percentages of the Alternative Currency Participating Lenders.

 

“Alternative Currency Funding Lender” means, with respect to each Loan
denominated in the Alternative Currency, each Lender other than an Alternative
Currency Participating Lender with respect to the Alternative Currency.

 

“Alternative Currency Loan Credit Exposure” means, with respect to any Loan
denominated in the Alternative Currency, (a) for each Alternative Currency
Funding Lender other than the Alternative Currency Fronting Lender, the
aggregate outstanding principal amount of its Alternative Currency Funding
Applicable Percentage thereof advanced by such Alternative Currency Funding
Lender, (b) for the Alternative Currency Fronting Lender, the aggregate
outstanding principal amount of its Alternative Currency Funding Applicable
Percentage thereof advanced thereby, net of all Alternative Currency Risk
Participations purchased or funded, as applicable, therein and (c) for each
Alternative currency Participating Lender, the aggregate outstanding principal
amount of all Alternative Currency Risk Participations purchased or funded, as
applicable, by such Alternative Currency Participating Lender in such Loan.

 

“Alternative Currency Participating Lender” means, with respect to each Loan
denominated in an Alternative Currency, Blue Hills Bank and any other Lender
that has given notice to the Administrative Agent and the Borrowers that it is
unable to fund in the Alternative Currency and for which the Alternative
Currency Fronting Lender has agreed in writing (in its sole and absolute
discretion) can be an “Alternative Currency Participating Lender”, unless and
until such Lender delivers to the Administrative Agent and the Borrowers a
written notice pursuant to Section 2.02(f)(ix) requesting that such Lender’s
designation be changed to an Alternative Currency Funding Lender.

 

“Alternative Currency Participant’s Share” means, for any Alternative Currency
Participating Lender in respect of a Loan denominated in the Alternative
Currency, a fraction (expressed as a percentage), the numerator of which is such
Alternative Currency Participating Lender’s Applicable Percentage in respect of
such Loan and the denominator of which is the sum of (i) the Applicable
Percentage of the Alternative Currency Fronting Lender in respect of such Loan
and (ii) the sum of the respective Applicable Percentages of all of the
Alternative Currency Participating Lenders in respect of such Loan.

 

“Alternative Currency Participation Payment Date” has the meaning specified in
Section 2.02(f)(iii).

 

“Alternative Currency Risk Participation” means, with respect to each Loan
denominated in the Alternative Currency advanced by the Alternative Currency
Fronting Lender, the risk participation purchased by each of the Alternative
Currency Participating Lenders in such Loan

 

4

--------------------------------------------------------------------------------


 

in an amount determined in accordance with such Alternative Currency
Participating Lender’s Applicable Percentage of such Loan, as provided in
Section 2.02(f).

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $200,000,000.  The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate WC
Commitments and the Aggregate Revolver Commitments, as the case may be,
represented by such Lender’s WC Commitment or Revolver Commitment, as the case
may be, at such time, subject to adjustment as provided in Section 2.15.  If the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate WC Commitments or the Aggregate Revolver Commitments, as the case
may be, have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender for each of the WC Loans and the Revolver Loans is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Revolver Rate” means, in respect of the Revolver Loans and the
commitment fees thereon, (a) from the Closing Date to the date the first
Compliance Certificate is received by the Administrative Agent pursuant to
Section 6.02(b) after the Closing Date, the applicable percentage per annum set
forth below under Pricing Level 4, and (b) thereafter, the applicable percentage
per annum set forth below determined by reference to the Combined Total Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

5

--------------------------------------------------------------------------------


 

Pricing Level

 

Combined
Total
Leverage
Ratio

 

Applicable
Revolver
Rate for
Base
Rate

Loans (in
basis
points)

 

Applicable
Revolver Rate
for
Eurocurrency
Rate Loans,
Revolver
Letters of
Credit and Cost
of Funds Rate
Loans (in basis
points)

 

Applicable
Revolver Rate for
commitment fees
(in basis points)

 

1

 

Less than 2.00:1.00

 

125

 

225

 

37.5

 

2

 

Greater than or equal to 2.00:1.00 but less than 2.50:1.00

 

150

 

250

 

37.5

 

3

 

Greater than or equal to 2.50:1.00 but less than 3.00:1.00

 

175

 

275

 

37.5

 

4

 

Greater than or equal to 3.00:1.00 but less than 3.50:1.00

 

200

 

300

 

50.0

 

5

 

Greater than or equal to 3.50:1.00

 

225

 

325

 

50.00

 

 

Any increase or decrease in the Applicable Revolver Rate resulting from a change
in the Combined Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, the highest pricing level shall apply
in respect of all the Revolver Loans and the commitment fees in respect thereof
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and in each case shall remain in effect
until the date on which such Compliance Certificate is delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Revolver Rate for any period shall be subject to
the provisions of Section 2.09(b).

 

6

--------------------------------------------------------------------------------


 

“Applicable WC Rate” means, in respect of the WC Loans, the commitment fees
relating thereto and the Swing Line Loans, the applicable percentage per annum
set forth below determined by reference to the Utilization Amount for each
Determination Period:

 

Pricing Level

 

Utilization
Amount

 

Applicable
WC Rate
for Base
Rate Loans
(in basis
points)

 

Applicable WC
Rate for
Eurocurrency
Rate Loans, Cost
of Funds Rate
Loans and WC
Letters of Credit
(in basis points)

 

Applicable WC
Rate for
commitment fees
(in basis points)

 

1

 

Greater than or equal to 75%

 

150

 

250

 

50.0

 

2

 

Greater than or equal to 40% but less than 75%

 

125

 

225

 

37.5

 

3

 

Less than 40%

 

100

 

200

 

37.5

 

 

For the period from the Closing Date until the first Determination Period to
occur after the Closing Date, the applicable percentage per annum set forth
above under Pricing Level 2 [level will be based on Closing Date usage] will be
applicable to all WC Loans, all commitment fees thereon, all WC Letters of
Credit and the Swing Line Loans.

 

“Applicable Time” means, with respect to any borrowings and payments in the
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

7

--------------------------------------------------------------------------------


 

“AR Buyer” means any Person that, in its capacity as a party to a Receivables
Sales Agreement, at the time it enters into such Receivables Sales Agreement
permitted under Section 7.05 hereof, is a Lender or an Affiliate of a Lender.

 

“AR Sales Transaction” means any sale by a Loan Party of certain of its Accounts
Receivable to an AR Buyer pursuant to the terms of a Receivables Sales Agreement
and made in compliance with the terms and conditions of this Agreement.

 

“Arrangers” means, collectively, Bank of America Merrill Lynch, in its capacity
as joint lead arranger and joint book manager, J.P. Morgan Securities LLC in its
capacity as joint lead arranger and joint book manager and Wells Fargo
Securities, LLC in its capacity as joint lead arranger and joint book manager.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
MLP and its Subsidiaries for the fiscal year ended December 31, 2012, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of MLP and its Subsidiaries, including the
notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Available Cash” has the meaning set forth in the Partnership Agreement.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate”  means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors

 

8

--------------------------------------------------------------------------------


 

including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Basin JV” means Basin Transload LLC, a North Dakota limited liability company
of which OLLC owns 60% of the Equity Interests, TGC, L.P., a Montana limited
partnership, owns 20% of the Equity Interests and MBI Holdings, LLC, a North
Dakota limited liability company, owns 20% of the Equity Interests.

 

“Basin JV Acquisition” means the acquisition by OLLC of 60% of the membership
interests in the Basin JV.

 

“Borrower” and “Borrowers” means the Initial Borrower and Initial Borrowers, as
the case may be, and any other Person who becomes a Borrower pursuant to
Section 6.13 hereof.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Borrowing Base” means, at the relevant time of reference thereto, an amount
determined by the Administrative Agent by reference to the most recent Borrowing
Base Report delivered to the Lenders and the Administrative Agent pursuant to
Section 6.02(f), which is equal to the sum of:

 

(a)                                 100% of Eligible Cash and Cash Equivalents;
plus

 

(b)                                 90% of Major Oil Company Receivables; plus

 

(c)                                  85% of Eligible Receivables not included in
Major Oil Company Receivables; plus

 

(d)                                 85% of Eligible Margin Deposits; plus

 

(e)                                  85% of Hedged Eligible Inventory other than
Hedged Eligible Inventory consisting of Corn Product; plus

 

(f)                                   80% of Hedged Eligible Inventory
consisting of Corn Product; plus

 

(g)                                  80% of Eligible Petroleum Inventory; plus

 

9

--------------------------------------------------------------------------------


 

(h)                                 80% of Eligible Exchange Balances (which
number can be either negative or positive); plus

 

(i)                                     100% of Paid but Unexpired Letters of
Credit; plus

 

(j)                                    80% of Eligible Product Under Contract;
plus

 

(k)                                 the sum of (i) 80% of Positive Net
Unrealized Forward Contract Positions up to $100,000,000, plus (ii) 70% of
Positive Net Unrealized Forward Contract Positions above $100,000,000 but below
$150,000,000, provided if the Positive Net Unrealized Forward Contract Positions
are above $100,000,000 and the aggregate Counterparty Risk for any counterparty
(including its Affiliates) thereunder exceeds $10,000,000, then those Positive
Net Unrealized Forward Contract Positions representing such excess shall not be
included hereunder (and, for the avoidance doubt, when determining the amount of
the excess to be excluded hereunder, only Positive Net Unrealized Forward
Contract Positions shall be excluded and not any other item of the Borrowing
Base which might be included in the calculation of Counterparty Risk, including
Eligible Accounts Receivable); plus

 

(l)                                     70% of Eligible RINs up to $10,000,000;
minus

 

(m)                             100% of the aggregate amount of Negative Net
Unrealized Forward Contract Positions (provided, for the avoidance of doubt, for
purposes of this deduction, notwithstanding that such amount is a negative
number, such amounts shall be expressed as a positive number and therefore be
deducted from the Borrowing Base); minus

 

(n)                                 100% of the Swap Termination Value Amount,
minus

 

(o)                                 100% of the aggregate amount of Excise Tax
Liabilities, minus

 

(p)                                 100% of First Purchaser Lien Amount; minus

 

(q)                                 100% of any Corn Product Reserve

 

provided, however, that notwithstanding anything to the contrary contained in
this definition, (x) to the extent that the amount of any item set forth in
(a) through (l) above is a negative number, 100% of the amount of such item
shall be deducted in the calculation of the Borrowing Base rather than the
amount multiplied by the advance rate attributable to such item had such item
been a positive number and (y) the aggregate Hedged Eligible Inventory
consisting of Corn Product shall not at any time comprise, after the application
of all applicable advance rates, an amount greater than $15,000,000 and, in
addition, Petroleum Products consisting of Corn Product shall only be included
in Hedged Eligible Inventory and not in Eligible Petroleum Inventory.

 

10

--------------------------------------------------------------------------------

 

“Borrowing Base Report” means a Borrowing Base Report, signed by any Responsible
Officer and in substantially the form of Exhibit B hereto.

 

“Bursaw” means Bursaw Oil LLC, a Massachusetts limited liability company.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

 

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars, means any such day on which
dealings in deposits in the relevant currency are conducted by and between banks
in the London or other applicable offshore interbank market for such currency;
and

 

(c) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars, or any other dealings in any
currency other than Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Canadian Newco” means a Subsidiary of either OLLC or Dutch Newco organized
under the laws of Canada or any of its provinces and which becomes a Guarantor
hereunder after the Closing Date pursuant to, and in accordance with,
Section 6.13 hereof.

 

“Capital Assets” means fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.

 

“Capital Expenditures” means amounts paid or indebtedness incurred by any of the
Loan Parties in connection with (a) the purchase or lease by any of the Loan
Parties of Capital Assets that would customarily be required to be capitalized
and shown on the balance sheet of such Person in accordance with generally
accepted accounting principles; or (b) the lease of any

 

11

--------------------------------------------------------------------------------


 

assets by any Loan Party as lessee under any Synthetic Lease to the extent that
such assets would have been Capital Assets had the Synthetic Lease been treated
for accounting purposes as a Capitalized Lease, provided, however, for purposes
of Section 7.19 hereof, any purchase or lease by any Loan Party of any Capital
Assets that would customarily be required to be capitalized and shown on the
balance sheet of such Person in accordance with GAAP and which were acquired
pursuant to a Permitted Acquisition or was purchased with Indebtedness permitted
by Section 7.03(f) shall not be considered a “Capital Expenditure” thereunder.

 

“Capitalized Leases” means leases under which any Loan Party is the lessee or
obligor, the discounted future rental payment obligations under which are
customarily required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.

 

“Cascade” has the meaning set forth in the introductory paragraph hereof.

 

“Cascade Acquisition” means the acquisition by MLP of 100% of the Equity
Interests of Cascade pursuant to, and in accordance with, the terms of the
Cascade Acquisition Agreement and the subsequent contribution by MLP on the date
of the consummation of such acquisition of 100% of the Equity Interests of
Cascade to OLLC.

 

“Cascade Acquisition Agreement” means that certain Membership Interest Purchase
Agreement by and between the MLP and, at the time of execution thereof, the
holder of 100% of the Equity Interests in Cascade.

 

“Cash” means Dollar denominated currency in immediately available funds.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer, the
Swing Line Lender or the Alternative Currency Fronting Lender (as applicable)
and the Lenders, as collateral for L/C Obligations, Obligations in respect of
Swing Line Loans, Obligations in respect of Loans denominated in the Alternative
Currency, or obligations of the Lenders to fund participations in respect
thereof (as the context may require, including in respect of L/C Obligations),
cash or deposit account balances or, if the Administrative Agent, L/C Issuer,
the Swing Line Lender or the Alternative Currency Fronting Lender benefitting
from such collateral shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to
(a) the Administrative Agent and (b) the L/C Issuer, the Swing Line Lender or
the Alternative Currency Fronting Lender (as applicable). “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

“Cash Equivalents” means, collectively, (a) repurchase agreements and short-term
obligations issued or guaranteed as to principal and interest by the United
States of America and having a maturity of not more than twelve (12) months from
the date of acquisition; (b) short-term certificates of deposit, issued by
(i) any Lender or (ii) any bank organized under the laws of the

 

12

--------------------------------------------------------------------------------


 

United States of America or any state thereof and foreign subsidiaries of such
bank, having a rating of not less than A or its equivalent by S&P or any
successor; and (c) commercial paper or finance company paper of (i) any Lender
or any holding company controlling any Lender or (ii) any other Person that is
rated not less than prime-two or A2 or their equivalents by Moody’s or S&P or
their successors.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“CFA” means that certain Compensation Funding Agreement effective as of June 1,
2009 and in effect on the Closing Date by and between the MLP and the GP.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                                                                
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) other
than the Original Investors becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of twenty percent (20%) or more of the
equity securities of the GP entitled to vote for members of the board of
directors or equivalent governing body of the GP on a fully-diluted basis (and
taking into account all

 

13

--------------------------------------------------------------------------------


 

such securities that such person or group has the right to acquire pursuant to
any option right);

 

(b)                                                                                
during any period of twelve (12) consecutive months, a majority of the members
of the board of directors or other equivalent governing body of either the MLP
or GP, as the case may be, cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); or

 

(c)                                                                                 
the passage of thirty days from the date upon which any Person or two or more
Persons acting in concert, other than the Original Investors, shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the MLP, or control over the equity
securities of the MLP entitled to vote for members of the board of directors or
equivalent governing body of the MLP on a fully-diluted basis (and taking into
account all such securities that such Person or group has the right to acquire
pursuant to any option right) representing twenty percent (20%) or more of the
combined voting power of such securities; or

 

(d)                                                                                
the GP ceases to be the general partner of the MLP, or both Eric Slifka and
Daphne Foster cease to have full-time senior management positions with the GP;
or

 

(e)                                                                                 
MLP shall at any time, legally or beneficially, own less than 100% of the Equity
Interest of the Borrowers; or

 

(f)                                                                                  
Alfred Slifka, Richard Slifka and Eric Slifka (or other immediate family members
of the foregoing or related family trusts or other Persons which are Controlled
by Alfred Slifka, Richard Slifka and/or Eric Slifka) shall at any time, legally
or beneficially, own less than 75% of the voting interests of GP as adjusted
pursuant to any stock split, stock dividend or recapitalization or
reclassification of the capital of GP.

 

14

--------------------------------------------------------------------------------


 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the property, rights and interests of the Loan Parties
that are or are intended to be subject to the liens and security interests
created by the Security Documents.

 

“Combined or combined” means, with reference to any term defined herein, that
term as applied to the accounts of the applicable Loan Party to which it
relates, combined or, if prepared on a consolidated basis, consolidated, in
accordance with GAAP.

 

“Combined Current Assets” means all assets of the Loan Parties on a combined
basis that are properly classified as current assets in accordance with GAAP,
valued on a FIFO basis.

 

“Combined Current Liabilities” means all liabilities of the Loan Parties on a
combined basis, maturing on demand or within one (1) year from the date as of
which Combined Current Liabilities are to be determined, and such other
liabilities as may properly be classified as current liabilities in accordance
with GAAP.

 

“Combined EBITDA” means for any period, for each applicable Loan Party and its
Subsidiaries on a combined basis, an amount equal to Combined Net Income for
such period plus (a) the following to the extent deducted in calculating such
Combined Net Income: (i) Combined Total Interest Expense for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
such applicable Loan Party and its Subsidiaries for such period,
(iii) depreciation and amortization expense, (iv) other non-recurring expenses
of the applicable Loan Parties and their Subsidiaries reducing such Combined Net
Income which do not represent a cash item in such period or any future period,
(v) any equity losses in respect of unconsolidated affiliates; and (vi) without
duplication, cash distributions received by any Loan Party from joint ventures
(including, without limitation, the Basin JV) and minus (b) the following to the
extent included in calculating such Combined Net Income: (i) Federal, state,
local and foreign income tax credits of the applicable Loan Parties and their
Subsidiaries for such period, (ii) all nonrecurring non-cash items increasing
Combined Net Income for such period and (iii) any equity earnings in respect of
unconsolidated affiliates, provided, however, notwithstanding anything to the
contrary contained herein, any gains or losses from any Dispositions shall be
excluded from the calculation of Combined EBITDA.  For purposes of calculating
Combined EBITDA for purposes of calculating the Combined Interest Coverage
Ratio, the Combined Total Leverage Ratio or the Combined Senior Secured Leverage
Ratio for any period in which (1) a Permitted Acquisition has occurred, Combined
EBITDA shall be adjusted in a manner which is satisfactory to the Administrative
Agent in all respects to give effect to the consummation of such Permitted
Acquisition, on a pro forma basis as if such Permitted Acquisition had occurred
on the first date of the test period; (2) the Basin JV Acquisition has occurred,
Combined EBITDA shall be adjusted in a manner which is

 

15

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent in all respects to give effect to such
Basin JV Acquisition on a pro forma basis based on contracts in place as if such
Basin JV Acquisition had occurred on the first date of the test period; and
(3) the Cascade Acquisition has occurred, until four (4) full fiscal quarters
have elapsed from the effective date of the consummation of the Cascade
Acquisition (the “Cascade Acquisition Closing Date”), the EBITDA of Cascade
shall be calculated for each such shorter period of one, two or three full
fiscal quarters elapsed since the Cascade Acquisition Closing Date, with the
relevant amount of EBITDA applicable to such short period annualized for the
period of four (4) consecutive fiscal quarters for which the applicable covenant
or test calculation is being performed by multiplying such relevant amount by a
fraction whose numerator is four (4) and whose denominator is the actual number
of elapsed full fiscal quarters and, unless the Cascade Acquisition Closing Date
actually occurs on the first day of a fiscal quarter, the EBITDA of Cascade for
the period from the Cascade Acquisition Closing Date through the last day of the
fiscal quarter in which such Cascade Acquisition occurred shall be $0 for
purposes of calculating Combined EBITDA.

 

“Combined Funded Debt” means as of any date of determination, for the Loan
Parties and their Subsidiaries on a combined basis, the sum of, without
duplication, (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder other
than the outstanding amount of the WC Loans and the L/C Obligations) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial
but excluding any L/C Obligations), bankers’ acceptances, bank guaranties,
surety bonds (but only to the extent the indemnity or other payment obligation
thereunder has actually arisen and is due and payable by the Loan Parties and/or
their Subsidiaries) and similar instruments, (d) all obligations in respect of
the deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness in
respect of capital leases and Synthetic Lease Obligations, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the Loan
Parties or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which any Loan Party or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to such Loan Party or
such Subsidiary.

 

“Combined Funded Senior Secured Debt” means as of any date of determination, for
the Loan Parties and their Subsidiaries on a combined basis, (a) Combined Funded
Debt of any Loan Party secured by Liens on any assets of any Loan Party at such
time, including Combined Funded Debt under this Agreement, plus (b) all Combined
Funded Debt of any Subsidiary of a Loan Party (other than a Subsidiary which is
also a Loan Party) at such time.  For the avoidance of doubt, nothing in this
definition shall be construed to permit any Loan Party or any

 

16

--------------------------------------------------------------------------------


 

Subsidiary of any Loan Party to incur or permit Liens other than those permitted
by Section 7.01.

 

“Combined Interest Coverage Ratio” means, as at any date of determination, the
ratio of (a) Combined EBITDA for the Reference Period most recently ended to
(b) Combined Total Interest Expense for such Reference Period.

 

“Combined Net Income” means for any period, for the applicable Loan Parties and
their Subsidiaries on a combined basis, the net income of the applicable Loan
Parties and their Subsidiaries (excluding extraordinary gains but including
extraordinary losses) for that period.

 

“Combined Senior Secured Leverage Ratio” means, as at any date of determination,
the ratio of (a) Combined Funded Senior Secured Debt as of such date of
determination to (b) Combined EBITDA for the Reference Period most recently
ended.

 

“Combined Total Interest Expense” means, for any period, for the applicable Loan
Parties and their Subsidiaries on a combined basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the
applicable Loan Parties and their Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the applicable Loan Parties
and their Subsidiaries with respect to such period under Capitalized Leases that
is treated as interest in accordance with GAAP.  For purposes of calculating
Combined Total Interest Expense for purposes of calculating the Combined Senior
Secured Leverage Ratio and the Combined Total Leverage Ratio for any period in
which a Permitted Acquisition has occurred, Combined Total Interest Expense
shall be adjusted in a manner which is satisfactory to the Administrative Agent
in all respects to give effect to the consummation of such Permitted Acquisition
on a pro forma basis as if such Permitted Acquisition had occurred on the first
date of the test period.

 

“Combined Total Leverage Ratio” means, as at any date of determination, the
ratio of (a) Combined Funded Debt as of such date of determination to
(b) Combined EBITDA for the Reference Period most recently ended.

 

“Combined Working Capital” means the excess of Combined Current Assets over
Combined Current Liabilities, provided, however, for the purposes of this
definition, (a) all prepaid expenses of the Loan Parties in excess of
$25,000,000 shall not be considered a Combined Current Asset hereunder
regardless of how such prepaid expenses would otherwise be classified in
accordance with GAAP; (b) any asset of any Loan Party which will be subsequently
paid or otherwise distributed to such Loan Party’s members as a Permitted
Distribution shall not be considered a Combined Current Asset hereunder
regardless of how such asset would otherwise be classified in accordance with
GAAP; (c) any asset of any Loan Party consisting of

 

17

--------------------------------------------------------------------------------


 

an intercompany receivable or other right to payment owing from another Loan
Party or an Affiliate shall not be considered a Combined Current Asset hereunder
regardless of how such asset would otherwise be classified in accordance with
GAAP; and (d) the aggregate amount of all WC Loans outstanding hereunder and all
Revolver Loans outstanding hereunder used to fund working capital shall be
deemed Combined Current Liabilities, regardless of how such outstanding amounts
would otherwise be classified in accordance with GAAP.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous WC Loans or
Revolver Loans, as the case may be, of the same Type, in the same currency and,
in the case of Eurocurrency Rate Loans and Cost of Fund Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” means a WC Loan or a Revolver Loan, as the context may require.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Corn Product” means Petroleum Product consisting of corn.

 

“Corn Product Reserve” means, as of any relevant date of determination, with
respect to any Hedged Eligible Inventory consisting of Corn Products which is to
be included in the Borrowing Base, the reserves that the Administrative Agent
may establish or modify from time

 

18

--------------------------------------------------------------------------------


 

to time with respect to Corn Products, including, without limitation, reserves
for any liens, trust claim or similar claims or rights of third parties which in
any matter has a negative impact on the value of the Corn Products.

 

“Cost of Funds Rate” means, as of any relevant date of determination, the per
annum rate of interest which the Administrative Agent is required to pay, or is
offering to pay, for wholesale liabilities of like tenor, as the same may be
adjusted for reserve requirements or any other requirements or impositions as
may be imposed by federal, state or local governmental or regulatory authorities
or agencies, all as determined by the Administrative Agent.

 

“Cost of Funds Rate Loan” means a Committed Loan that bears interest on the Cost
of Funds Rate.  Cost of Fund Rate Loans shall be denominated in Dollars.

 

“Counterparty Risk” means, as it relates to any counterparty to any contract or
agreement with any Loan Party, the aggregate amount of credit risk (including,
without limitation, the aggregate amount such counterparty may owe a Loan Party
in its capacity as an account debtor or in its capacity as a counterparty under
any Swap Contract) owing to the Loan Parties from such counterparty (including
all Affiliates thereof).

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable WC Rate or Applicable Revolver Rate, as applicable, if any,
applicable to Base Rate Loans plus (iii) 2% per annum; provided, however, that
with respect to a Eurocurrency Rate Loan or a Cost of Funds Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Revolver Rate and Applicable WC Rate, as applicable) otherwise
applicable to such Loan plus 2% per annum, and (b) when used with respect to
(i) Letter of Credit Fees for WC Letters of Credit, a rate equal to the
Applicable WC Rate plus 2% per annum and (ii) Letter of Credit Fees for Revolver
Letters of Credit, a rate equal to the Applicable Revolver Rate plus 2% per
annum .

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to

 

19

--------------------------------------------------------------------------------


 

be funded hereunder unless such Lender notifies the Administrative Agent and the
Borrowers in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the L/C Issuer, the Swing Line Lender, the Alternative
Currency Fronting Lender or any other Lender any other amount required to be
paid by it hereunder (including Alterative Currency Risk Participations and in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Borrowers, the
Administrative Agent, the L/C Issuer, the Alternative Currency Fronting Lender
or the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrowers, the L/C Issuer, the
Swing Line Lender, the Alternative Currency Fronting Lender and each other
Lender promptly following such determination.

 

“Determination Period” means the period of approximately three months comprised
of the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section

 

20

--------------------------------------------------------------------------------

 

6.02(b) hereof for a fiscal quarter most recently ended from such date of
delivery until the date on which the Administrative Agent receives the
subsequent Compliance Certificate pursuant to Section 6.02(b) for the next
fiscal quarter, with the Utilization Amount for such period being determined by
the Administrative Agent on the day on which the Administrative Agent receives a
Compliance Certificate pursuant to Section 6.02(b) for the fiscal quarter most
recently ended based on the Utilization Amount for the fiscal quarter
represented in such Compliance Certificate.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in the Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Dutch Newco” means a Subsidiary of OLLC organized under the laws of the
Netherlands and which becomes a Guarantor hereunder after the Closing Date
pursuant to, and in accordance with, Section 6.13 hereof.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Eligible Cash and Cash Equivalents” means Cash and Cash Equivalents of a
Borrower which is subject to a first priority perfected Lien in favor of the
Administrative Agent for the benefit of the Administrative Agent and the Secured
Parties.

 

“Eligible Exchange Balances” means an amount equal to the aggregate amount of
all Exchange Balances after deducting therefrom each of (a) the value of all
such exchanges for which performance has not been made on the date that such
performance is due, (b) the amount of all discounts, allowances, rebates,
credits and adjustments to such exchanges, (c) the amount billed for or
representing retainage, if any, until all prerequisites to the immediate payment
of retainage have been satisfied, and (d) all such exchanges owing by any
Affiliate of any Borrower, provided that the Loan Parties shall exclude from
Eligible Exchange Balances any Exchange Balance with respect to which:

 

21

--------------------------------------------------------------------------------


 

(i)                                     the customer or trading partner has
disputed liability, or made any claim with respect to such Exchange Balance or
with respect to any other Exchange Balance due from such customer or trading
partner to any Borrower other than for a minimal adjustment in the ordinary
course of business and in accordance with regular commercial practice; or

 

(ii)                                  the customer or trading partner has filed
a petition or other application for relief under any existing or future law in
any jurisdiction relating to bankruptcy, insolvency, reorganization, or relief
of debtors, or any petition or other application for relief under any existing
or future law of any jurisdiction relating to bankruptcy, insolvency,
reorganization, or relief of debtors has been filed against such customer or
trading partner, or the customer or trading partner has failed, suspended normal
business operations, become insolvent, or made a general assignment for the
benefit of creditors or had or suffered a receiver or a trustee to be appointed
for all or a significant portion of its assets or affairs.

 

“Eligible Inventory” means, with respect to the Borrowers, at the relevant time
of reference thereto, all Petroleum Products owned by the Borrowers which are
held for sale; provided that Eligible Inventory shall not include any inventory
(a) held on consignment, or not otherwise owned by the Borrowers or of a type no
longer sold by such Borrowers, (b) which has been returned by a customer or is
damaged or subject to any legal encumbrance other than Permitted Liens,
(c) which has been shipped to a customer of the Borrowers regardless of whether
such shipment is on a consignment basis unless such inventory has been shipped
to a customer of the Borrowers for the sole purpose of storing such inventory at
a terminal owned or controlled by a customer so long as title to such inventory
remains with the Borrowers and, in the case of a terminal not owned but
controlled by such customer, so long as the Administrative Agent has received
evidence that the lessor or Person owning such terminal has entered into a
consent and agreement waiving any landlord or similar liens with respect to such
Eligible Inventory and, in addition, providing the Administrative Agent with the
right to receive notices of default the right to repossess such Eligible
Inventory at any time and such other rights as may be requested by the
Administrative Agent, (d) that is obsolete, unusable or otherwise unavailable
for sale, or (e) which is not subject to a valid, first priority perfected lien
and security interest in favor of the Administrative Agent on behalf of the
Lenders, and, provided further, that if such Petroleum Product is a Corn
Product, such Petroleum Product (w) is located in the United States in a storage
facility that is either under the control and ownership of, or leased by, a
Borrower, and has been approved by the Administrative Agent in its discretion;
(x) if such storage facility is owned by the account debtor or customer that
will purchase the Corn Product being stored therein, such storage facility is
subject to a landlord waiver or subordination agreement or other similar
agreement in form and substance acceptable to the Administrative Agent; (y) is
not comingled with the corn of any Person that is not a Borrower, and (z) was
not harvested more than 12 months prior to the date such corn is included in the
calculation of the Borrowing Base.

 

22

--------------------------------------------------------------------------------


 

“Eligible Investments” means the Borrowers’ investments in (a) repurchase
agreements permitted by §9.3(d) hereof; and (b) United States Treasury money
market funds rated AAA by S&P; provided that all such investments shall be
subject to a valid, first priority, perfected lien and security interest in
favor of the Administrative Agent on behalf of the Lender, and the Borrowers,
the Administrative Agent and the applicable account bank or financial
institution shall have executed a control agreement in form and substance
satisfactory to the Administrative Agent.

 

“Eligible Margin Deposits” means the Borrowers’ net equity in the aggregate
amount of all sums deposited by the Borrowers with investment grade commodities
brokers on nationally recognized exchanges, after deducting therefrom the
aggregate amount of all claims, disputes, contras and offsets (contingent or
otherwise) by such brokers or any other Person against such sums; provided,
however, that no sums deposited into any account with any commodities broker
shall be included in Eligible Margin Deposits unless and until such broker and
the applicable Borrower has executed and delivered to the Administrative Agent a
hedging account assignment with respect to such account, in form and substance
satisfactory to the Administrative Agent.

 

“Eligible Petroleum Inventory” means Eligible Inventory not otherwise included
in Hedged Eligible Inventory, valued on a Marked-to-Market Basis, provided,
“Eligible Petroleum Inventory” shall not include any Petroleum Product
consisting of corn.

 

“Eligible Product Under Contract” means the purchase price of petroleum product
contracted for purchase by a Borrower, which product has not yet been delivered
to such Borrower, and as to which product the Borrowers’ obligation to pay the
purchase price is supported by standby WC Letters of Credit.

 

“Eligible Receivables” means, at any time, the aggregate amount of the unpaid
portions of all Accounts Receivable carried on the books of the Borrowers
arising in the ordinary course of business, net of any and all credits, rebates,
holdbacks, offsets, counterclaims, contras or other adjustments or commissions
payable to third parties that are adjustments to such Accounts Receivable
(provided, for the avoidance of doubt, a contra does not include a Negative Net
Unrealized Forward Contract Position for purposes hereof) and net of amounts
which would be subject to a right of setoff or similar claim to the extent a
setoff waiver does not exist or is not enforced as to such Account Receivable,
and which Accounts Receivable:

 

(a)                                 are originally due within thirty (30) days
of the date on which such Account Receivable arises, and are not more than sixty
(60) days past due, or, with respect to Accounts Receivable from a federal,
state, or local governmental entity or public utility, are originally due within
sixty (60) days and are not more than thirty (30) days past due;

 

23

--------------------------------------------------------------------------------


 

(b)                                 in the case of Accounts Receivable which are
trade receivables that are supported by letters of credit issued or confirmed by
Acceptable Issuers, which letters of credit authorize the Borrowers to draw time
drafts under such letters of credit for the amount of the related trade
receivables, for periods not to exceed one hundred and eighty (180) days from
the respective invoice dates of the underlying trade receivables;

 

(c)                                  constitute the valid, binding and legally
enforceable obligation of the obligor thereon, and are not subordinate to any
other claim against such obligor;

 

(d)                                 are owned by the Borrowers free and clear of
all liens, security interests or encumbrances whatsoever, other than those in
favor of the Administrative Agent, on behalf of the Lenders and are subject to a
valid, first priority, perfected lien and security interest in favor of the
Administrative Agent, on behalf of the Administrative Agent and the Lenders;

 

(e)                                  are not the subject of a return, rejection,
loss of or damage to the goods or Petroleum Product, the sale of which gave rise
to the account receivable, or any request for credit, rebate, offset,
counterclaim, holdback or adjustment, any commission payable to third parties or
any other dispute with the obligor on such Accounts Receivable;

 

(f)                                   is not owing from any other Loan Party or
Affiliate;

 

(g)                                  are not Accounts Receivable from an obligor
which is insolvent or which has filed a petition for relief under any existing
or future law in any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors, made a general assignment for the benefit
of creditors, had filed against it any petition or other application for relief
under any existing or future law in any jurisdiction relating to bankruptcy,
insolvency, reorganization or relief of debtors, failed, suspended business
operations, become insolvent, called a meeting of its creditors for the purpose
of obtaining any financial concession or accommodation, or had or suffered a
receiver or a trustee to be appointed for all or a significant portion of its
assets or affairs, provided, however, the Borrowers shall be permitted to
include such Accounts Receivable from such obligors if (1) the Borrowers and the
Administrative Agent reasonably determine such obligor is creditworthy; and
(2) the applicable Borrower has been granted a superpriority lien over the
assets of such obligor pursuant to an order issued by the bankruptcy court
having jurisdiction over such obligor;

 

(h)                                 have been invoiced and are currently due and
payable or relate to Inventory which has been sold and will be invoiced within
five (5) Business Days other than Inventory sold to any of International Paper
Company or another Investment Grade Applicable Entity, which will be invoiced
within 30 days; and

 

(i)                                     are denominated in Dollars or Canadian
Dollars (provided, any Eligible Receivable denominated in Canadian Dollars shall
be subject to the provisions of Section 1.07(d) hereof

 

24

--------------------------------------------------------------------------------


 

when determining the amount of such Eligible Receivables in the calculation of
the Borrowing Base) and payable in the United States or Canada.

 

For the purpose of this definition, (i) to the extent that Eligible Receivables
owing by any obligor and its Affiliates, other than Exxon Mobil Corp. (“Exxon”)
and Phillips 66 (“P66”) exceed fifteen percent (15%) of the aggregate amount of
all Eligible Receivables, or, in the case of Exxon and P66, exceeds twenty five
percent (25%) of the aggregate amount of all Eligible Receivables, such excess
shall not be included in the calculation of Eligible Receivables without the
prior written consent of the Required Lenders, or as otherwise provided in the
definition of Major Oil Company Receivables, and (ii) to the extent that the
Borrowers, individually or in the aggregate, are at any time directly or
contingently indebted for any reason to any obligor, the Accounts Receivable
owing to the Borrowers by such obligor shall be deemed to be subject to an
offset, counterclaim or contra in the amount of such indebtedness; provided,
however, to the extent that any indebtedness of the Borrowers to any obligor is
secured by a Letter of Credit, the portion of the indebtedness so secured (not
to exceed the amount available for drawing under the Letter of Credit) shall not
be deemed to be an offset, counterclaim or contra with respect to the accounts
receivable of such obligor owing to the Borrowers.

 

“Eligible RINs” means, as of any relevant date of determination, inventory of
any Borrower consisting of RINs valued at the then current Value, and in all
instances as to which the following requirements have been fulfilled: (a) such
RIN is owned by such Borrower; (b) such RIN is subject to a first priority
perfected Lien in favor of the Administrative Agent; (c) such RIN is free and
clear of all other Liens other than Permitted Liens; (d) if such RIN is credited
to a commodity or securities account, such account is pledged to the
Administrative Agent and is subject to a control agreement satisfactory to the
Administrative Agent; (e) all requirements of applicable law with respect to the
RINs have been satisfied; and (f) the applicable RIN has an expiration date of
at least 31 days after the most recent date as of which the Borrowers have based
a Borrowing Base Report to be delivered pursuant to the terms hereof.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract,

 

25

--------------------------------------------------------------------------------


 

agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
and, for the avoidance of doubt, with respect to MLP, shall include, without
limitation, all Units, General Partner Units and Incentive Distribution Rights
(as each such term is defined in the Partnership Agreement).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Loan Party or any ERISA Affiliate.

 

26

--------------------------------------------------------------------------------


 

“Eurocurrency Rate” means:

 

With respect to any Credit Extension:

 

(i)  denominated in Dollars, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Reuters screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

 

(ii)  denominated in Canadian dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period; and

 

for any rate calculation with respect to a Base Rate Loan on any date, the rate
per annum equal to LIBOR, at or about 11:00 a.m., London time determined two
Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

 

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate”.  Eurocurrency Rate
Loans may be denominated in Dollars or in the Alternative Currency.  All
Committed Loans denominated in the Alternative Currency must be Eurocurrency
Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excise Tax Liabilities” means all liabilities of the Borrowers in respect of
excise taxes imposed on any Petroleum Product which, as of the relevant date of
determination, remain unpaid.

 

“Exchange Balances” means an amount equal to the difference between (a) sum of
the values of any and all rights to receive Petroleum Products, to receive
payment of money or to receive other value that any Borrower generates,
acquires, possesses or owns whenever such Borrower trades, lends, borrows or
exchanges Petroleum Products in the ordinary course of business and

 

27

--------------------------------------------------------------------------------


 

(b) the sum of the values of any and all obligations of the Borrowers to deliver
Petroleum Products and to make payments of money not secured by outstanding
Letters of Credit, the value thereof in each case being determined in accordance
with the price or prices set forth in the exchange agreements entered into by
such Borrower with each petroleum supplier or, if no such price is set forth, in
accordance with the then current market value for such Petroleum Products
determined on a Marked-to-Market Basis, provided, that in calculating the
Exchange Balances, such amounts shall be calculated on a counterparty by
counterparty basis (including Affiliates of any counterparty) and not by netting
amounts among different counterparties; and, provided, further, if the other
party to any such exchange agreement is a Borrower or an Affiliate of a
Borrower, such exchange agreement is a fair and reasonable transaction, no less
favorable to the Borrowers than would be a similar exchange agreement transacted
at arm’s-length with a contract party which was not a Borrower or an Affiliate. 
If the amount set forth in clause (a) above exceeds the amount set forth in
clause (b) above, Exchange Balances shall be expressed as a positive number, and
if the amount set forth in clause (b) above exceeds the amount set forth in
clause (a) above, Exchange Balances shall be expressed as a negative number.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party (including arising hereunder or under any of the Guaranties) of, or
the grant by such Loan Party of a security interest to secure, such Swap
Obligation (or any guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 10.19(h)  and any other “keepwell, support or other
agreement” for the benefit of such Loan Party and any and all guarantees of such
Loan Party’s Swap Obligations by other Loan Parties) at the time the guaranty of
such Loan Party, or a grant by such Loan Party of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment

 

28

--------------------------------------------------------------------------------


 

pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrowers under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

 

“Existing Letters of Credit” means those Letters of Credit identified on
Schedule 1A hereto.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated as of the date hereof, among the
Borrowers, the Administrative Agent and certain other parties thereto.

 

“FIFO” means the first-in, first-out method of accounting.

 

“First Purchaser Lien Amount” means, as of any date of determination, in respect
of any property of a Loan Party subject to a so-called “first purchaser” Lien
(as defined in Texas Bus. & Com Code Section 9.343, comparable laws of the
states of Oklahoma, Kansas, Mississippi, North Dakota, Wyoming or New Mexico or
other comparable laws of other applicable jurisdictions), the aggregate amount
of the obligations outstanding on the relevant date of determination giving
right to such first purchaser Lien, less any portion of such obligations that
are secured or supported by a WC Letter of Credit.

 

29

--------------------------------------------------------------------------------


 

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof and (c) with respect to the
Alternative Currency Fronting Lender, an amount equal to such Defaulting
Lender’s Alternative Currency Participant’s Share of all outstanding Loans
denominated in the Alternative Currency advanced by the Alternative Currency
Fronting Lender, less the amount of such Loans as to such which such Defaulting
Lender has funded its Alternative Currency Risk Participation or as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Global Line of Business” means, as of any relevant date of determination, the
line(s) of business then engaged in by any of the Borrowers.

 

30

--------------------------------------------------------------------------------

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“GP” means Global GP LLC, a Delaware limited liability company.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means MLP, Bursaw and any other Person required to become or which
otherwise becomes a guarantor pursuant to the terms of this Agreement
(including, without limitation, Dutch Newco and Canadian Newco to the extent
such entities request to become Guarantors hereunder and become Guarantors
hereunder in accordance with Section 6.13 hereof).

 

“Guaranties” means, collectively, (a) the Amended and Restated Guaranty made by
MLP and Bursaw in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit G and (b) any other guaranty made by a
Guarantor in favor of the Administrative Agent and the Lenders and substantially
in the form of Exhibit G.

 

31

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.

 

“Hedged Eligible Inventory” means the future fixed sales price (equal to the
Marked-to-Market Basis determined pursuant to clause (a) of that definition),
net of storage and transportation costs, of Eligible Inventory which has been
(a) hedged on the IntercontinentalExchange, the Chicago Mercantile Exchange, the
New York Mercantile Exchange, or the Chicago Board of Trade or (b) covered by
swap contracts with investment grade companies.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                                                                
all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

(b)                                                                                
(i) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; and (ii) without duplication
of clause (i), all reimbursement or repurchase obligations of such Person
arising under any Receivables Sales Agreement which have become due under such
Receivables Sales Agreement and not been satisfied in the time provided for
under any such Receivables Sales Agreement (after giving effect to all
applicable grace periods provided for therein);

 

(c)                                                                                 
net obligations of such Person under any Swap Contract;

 

(d)                                                                                
all obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than sixty (60) days after the date on
which such trade account payable was created);

 

(e)                                                                                 
indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(f)                                                                                  
capital leases and Synthetic Lease Obligations;

 

32

--------------------------------------------------------------------------------


 

(g)                                                                                 
all obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

(h)                                                                                
all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Initial Borrowers” has the meaning specified in the introductory paragraph
hereto.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each calendar month and the Maturity Date.

 

“Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date 7 days, one,
two, three or six months thereafter (in each case, subject to availability), as
selected by the Borrowers in their Loan Notice; and (b) as to each Cost of Funds
Rate Loan, the period commencing on the date such Cost of Funds Rate Loan is
disbursed or converted to or continued as a Cost of Funds Rate Loan and ending
on the date 7 days thereafter; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a

 

33

--------------------------------------------------------------------------------


 

Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period pertaining to a
Eurocurrency Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Inventory” means any “inventory” as that term is defined in §9-102(a)(48) of
the Uniform Commercial Code as in effect from time to time in the State of New
York, as well as all inventory which is held for sale or which consists of raw
materials or work in process.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Grade Applicable Entity” means any Person that has an investment
grade rating by either of Moody’s or S&P or which is approved in writing by the
Required Lenders as an Investment Grade Applicable Entity.

 

“IP Rights” has the meaning specified in Section 5.18.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrowers (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental

 

34

--------------------------------------------------------------------------------


 

Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Revolver Letter of Credit or WC Letter of Credit, as the case may be, which has
not been reimbursed on the date when made or refinanced as a Committed
Borrowing. All L/C Borrowings shall be denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any WC Letter of Credit or
Revolver Letter of Credit, as the case may be, the issuance thereof or extension
of the expiry date thereof, or the increase of the amount thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder or, to
the extent consented to in writing by the Administrative Agent in its sole and
absolute discretion (and subject to whatever limitations as may be imposed by
the Administrative Agent at the time any consent is given), any additional
Person which is also a Lender hereunder.

 

“L/C Obligations” means Revolver LC Obligations and WC LC Obligations, as the
context so requires.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender, the Alternative Currency
Fronting Lender, each Alternative Currency Funding Lender and each Alternative
Currency Participating Lender, as applicable.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

 

“Letter of Credit” means a WC Letter of Credit or a Revolver Letter of Credit,
as the context so requires.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is fourteen days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

35

--------------------------------------------------------------------------------


 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrowers under
Article II in the form of a WC Loan, a Revolver Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 of this Agreement, the Fee Letter and the Security
Documents.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Committed
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans or Cost of Funds Rate Loans, as the case may be, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A-1.

 

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

 

“Lock Box Accounts” has the meaning set forth in Section 6.12.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Major Oil Company Receivables” means, at any time, any of the following types
of Eligible Receivables:

 

(a)                                 an Eligible Receivable carried on the books
of any Borrower as to which the obligor thereon is (i) either a Person
considered by the Required Lenders in their sole discretion, to be a “major oil
company” at such time or a Person listed on Schedule 1B hereto, as such schedule
may be amended from time to time by the Required Lenders, in their sole
discretion, upon written notice from the Administrative Agent to the Borrowers;
provided, that with respect to any obligor listed on Schedule 1B hereto, as
amended, the aggregate amount of all Eligible Receivables deemed to be Major Oil
Company Receivables hereunder shall not exceed that amount set forth opposite
such obligor’s name on Schedule 1B hereto, as amended, and provided, further,
that no accounts receivable owing by such obligor in excess of such amount shall
be included in the Borrowing Base as either a Major Oil Company Receivable under
clause (b) of the definition of Borrowing Base or an Eligible Receivable under
clause (c) of the

 

36

--------------------------------------------------------------------------------


 

definition of Borrowing Base; or (ii) such Person’s unenhanced senior unsecured
long-term debt is rated investment grade by either S&P or Moody’s; or

 

(b)                                 any Eligible Receivable carried on the books
of any Borrower as to which the obligor thereon is a brokerage or trading firm
(i) whose unenhanced senior unsecured short-term debt is rated investment grade
by either S&P or Moody’s or (ii) whose Eligible Receivable is guaranteed by an
entity whose debt is so rated; or

 

(c)                                  any Eligible Receivable as to which an
Acceptable Issuer has issued an irrevocable documentary or stand-by letter of
credit in the amount of such Eligible Receivable for the benefit of the Borrower
on whose books such Eligible Receivable is carried and on which such Borrower
may draw in the event of a default by such obligor with respect to such Eligible
Receivable, provided, that the Administrative Agent or any Lender is the
Advising Bank (as such term is defined in §5-103(1)(e) of the Uniform Commercial
Code of the State of New York) for such letter of credit.

 

“Marked-to-Market Basis” means, at the relevant time of reference thereto,
(a) as to the Borrowers’ inventory of Petroleum Products with respect to which
the Borrowers have existing firm contracts to sell such inventory, the value of
such inventory on a Marked-to-Market Basis shall be the specified price to be
paid for such inventory under such contracts and (b) as to other inventory, the
value of such inventory on a Marked-to-Market Basis shall be the Argus
(mid-point) (or if the Argus publication is not available, another comparable
published market pricing schedule) value for the relevant type of Petroleum
Products at the storage location where such inventory is held.

 

“Material Acquisition” means any Permitted Acquisition with an aggregate
purchase price which is payable in anything other than the equity interests of
MLP in an amount in excess of $50,000,000.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Loan Parties taken
as a whole or the Loan Parties and their Subsidiaries taken as a whole; (b) a
material impairment of the ability of the Loan Parties taken as a whole to
perform their obligations under any Loan Document to which it is a party; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Maturity Date” means April 30, 2018; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the

 

37

--------------------------------------------------------------------------------


 

L/C Issuer with respect to Letters of Credit issued and outstanding at such
time, of the Swing Line Lender with respect to Swing Line Loans outstanding at
such time and of the Alternative Currency Fronting Lender with respect to
Alternative Currency Risk Participations outstanding at such time, (ii) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.14(a)(i), (a)(ii) or
(a)(iii), an amount equal to 105%  of the Outstanding Amount of all LC
Obligations, and (iii) otherwise, an amount determined by the Administrative
Agent and the L/C Issuer in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgaged Property” means any Real Estate which is subject to any Mortgage.

 

“Mortgages” means, collectively, the several mortgages and/or deeds of trust,
dated or to be dated prior to, on or after the Closing Date, as applicable, from
the applicable Borrower or Guarantor to the Administrative Agent with respect to
the fee interests of the applicable Borrower or Guarantor in the Real Estate and
in form and substance satisfactory to the Lenders and the Administrative Agent.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Natural Gas Transactions” means those certain transactions entered into by a
Loan Party in the ordinary course of business with one or more natural gas
utilities (each, a “Subject Utility” and collectively, the “Subject Utilities”)
pursuant to which (a) the applicable Loan Party will sell to a Subject Utility,
(b) the applicable Subject Utility will purchase from such Loan Party, certain
accounts receivable owing to such Loan Party from natural gas customers (such
receivables are hereinafter referred to as the “Subject Natural Gas
Receivables”) and, in connection therewith, the applicable Subject Utility will
be responsible for all billing and collection duties and credit and other risks
associated with such Subject Receivables; (c) in connection with the sale, the
applicable Loan Party may grant a security interest to the applicable Subject
Utility in the Subject Natural Gas Receivables (but no other asset of such Loan
Party) and the Subject Utility is expected to perfect its security interest in
such Subject Natural Gas Receivables, and the Administrative Agent may be
required to subordinate any Lien the Administrative Agent has (including the
security interest granted pursuant to the Security Agreement) in such Subject
Natural Gas Receivables.

 

38

--------------------------------------------------------------------------------


 

“Negative Net Unrealized Forward Contract Positions” means the amount by which
the Net Unrealized Forward Contract Position is less than $0.

 

“Net Cash Proceeds” means (a) with respect to the sale of any asset by any Loan
Party or any of its Subsidiaries, the excess, if any, of (i) the sum of cash and
cash equivalents received in connection with such sale (including any cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by such asset and
that is required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket expenses incurred
by such Loan Party or such Subsidiary in connection with such sale and
(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant asset sale as a result of any gain recognized in
connection therewith; and (b) with respect to the sale of any capital stock or
other Equity Interest by any Loan Party or the incurrence or issuance by any
Loan Party or any of its Subsidiaries of any Indebtedness (other than
Indebtedness expressly permitted to be incurred or issued pursuant to Sections
7.03(a), (c), (d), (e) and (f) hereof), the excess of (i) the sum of the cash
and cash equivalents received in connection with such sale or issuance over
(ii) the underwriting discounts and commissions, and other out-of-pocket
expenses, incurred by such Loan Party or its Subsidiary in connection with such
sale or issuance.

 

“Net Unrealized Forward Contract Positions” means as of any date of
determination, the aggregate amount calculated by subtracting (a) the Unrealized
Losses on Forward Contract Positions on such date, from (b) the Unrealized
Profits on Forward Contract Positions on such date.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit D.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreements or Secured Hedge Agreements, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless

 

39

--------------------------------------------------------------------------------


 

of whether such interest and fees are allowed claims in such proceeding;
provided that the Obligations shall exclude any Excluded Swap Obligations.

 

“Open Position” means at the relevant time of reference thereto and with respect
to each type of Petroleum Products held by or to be delivered to the Borrowers
and sold by the Borrowers in the same market, the amount by which (a)(i) the
aggregate number of barrels or therms, as applicable, of Purchased Product
exceeds (ii) the aggregate number of barrels or therms, as applicable, of
Product under Contract for Sale or (b) the amount by which the number of barrels
or therms, as applicable, of Product under Contract for Sale exceeds the number
of barrels or therms, as applicable, of Purchased Product.  For purposes of this
definition, the following rules shall apply:

 

(x)                                 The Borrowers shall determine whether the
locations at which Purchased Product is to be delivered to a Borrower and
Product Under Contract for Sale is to be sold by such Borrower constitute the
same market; provided that each such determination shall be commercially
reasonable and consistent with industry practice in computing so-called “long”
or “short” trading positions with respect to petroleum product; and

 

(y)                                 Product Under Contract for Sale may only be
deducted from Purchased Product if the date of sale by the Borrowers of such
Product under Contract for Sale is within 180 days following the delivery date
to the Borrowers of such Purchased Product.  With respect to each type of
petroleum product and each market, the number of barrels or therms, as
applicable, of Product under Contract for Sale which the Borrowers may not
deduct from the number of barrels or therms, as applicable, of Purchased Product
pursuant to this clause (y) shall be considered to be a separate Open Position
for purposes of calculating the Borrowers’ Open Position in Section 7.13 hereof.

 

“Open Receivables Amount” means, with respect to any sale by a Loan Party to an
AR Buyer of Accounts Receivable made in connection with an AR Sales Transaction,
that portion of the Accounts Receivable sold which has not yet been collected by
or for the benefit of the AR Buyer and which may, pursuant to the terms of the
Receivables Sales Agreement, either be sold back to the applicable Loan Party or
subject to a refund by the applicable Loan Party to the AR Buyer pursuant to any
recourse provisions applicable thereto.

 

“Operating Account” means the operating account of the Loan Parties located with
the Administrative Agent in which the Loan Parties have granted a first priority
perfected security interest to the Administrative Agent for the benefit of the
Administrative Agent and the Secured Parties.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect

 

40

--------------------------------------------------------------------------------

 

to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Investors” means Global Petroleum Corp., a Massachusetts corporation,
Larea Holdings LLC, a Delaware limited liability company, Larea Holdings II LLC,
a Delaware limited liability company, Chelsea Terminal Limited Partnership, a
Massachusetts limited partnership, Sandwich Terminal, L.L.C., a Massachusetts
limited liability company, Montello Oil Corporation, a New Jersey corporation,
Richard Slifka, Alfred Slifka, Eric Slifka and related Slifka family controlled
trusts and any other Person which is Controlled by Richard Slifka, Alfred Slifka
and Eric Slifka.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in

 

41

--------------------------------------------------------------------------------


 

accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in the Alternative Currency, the rate of
interest per annum at which overnight deposits in the Alternative Currency, in
an amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America in the applicable offshore interbank market for such currency to
major banks in such interbank market.

 

“Paid But Unexpired Letters of Credit” means the amounts available for drawing
under WC Letters of Credit issued to support obligations of the Borrowers if
(a) such obligations, whether arising from the transactions contemplated by such
WC Letters of Credit, or otherwise, have been fully paid and extinguished by the
Borrowers and there are no existing claims or disputes between the Borrowers and
the beneficiaries of such WC Letters of Credit which could give rise to
additional liability thereunder and (b) such WC Letters of Credit are issued for
standby purposes only, but only to the extent that the amounts available for
drawing thereunder do not then support any underlying obligations and (c) such
WC Letters of Credit have not expired, been returned or otherwise presented to
the LC Issuer for cancellation or been canceled.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Partnership Agreement” means that certain Third Amended and Restated Agreement
of Limited Partnership of Global Partners LP dated December 9, 2009, as the same
may be amended, restated, modified and/or supplemented from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

42

--------------------------------------------------------------------------------


 

“Perfection Certificates” means the Perfection Certificates as defined in the
Security Agreements.

 

“Permitted Acquisition” has the meaning set forth in Section 7.06(c).

 

“Permitted Distributions” means, so long as no Default or Event of Default has
occurred and is continuing or would exist as a result thereof, payments by the
MLP to its Unitholders (as such term is defined in the Partnership Agreement)
and holders of the General Partner Units (as such term is defined in the
Partnership Agreement) and Incentive Distribution Rights (as such term is
defined in the Partnership Agreement) of cash distributions (which, for purposes
hereof, shall include cash payments made by the MLP to repurchase any of its
Equity Interests from a holder thereof) in an aggregate amount not to exceed
Available Cash.

 

“Permitted Liens” means those Liens permitted by Section 7.01.

 

“Permitted Lis Pendens Liens” means any Liens consisting of any lis pendens
filed against any Real Estate, so long as the aggregate fair market value of all
Real Estate subject to any lis pendens does not exceed the greater of
(x) $10,000,000 and (y) the result of (1) the aggregate amount of Dispositions
permitted to be made under Section 7.05(c) from and after the date the first of
any such lis pendens is filed, minus (2) the aggregate proceeds of Dispositions
actually made under Section 7.05(c) from the date the first such lis pendens is
filed.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petroleum Product” means petroleum, refined petroleum products, propane,
butane, natural gas, corn and other energy-related commodities, including,
without limitation, blend components commonly used in the petroleum industry to
improve characteristics of, or meet governmental or customer specifications for,
petroleum or refined petroleum products.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Positive Net Unrealized Forward Contract Positions” means the amount by which
the Net Unrealized Forward Contract Position exceeds $0.

 

“Previously Owned Real Estate” means any real property which is no longer owned
or leased by a Loan Party but had previously been owned or leased by a Loan
Party.

 

“Product under Contract for Sale” means barrels of Petroleum Product or therms
of natural gas, as the case may be, which (a) any Borrower has contracted to
sell (whether by sale of a contract

 

43

--------------------------------------------------------------------------------


 

on a commodities exchange or otherwise), and (b) for which a fixed purchase
price has been agreed upon by the purchaser thereof and the relevant Borrower.

 

“Product Under Contract LCs” means any WC Letter of Credit issued by the LC
Issuer solely to cover Eligible Product Under Contract and for which the
following conditions have been met:  (a) any request for the issuance of a
Product Under Contract LC has been accompanied by a certificate from the
Borrowers in substantially the form of Exhibit C hereto (i) certifying that each
such Product Under Contract LC being requested is solely to cover Eligible
Product Under Contract and that such Letter of Credit is to be considered a
Product Under Contract LC; (ii) certifying and demonstrating that immediately
prior to giving effect to the issuance of all such Product Under Contract LCs
being requested on such date there is at least 5% of Borrowing Base availability
and that on a pro forma basis after giving effect to the issuance of such
Product Under Contract LCs (i.e. giving effect to the usage associated with the
issuance of such Product Under Contract LCs together with the inclusion in the
Borrowing Base of such Eligible Product Under Contract which was covered by such
Product Under Contract LCs), there is at least 5% of Borrowing Base
availability; (b) the Borrowers demonstrate to the satisfaction of the
Administrative Agent that the Borrowers are in compliance on a pro forma basis
with all of the financial covenants set forth in Section 7.18 of this Agreement
both before and after giving effect to the issuance of such Product Under
Contract LC; and (c) the Borrowers demonstrate to the satisfaction of the
Administrative Agent that to the extent the Eligible Product Under Contract for
which such Product Under Contract LC is being issued were to be included in the
Borrowing Base simultaneously with the issuance of such Product Under Contract
LC, the amount of the Borrowing Base would exceed the Total WC Outstandings
(including the maximum drawing amount of all issued and outstanding Letters of
Credit, including the Product Under Contract L/C).

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Purchased Product” means barrels of petroleum product and therms of gas which
any Borrower holds in inventory or which any Borrower has contracted to purchase
(whether by purchase of a contract on a commodities exchange or otherwise) (and,
which for the avoidance of doubt includes product in pipelines) and with respect
to which (a) either (i) a fixed purchase price therefor has been agreed upon by
the seller thereof and the relevant Borrower or (ii) the date (the so-called
“Vessel Loading Date”) on which the cargo has been loaded has occurred and
(b) the delivery date therefor is scheduled to occur within 180 days after the
date of calculation.

 

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

44

--------------------------------------------------------------------------------


 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

“Real Estate” means all real property that at any time during the term of this
Agreement is owned or leased (as lessee or sublessee) by any of the Loan
Parties.

 

“Receivables Intercreditor Agreement” means each intercreditor agreement to be
entered into among the Administrative Agent, the applicable Loan Party and the
applicable AR Buyer with respect to any AR Sales Transaction, such agreement to
be in form and substance satisfactory to the Administrative Agent.

 

“Receivables Sales Agreement” means any agreement entered into by a Loan Party
and an AR Buyer pursuant to which such Loan Party may, from time to time, sell
Accounts Receivable to such AR Buyer, and such AR Buyer may purchase such
Accounts Receivable from such Loan Party for a cash purchase price to be agreed
upon between such Loan Party and such AR Buyer, which agreement shall be in form
and substance reasonably satisfactory to the Administrative Agent.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or the
Alternative Currency Fronting Lender.

 

“Reference Period” means, as of any date of determination, the period of four
(4) consecutive fiscal quarters of the Loan Parties ending on such date, or if
such date is not a fiscal quarter end date, the period of four (4) consecutive
fiscal quarters most recently ended (in each case treated as a single accounting
period).

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

 

45

--------------------------------------------------------------------------------


 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, (a) the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination and (b) the Alternative Currency Risk Participation of any
Defaulting Lender at such time shall be deemed to be held by the Alternative
Currency Fronting Lender in making such determination.

 

“Responsible Officer” means the chief executive officer, chief operating
officer, chief accounting officer, president, executive vice president, chief
financial officer, treasurer, assistant treasurer, secretary or controller of a
Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Party” means a Person that is (i) listed on, or owned or controlled
by a Person listed on, or acting on behalf of a Person listed on, any Sanctions
List; (ii) located in, incorporated or otherwise formed under the laws of, or
owned or (directly or indirectly) controlled by, or acting on behalf of, a
Person located in or organized under the laws of a country or territory that is
the target of country-wide or territory-wide Sanctions; or (iii) otherwise a
target of Sanctions (“target of Sanctions” signifying a Person with whom a
national of a Sanctions Authority would be prohibited or restricted by law from
engaging in trade, business or other activities).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Loan Party or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Loan Party’s stockholders, partners or members (or
the equivalent Person thereof).

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in the
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in the Alternative Currency pursuant to Section 2.02, (iii) the
date the Alternative Currency Fronting Lender has requested payment from the
Alternative Currency Participating Lenders in Dollars, and with respect to all
other instances pursuant to Section 2.02(f) the date on which payments in
Dollars are made between the Alternative Currency Fronting Lender and
Alternative Currency Participating Lenders with respect to such Loan, and
(iv) such additional dates as the Administrative Agent

 

46

--------------------------------------------------------------------------------


 

shall determine or the Required Lenders shall require; and (b) with respect to
any Letter of Credit, each of the following:  (i) each date of issuance of a
Letter of Credit denominated in the Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (iii) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in the Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Lenders shall require.

 

“Revolver Commitment” means , as to each Lender, its obligation to (a) make
Revolver Loans to the Borrowers pursuant to Section 2.01(b), (b) purchase
participations in the Revolver L/C Obligations and (c) if such Lender is an
Alternative Currency Participating Lender, purchase Alternative Currency
Participations in Revolver Loans denominated in the Alternative Currency, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Revolver L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Revolver Letters of Credit
plus the aggregate of all Unreimbursed Amounts with respect to Revolver Letters
of Credit, including all L/C Borrowings with respect to Revolver Letters of
Credit.  For purposes of computing the amount available to be drawn under any
Revolver Letter of Credit, the amount of such Revolver Letter of Credit shall be
determined in accordance with Section 1.06.  For all purposes of this Agreement,
if on any date of determination a Revolver Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Revolver Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

“Revolver Letter of Credit” means any letter of credit issued hereunder and so
designated as a “Revolver Letter of Credit”, provided that Revolver Letters of
Credit shall not include Existing Letters of Credit and shall not include
Product Under Contract LCs.  A Revolver Letter of Credit may be a commercial
letter of credit or a standby letter of credit.  Revolver Letters of Credit may
be issued in Dollars or in the Alternative Currency.

 

“Revolver Letter of Credit Sublimit” means an amount equal to $100,000,000.  The
Revolver Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Revolver Commitments.

 

“Revolver Loans” has the meaning set forth in Section 2.01(b) hereof.  A
Revolver Loan is a Committed Loan.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Revolver Loans and the aggregate
Outstanding Amount of such

 

47

--------------------------------------------------------------------------------


 

Lender’s participation in Revolver L/C Obligations and Alternative Currency Risk
Participations relating to Revolver Loans at such time.

 

“RIN” means any renewable identification number associated with the
government-mandated fuel standards.

 

“ROFR Statute” means any statute, law or similar regulation imposed by any
Governmental Authority pursuant to which any seller of real property which is a
franchisor or similar Person is required by such statute, law or regulation to
offer to an existing franchisee which operates such real property under a lease,
sublease or other grant of authority the right of first refusal or a bona fide
offer to purchase such real property, including, without limitation, Conn. Gen.
Stat. Section 42-133mm.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in the Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the Alternative Currency.

 

“Sanctions” means the economic sanctions laws, regulations, embargoes or
restrictive measures administered, enacted or enforced by:  (i) the United
States; (ii) the United Nations; (iii) the European Union; (iv) the United
Kingdom; or (v) the respective governmental institutions and agencies of any of
the foregoing, including, without limitation, the Office of Foreign Assets
Control of the US Department of Treasury (“OFAC”), the United States Department
of State, the United Nations Security Council, and the European Union or Her
Majesty’s Treasury (“HMT”) (together, the “Sanctions Authorities”).

 

“Sanctions List” means the “Specially Designated Nationals and Blocked Persons”
list maintained by OFAC, the Consolidated List of Financial Sanctions Targets
and the Investment Ban List maintained by HMT, or any similar list maintained
by, or public announcement of Sanctions designations made by, any of the
Sanctions Authorities.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII, other than a Swap Contract relating to the purchase of physical supply
product, that is entered into by and between any Loan Party and any Hedge Bank,
provided, however, to the extent the

 

48

--------------------------------------------------------------------------------


 

Hedge Bank which is the counterparty on such Swap Contract is a commodities
broker entitled to have obligations owing to it secured pursuant to
Section 7.01(l) hereof, then any such agreement or arrangement relating thereto
shall not be considered a Secured Hedge Agreement for purposes hereof.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders
(including the Swing Line Lender and each Alternative Currency Funding Lender),
the L/C Issuer, the Alternative Currency Fronting Lender, the Hedge Banks, the
Cash Management Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Security Documents.

 

“Security Agreement” means that certain Amended and Restated Security Agreement
dated as of the Closing Date among the Loan Parties and the Administrative Agent
for the benefit of the Administrative Agent and the Secured Parties and in form
and substance satisfactory to the Lenders and the Administrative Agent.

 

“Security Documents” means, collectively, the Security Agreement, the Mortgages,
the Guarantee and all other instruments and documents, including without
limitation Uniform Commercial Code financing statements, required to be executed
or delivered pursuant to any Security Document.

 

“Senior Unsecured Notes” means those certain unsecured notes of a Loan Party
issued prior to or after the Closing Date pursuant to an indenture dated the
date of issuance of such notes, so long as (a) the terms, conditions, covenants
and defaults applicable to such notes (including the terms, conditions,
covenants and defaults in the indenture relating thereto) are no more
restrictive to the Loan Parties in the aggregate than the terms, conditions,
covenants and defaults contained herein; (b) the obligations thereunder are
unsecured; (c) except with respect to not more than $125,000,000 in the
aggregate of such notes which exist on the Closing Date, the maturity date
thereof is not less than six (6) months after the Maturity Date; (d) the
obligations under such notes and indenture are not guaranteed by any Person
other than a Loan Party; and (e) the documents and agreements executed in
connection with such notes (including, without limitation, any indenture) shall
contain terms and conditions that are customary for similar transactions.

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.19(h)).

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior

 

49

--------------------------------------------------------------------------------


 

to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in the Alternative Currency.

 

“Subject AR Receivables” means any Accounts Receivable a Loan Party sold to an
AR Buyer in an AR Sales Transaction.

 

“Subordinated Debt” means any Indebtedness for borrowed money for which any Loan
Party is obligated so long as (a) the maturity date of such Indebtedness is not
less than six (6) months after the Maturity Date; (b) the terms, conditions,
covenants and defaults applicable to such Indebtedness (including the terms,
conditions, covenants and defaults in any document, agreement or instrument
relating thereto) are no more restrictive to the Loan Parties in the aggregate
than the terms, conditions, covenants and defaults contained herein; (c) such
Indebtedness is not guaranteed by any Person other than a Loan Party; (d) such
Indebtedness is unsecured; (e) such Indebtedness is subordinate, pursuant to
then market standard subordination terms for similar issuances, to the payment
and collection of the Credit Agreement Obligations; (f) all of the Credit
Agreement Obligations plus an amount equal to not less than fifteen percent
(15%) of such Credit Agreement Obligations constitute Indebtedness permitted to
be incurred under such notes and indenture without meeting any test or other
criteria (including, without limitation, an incurrence test) and constitutes
“Senior Debt” (or the analogous term used therein) under such notes and
indenture and are entitled to seniority in the right of payment to the
obligations under such notes and indenture; and (g) the documents and agreements
executed in connection with such notes (including, without limitation, any
indenture) shall contain terms and conditions that are customary for similar
transactions.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Loan Party.  Notwithstanding the foregoing, the Basin JV shall not be
considered a Subsidiary of any Loan Party for purposes of this Agreement and the
other Loan Documents.

 

“Supermajority Lenders” means, at any time, Lenders having Total Credit
Exposures representing more than 66 2/3% of the Total Credit Exposures of all
Lenders.  The Total Credit

 

50

--------------------------------------------------------------------------------

 

Exposure of any Defaulting Lender shall be disregarded in determining
Supermajority Lenders at any time; provided that, (a) the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination and (b) the Alternative Currency Risk Participation of any
Defaulting Lender at such time shall be deemed to be held by the Alternative
Currency Fronting Lender in making such determination.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swap Termination Value Amount” means, as of any relevant date of determination,
the Swap Termination Value of all Swap Contracts which constitute Loan
Documents, provided, to the extent a Loan Party has no obligation under any Swap
Contract as of such date, or is otherwise owed money from the counterparty
thereunder (i.e. is “in the money” thereunder), then the Swap Termination Value
Amount for such Swap Contract as of such date of determination shall

 

51

--------------------------------------------------------------------------------


 

be $0, provided however, notwithstanding the foregoing, to the extent the Swap
Termination Value of a Swap Contract with a Lender is a positive number (i.e. a
Loan Party is “in the money”) and the Swap Termination Value of another Swap
Contract with a different Lender is a negative number (i.e. a Loan Party is “out
of the money”), the Swap Termination Value Amount shall be the net results of
such Swap Termination Values.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04A.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04A(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04A(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate WC Commitments.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate WC Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $10,000,000.

 

“Title Insurance Company” means Fidelity National Title Insurance Company of New
York, or such other title insurance company acceptable to the Administrative
Agent.

 

“Title Policy” means, in relation to each Mortgaged Property, an ALTA standard
form title insurance policy issued by the Title Insurance Company (with such
reinsurance or co-insurance as the Administrative Agent may require, any such
reinsurance to be with direct access endorsements) in such amount as may be
determined by the Administrative Agent insuring the priority of the Mortgages
and the Mortgaged Property and that the applicable Loan Party holds marketable
fee simple title to the Mortgaged Property, subject only to the encumbrances
permitted by such Mortgages and which shall not contain exceptions for mechanics
liens, persons in occupancy or matters which would be shown by a survey (except
as may be permitted by each such Mortgage), shall not insure over any matter
except to the extent that any

 

52

--------------------------------------------------------------------------------


 

such affirmative insurance is acceptable to the Administrative Agent in its sole
discretion, and shall contain such endorsements and affirmative insurance as the
Administrative Agent in its discretion may require, including but not limited to
(a) comprehensive endorsement, (b) variable rate of interest endorsement and
(c) usury endorsement.

 

“Total Credit Exposure” means, as to any Lender at any time, the sum of such
Lender’s aggregate unused WC Commitments, unused Revolver Commitments, WC Credit
Exposure and Revolving Credit Exposure at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolver Outstandings” means the aggregate Outstanding Amount of all
Revolver Loans and all Revolver L/C Obligations.

 

“Total WC Outstandings” means the aggregate Outstanding Amount of all WC Loans,
all Swing Line Loans and all WC L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan, a Cost of Funds Rate Loan or a Eurocurrency Rate Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unitary Lease” means that certain Unitary Lease and Net Sublease Agreement
dated November 16, 2012 by and between the applicable Borrowers and the lessor
named therein, as amended from time to time (the “Unitary Lease Lessor”) with
respect to multiple sites located in the northeast region of the United States,
and in form and substance satisfactory to the Administrative Agent.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrealized Losses on Forward Contract Positions” means, as of any date of
determination, the aggregate amount by which (a) the aggregate fair market value
determined on a Marked-To-Market Basis (net of storage and transportation costs)
on such date of Petroleum Product exceeds (b) the amount which the Borrowers’
customers have contractually agreed to pay to such Borrower in consideration of
future deliveries of such Petroleum Product.

 

“Unrealized Profits on Forward Contract Positions” means, as of any date of
determination, the aggregate amount by which (a) the amount which the Borrowers’
customers have contractually agreed to pay to such Borrower in consideration of
future deliveries of Petroleum Product pursuant to transactions which are
scheduled to be consummated by not later than the period ending nine (9) months
after such date of determination, exceeds (b) the aggregate fair market

 

53

--------------------------------------------------------------------------------


 

value determined on a Marked-to-Market Basis (net of storage and transportation
costs) on such date of such Petroleum Product.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Utilization Amount” means, during each applicable Determination Period, the
average daily amount of the Total WC Outstandings divided by the Aggregate WC
Commitment during such period.

 

“Value” means, with respect to any Eligible RIN on any date, the price at which
such Eligible RIN could be purchased or sold for delivery on that date or during
the applicable period adjusted to reflect the specifications thereof and the
location and transportation differential, determined by using prices (a) on the
New York Mercantile Exchange, the COMEX, the London Metal Exchange, the New York
Board of Trade, the International Petroleum Exchange, the Intercontinental
Commodities Exchange, the Chicago Board of Trade, the Chicago Mercantile
Exchange or, if a price for any such Eligible RIN (or delivery period or
location) is not available on such exchanges, such other markets or exchanges
recognized as such in the commodities trading industry, including
over-the-counter markets and private quotations, or as published in an
independent industry recognized source, in each case reasonably selected by the
Borrowers, (b) if such a price for any such Eligible RIN is not available in any
market or exchange described in clause (a) above, any other exchange or market
reasonably selected by the Borrowers and reasonably satisfactory to the
Administrative Agent on such date or (c) if such a price for any Eligible RIN is
not available in any market or exchange described in clause (a) or (b) above,
such other value determined pursuant to methodology reasonably selected by the
Borrowers and reasonably satisfactory to the Administrative Agent.

 

“WC Commitment” means, as to each Lender, its obligation (a) to make WC Loans to
the Borrowers pursuant to Section 2.01(a), (b) to purchase participations in WC
L/C Obligations, (c) to purchase participations in Swing Line Loans, and (d) if
such Lender is an Alternative Currency Participating Lender, purchase
Alternative Currency Risk Participations in WC Loans denominated in the
Alternative Currency, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

 

“WC Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its WC Loans and the aggregate Outstanding
Amount of such Lender’s

 

54

--------------------------------------------------------------------------------


 

participation in WC L/C Obligations, Alternative Currency Risk Participations
relating to WC Loans and Swing Line Loans at such time at such time.

 

“WC Letter of Credit” means any letter of credit issued hereunder and so
designated as a “WC Letter of Credit” and shall include the Existing Letters of
Credit and the Product Under Contract LCs.  A WC Letter of Credit may be a
commercial letter of credit or a standby letter of credit.  WC Letters of Credit
may be issued in Dollars or in the Alternative Currency.

 

“WC L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding WC Letters of Credit plus the
aggregate of all Unreimbursed Amounts with respect to WC Letters of Credit,
including all L/C Borrowings with respect to WC Letters of Credit.  For purposes
of computing the amount available to be drawn under any WC Letter of Credit, the
amount of such WC Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a WC Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such WC Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“WC Loans” has the meaning set forth in Section 2.01(a) hereof.  A WC Loan is a
Committed Loan.

 

1.02                  Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                                                                                
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any

 

55

--------------------------------------------------------------------------------


 

law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)                                                                                
In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including.”

 

(c)                                                                                 
Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03                        Accounting Terms.  (a) Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrowers and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrowers or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Borrowers shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

56

--------------------------------------------------------------------------------


 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrowers pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

Exchange Rates; Currency Equivalents.  (a) The Administrative Agent or the L/C
Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated the Alternative Currency.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in the
Alternative Currency, such amount shall be the Alternative Currency Equivalent
of such Dollar amount (rounded to the nearest unit of the Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.

 

(c )                         The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurocurrency Rate” or with respect to any
comparable or successor rate thereto.

 

57

--------------------------------------------------------------------------------


 

(d)                           For purposes of calculating the amount of any
Eligible Receivable included in the Borrowing Base which is denominated in
Canadian Dollars, the Borrowers shall, in the applicable Borrowing Base Report,
include the amount of such Eligible Receivable expressed in Canadian Dollars as
well as the Dollar Equivalent of such amount, with the Dollar Equivalent being
calculated by using the Spot Rate as determined by the Administrative Agent on
the date of such Borrowing Base Report, and, in addition, the Administrative
Agent shall have the right (but not the obligation), so long as such Eligible
Receivable is included in the Borrowing Base, to adjust the Dollar Equivalent of
such Eligible Receivable for Borrowing Base purposes based on the most recent
Spot Rate available to the Administrative Agent.

 

ARTICLE II.
the COMMITMENTS and Credit Extensions

 

2.01                        Commitment For Loans.  (a)  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “WC Loan”) to the Borrowers in Dollars or (subject to the
provisions of Section 2.02(f)) in the Alternative Currency from time to time, on
any Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s WC Commitment;
provided, however, that after giving effect to any Committed Borrowing of a WC
Loan, (i) the Total WC Outstandings shall not exceed the Aggregate WC
Commitments as in effect on such date, (ii) the Total WC Outstandings other than
the maximum drawing amount of any issued and outstanding Product Under Contract
LC shall not exceed the Borrowing Base at such time, (iii) the WC Credit
Exposure of any Lender (less, with respect only to the Alternative Currency
Fronting Lender, the aggregate Alternative Currency Risk Participations in all
WC Loans denominated in the Alternative Currency), shall not exceed such
Lender’s WC Commitment, and (iv) the aggregate Outstanding Amount of all Loans
denominated in the Alternative Currency shall not exceed the Alternative
Currency Sublimit.  Within the limits of each Lender’s WC Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(a), prepay under Section 2.04, and reborrow under this
Section 2.01(a).  WC Loans may be Base Rate Loans, Cost of Funds Rate Loans or
Eurocurrency Rate Loans, as further provided herein.  The proceeds of any WC
Loan shall be used to finance the working capital needs of the Borrowers,
including financing of Capital Expenditures other than Acquisition Capital
Expenditures.

 

(b)                                 Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Revolver Loan”) to the Borrowers in Dollars or (subject to the provisions of
Section 2.02(f)) in the Alternative Currency from time to time, on any Business
Day during the Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Revolver Commitment; provided,
however, that after giving effect to any Committed Borrowing of a Revolver Loan,
(i) the Total Revolver

 

58

--------------------------------------------------------------------------------


 

Outstandings shall not exceed the Aggregate Revolver Commitments as in effect on
such date, (ii) the Revolver Credit Exposure of any Lender (less, with respect
only to the Alternative Currency Fronting Lender, the aggregate Alternative
Currency Risk Participations in all Revolver Loans denominated in the
Alternative Currency) shall not exceed such Lender’s Revolver Commitment, and
(iii) the aggregate Outstanding Amount of all Loans denominated in the
Alternative Currency shall not exceed the Alternative Currency Sublimit.  Within
the limits of each Lender’s Revolver Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01(b),
prepay under Section 2.04, and reborrow under this Section 2.01(b).  Revolver
Loans may be Base Rate Loans, Cost of Funds Rate Loans or Eurocurrency Rate
Loans, as further provided herein.  The proceeds of the Revolver Loans shall be
used to fund Permitted Acquisitions, to fund the Investments by the applicable
Borrowers in joint ventures to the extent such Investments are permitted by
Section 7.02(k), to finance Capital Expenditures and for general corporate
purposes (which, for the avoidance of doubt, can include working capital needs),
provided, however, the sum of (x) aggregate amount of Revolver Loans used to
finance general corporate purposes plus (y) the Revolver LC Obligations
associated with any Revolver Letter of Credit issued with respect to general
corporate purposes shall not exceed $100,000,000 outstanding at any time.

 

2.02                  Borrowings, Conversions and Continuations of Committed
Loans.

 

(a)                                 Each Committed Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans and Cost of Funds Rate Loans shall be made upon the
Borrowers’ irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Committed Loans, (ii) three Business Days
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in the Alternative Currency, and (iii) on the requested
date of any Committed Borrowing or continuation of a Base Rate Committed Loan
and Cost of Funds Rate Loans or conversion of Base Rate Committed Loans or
Eurocurrency Rate Loans denominated in Dollars to Cost of Funds Rate Loans. 
Each telephonic notice by the Borrowers pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrowers.  Each Committed Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  Except as provided in
Sections 2.03(c) and 2.04A(c), each Committed Borrowing of or conversion to Cost
of Funds Rate Loans or Base Rate Committed Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof.  Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrowers are
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a

 

59

--------------------------------------------------------------------------------


 

continuation of Eurocurrency Rate Loans or Cost of Funds Rate Loans, (ii) if the
Borrowers are requesting a Borrowing, whether such Borrower is of a WC Loan or a
Revolver Loan and, in the case of a Revolver Loan, whether any of the proceeds
are going to be used to finance general corporate purposes, (iii) the requested
date of the Committed Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iv) the principal amount of Committed Loans to
be borrowed, converted or continued, (v) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, (vi) if
applicable, the duration of the Interest Period with respect thereto, and
(vii) the currency of the Committed Loans to be borrowed.  If the Borrowers fail
to specify a currency in a Loan Notice requesting a Borrowing, then the
Committed Loans so requested shall be made in Dollars.  If the Borrowers fails
to specify a Type of Committed Loan in a Loan Notice or if the Borrowers fail to
give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate
Committed Loans; provided, however, that in the case of a failure to timely
request a continuation of Committed Loans denominated in the Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month.  Any automatic
conversion to Base Rate Committed Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans or Cost of Funds Rate Loans, as the case may be.  If the Borrowers
request a Committed Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Loan Notice, but fail to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.  No Committed
Loan may be converted into or continued as a Committed Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Committed Loan and reborrowed in the other currency.

 

(b)                                 Following receipt of a Loan Notice
requesting a Committed Borrowing denominated in Dollars or the Alternative
Currency with respect to which the Administrative Agent has not received notice
that any Lender is an Alternative Currency Participating Lender, the
Administrative Agent shall promptly notify each Lender of the amount (and
currency) of its Applicable Percentage of the applicable Committed Loans. 
Following receipt of a Loan Notice requesting a Committed Borrowing denominated
in the Alternative Currency with respect to which the Administrative Agent and
the Borrowers have received notice that one or more Lenders is an Alternative
Currency Participating Lender, the Administrative Agent shall on the next
following Business Day notify (i) each Alternative Currency Funding Lender of
both the Dollar Equivalent and the Alternative Currency Equivalent of its
Alternative Currency Funding Applicable Percentage, (ii) the Alternative
Currency Fronting Lender of both the Dollar Equivalent and the Alternative
Currency Equivalent of the aggregate Alternative Currency Risk Participations in
such Committed Borrowing, (iii) each Alternative Currency Participating Lender
of both the Dollar Equivalent and the Alternative Currency Equivalent of its
Alternative Currency Risk Participation in such Committed Borrowing, and
(iv) all Lenders and the Borrowers of the aggregate Alternative Currency
Equivalent and the Dollar Equivalent of such

 

60

--------------------------------------------------------------------------------

 

Commitment Borrowing and the applicable Spot Rate used by the Administrative
Agent to determine such Dollar Equivalent and Alternative Currency Equivalent. 
If no timely notice of a conversion or continuation is provided by the
Borrowers, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Committed Loans or continuation of
Committed Loans denominated in a currency other than Dollars, in each case as
described in the preceding subsection.

 

In the case of a Committed Borrowing in Dollars or in an Alternative Currency
with respect to which the Administrative Agent has not received notice that any
Lender is an Alternative currency Participating Lender, each Lender shall make
the amount of its Committed Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office for the applicable currency not
later than 1:00 p.m., in the case of any Committed Loan denominated in Dollars,
and not later than the Applicable Time specified by the Administrative Agent in
the case of any Committed Loan in the Alternative Currency, in each case on the
Business Day specified in the applicable Loan Notice.  In the case of a
Committed Borrowing in an Alternative Currency with respect to which the
Administrative Agent has received notice that a Lender is an Alternative
Currency Participating Lender, each Alternative Currency Funding Lender shall
make the amount of its Alternative Currency Funding Applicable Percentage of
such Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than the Applicable Time, on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by Borrowers; provided,
however, that if, on the date the Loan Notice with respect to such Committed
Borrowing of a WC Loan denominated in Dollars is given by the Borrowers, there
are L/C Borrowings outstanding with respect to a WC Letter of Credit , then the
proceeds of such Committed Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and, second, shall be made available to the
Borrowers as provided above and; provided, further, that if, on the date the
Loan Notice with respect to such Committed Borrowing of a Revolver Loan
denominated in Dollars is given by the Borrowers, there are L/C Borrowings
outstanding with respect to a Revolver Letter of Credit , then the proceeds of
such Committed Borrowing, first, shall be applied to the payment in full of any
such L/C Borrowings, and, second, shall be made available to the Borrowers as
provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan or a Cost of Funds Rate Loan, as the case may be, may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan or Cost of Funds Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans

 

61

--------------------------------------------------------------------------------


 

(whether in Dollars or the Alternative Currency) or Cost of Funds Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Eurocurrency Rate Loans denominated in
the Alternative Currency be prepaid, or redenominated into Dollars in the amount
of the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrowers and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans and Cost of Funds Rate Loans upon
determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrowers and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than ten (10)  Interest Periods in effect with respect to Committed Loans.

 

(f)                                   (i) Subject to all of the terms and
conditions set forth in this Agreement, including the provisions of
Section 2.01, and without limitation of the provisions of Section 2.02, with
respect to any Loan denominated in an Alternative Currency with respect to which
one or more Lenders has given notice to the Administrative Agent that it is an
Alternative Currency Participating Lender, (A) each Lender agrees from time to
time on any Business Day during the Availability Period to fund its Applicable
Percentage of Loans denominated in the Alternative currency with respect to
which it is an Alternative Currency Funding Lender; and (B) each Lender
severally agrees to acquire an Alternative Currency Risk Participation in Loans
denominated in the Alternative Currency with respect to which it is an
Alternative Currency Participating Lender.

 

(ii)                                  Each Loan denominated in the Alternative
Currency shall be funded upon the request by the Borrowers in accordance with
Section 2.02(b).  Immediately upon the funding by the Alternative Currency
Fronting Lender of its Alternative Currency Funding Applicable Percentage of any
Loan denominated in the Alternative Currency with respect to which one or more
Lenders is an Alternative Currency Participating Lender, each Alternative
Currency Participating Lender shall be deemed to have absolutely, irrevocable
and unconditionally purchased (and the Administrative Agent may apply any Cash
Collateral that is available with respect to such purchase by any Alternative
Currency Participating Lender) from such Alternative Currency Fronting Lender an
Alternative Currency Risk Participation in such Loan in an amount such that,
after such purchase, each Lender (including the Alternative Currency Funding
Lenders, the Alternative Currency Fronting Lender and the Alternative Currency
Participating Lenders) will have an Alternative currency Loan Credit Exposure
with respect to such Loan equal in amount to its Applicable Percentage of such
Loan.

 

62

--------------------------------------------------------------------------------


 

(iii) Upon the occurrence and during the continuation of an Event of Default,
the Alternative Currency Fronting Lender may, be written notice to the
Administrative Agent, delivered not later than 11:00 a.m. on the second Business
Day preceding the proposed date of funding an payment by the Alternative
Currency Participating lenders of their Alternative Currency Risk Participations
purchased in such Loans as shall be specified in such notice (the “Alternative
Currency Participation Payment Date”), request each Alternative Currency
Participating Lender to fund the Dollar Equivalent of its Alternative Currency
Risk Participation purchased with respect to such Loan to the Administrative
Agent on the Alternative Currency Participation Payment Date in Dollars. 
Following receipt of such notice, the Administrative Agent shall promptly notify
each Alternative Currency Participating Lender of the Dollar Equivalent of its
Alternative Currency Risk Participation purchased with respect to each such Loan
(determined at the Spot Rate on the date of advance of such Loan) and the
applicable Alternative Currency Participation Payment Date.  Any notice given by
the Alternative Currency Fronting Lender or the Administrative Agent pursuant to
this subsection may be given by telephone if immediately confirmed in writing;
provided, that the absence of such immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(iv)                              On the applicable Alternative Currency
Participation Payment Date, each Alternative Currency Participating Lender in
the Loans specified for funding pursuant to this Section 2.02(f) shall deliver
the amount of such Alternative Currency Participating Lender’s Alternative
Currency Risk Participation with respect to such specified Loans in Dollars and
in Same Day Funds to the Administrative Agent, provided, however, that no
Alternative Currency Participating Lender shall be (1) responsible for any
default by any other Alternative Currency Participating Lender’s obligation to
pay such amount and/or (ii) required to fund an amount under this
Section 2.02(f) that would exceed the amount of such Lender’s Revolving
Commitment or WC Commitment, as applicable.  Upon receipt of any such amounts
from the Alternative Currency Participating lenders, the Administrative Agent
shall distribute such Dollar amounts in Same Day Funds to the Alternative
Currency Fronting Lender.

 

(v)                                 In the event that any Alternative Currency
Participating Lender fails to make available to the Administrative Agent the
amount of its Alternative Currency Risk Participation as provided herein, the
Administrative Agent shall be entitled to recover such amount on behalf of the
Alternative Currency Fronting Lender on demand from such Alternative Currency
Participating Lender together with interest at the Overnight Rate for three
(3) Business Days and thereafter at a rate per annum equal to the Default Rate. 
A certificate of the Administrative Agent submitted to any Alternative Currency
Participating Lender with respect to amounts owing hereunder shall be conclusive
in the absence of demonstrable error.

 

(vi)                              In the event that the Alternative Currency
Fronting Lender receives a payment in respect of any Loan, whether directly from
the Borrowers or otherwise, in which Alternative Currency Participating Lenders
have fully funded in Dollars their purchase of Alternative Currency Risk
Participations, the Alternative Currency Fronting lender shall promptly

 

63

--------------------------------------------------------------------------------


 

distribute to the Administrative Agent, for its distribution to each such
Alternative Currency Participating Lender, the Dollar Equivalent of such
Alternative Currency Participating Lender’s Alternative Currency Participant’s
Share of such payment in Dollars in Same Day Funds. If any payment received by
the Alternative Currency Fronting Lender with respect to any Loan in the
Alternative Currency made by it shall be required to be returned by the
Alternative Currency Fronting Lender after such time as the Alternative Currency
Fronting Lender has distributed such payment to the Administrative Agent
pursuant to the immediately preceding sentence, each Alternative Currency
Participating Lender that has received a portion of such payment shall pay to
the Alternative Currency Fronting Lender an amount equal to its Alternative
Currency Participant’s Share in Dollars of the amount to be returned; provided,
however, that no Alternative Currency Participating Lender shall be responsible
for any default by any other Alternative Currency Participating Lender in that
other Alternative Currency Participating Lender’s obligation to pay such amount.

 

(vii)                           Anything contained herein to the contrary
notwithstanding, each Alternative Currency Participating Lender’s obligation to
acquire and pay for its purchase of Alternative Currency Risk Participations as
set forth herein shall be absolute, irrevocable and unconditional and shall not
be affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Alternative Currency
Participating Lender may have against the Alternative Currency Fronting Lender,
the Administrative Agent, any Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuation of a Default or Event of
Default; (iii) any adverse change in the condition (financial or otherwise) of
any Loan Party or any of its respective Subsidiaries; (iv) any breach of this
Agreement or any other Loan Document by any Loan Party or any other Lender; or
(v) any other circumstances, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

(viii)                        In no event shall (i) the Alternative Currency
Risk Participation of any Alternative Currency Participating Lender in any Loan
denominated in the Alternative Currency pursuant to this Section 2.02(f) be
construed as a loan or other extension of credit by such Alternative Currency
Participating Lender to the Borrowers, any Lender or the Administrative Agent or
(ii) this Agreement be construed to require any Lender that is an Alternative
Currency Participating Lender with respect to the Alternative Currency to make
any Loans in the Alternative Currency under this Agreement or under the other
Loan Documents, subject to the obligation of each Alternative Currency
Participating Lender to give notice to the Administrative Agent and the
Borrowers at any time such Lender acquires the ability to make Loans in the
Alternative Currency.

 

(ix)                              The Administrative Agent shall change a
Lender’s designation from Alternative Currency Participating Lender to
Alternative Currency Funding Lender upon receipt of a written notice to the
Administrative Agent and the Borrowers from such Alternative Currency
Participating Lender requesting that its designation be so changed.  Each
Alternative Currency Participating Lender agrees to give such notice to the
Administrative Agent and the Borrowers

 

64

--------------------------------------------------------------------------------


 

promptly upon its acquiring the ability to make Loans in the Alternative
Currency.  Blue Hills Bank is the only Alternative Currency Participating Lender
as of the Closing Date.

 

(g)                                  The Borrowing Base shall be determined as
required pursuant to Section 6.02(f) by the Administrative Agent by reference to
the Borrowing Base Report.

 

2.03                  Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                                                                    
Subject to the terms and conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date (or, to the extent
Section 2.03(a)(ii)(G) has been complied with, the date which is nine
(9) Business Days prior to the Maturity Date), to issue Letters of Credit
denominated in Dollars or the Alternative Currency for the account of the
Borrowers, and to amend or extend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrowers and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any WC Letter of Credit, (x) the Total WC Outstandings shall not exceed the
Aggregate WC Commitments, (y) the WC Credit Exposure of any Lender (less, with
respect only to the Alternative Currency Fronting Lender, the aggregate
Alternative Currency Risk Participations in all WC Loans denominated in the
Alternative Currency) shall not exceed such Lender’s WC Commitment, and (z) the
Outstanding Amount of the L/C Obligations for Product Under Contract LCs shall
not exceed $85,000,000 and, provided further that after giving effect to any L/C
Credit Extension with respect to any Revolver Letter of Credit, (x) the Total
Revolver Outstandings shall not exceed the Aggregate Revolver Commitments,
(y) the Revolver Credit Exposure of any Lender (less, with respect only to the
Alternative Currency Fronting Lender, the aggregate Alternative Currency Risk
Participations in all Revolver Loans denominated in the Alternative Currency)
shall not exceed such Lender’s Revolver Commitment, and (z) the Outstanding
Amount of the L/C Obligations with respect to Revolver Letters of Credit shall
not exceed the Revolver Letter of Credit Sublimit.  In addition, the aggregate
face amount of all standby Letters of Credit issued to secure bonding and
performance obligations of the Borrowers shall not exceed at any time
outstanding $40,000,000.  Each request by the Borrowers for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrowers that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence.  Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrowers’
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrowers may, during the

 

65

--------------------------------------------------------------------------------


 

foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if:

 

(A)                               the request for such issuance, extension or
renewal of any Letter of Credit is later than nine (9) Business Days prior to
the Maturity Date;

 

(B)                               any Borrower requests a WC Letter of Credit be
issued for any other purpose other than to support purchases of Petroleum
Products or to secure bonding and performance obligations, or requests a
Revolver Letter of Credit be issued for any purpose other than what the proceeds
of a Revolver Loan may be used for;

 

(C)                               any Borrower requests a standby Letter of
Credit which is to be used to support inventory purchases with an expiry date
longer than 180 days from the date of issuance;

 

(D)                               any Borrower requests a standby Letter of
Credit which is used to secure bonding and performance obligations with an
expiry date longer than 364 days;

 

(E)                                any Borrower requests a documentary Letter of
Credit be issued with an expiry date which is later than the Maturity Date or
which has a term longer than ninety (90) days;

 

(F)                                 subject to Section 2.03(b)(iii), the expiry
date of the requested Letter of Credit would occur more than twelve months after
the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(G)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date or unless the Borrowers have provided to
the LC Issuer cash collateral for the maximum drawing amount of such Letter of
Credit prior to the Maturity Date.

 

(iii)                                                                              
The L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing the Letter of Credit, or any Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any

 

66

--------------------------------------------------------------------------------


 

Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)                               the issuance of the Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, the Letter of Credit is in an initial
stated amount less than $100,000;

 

(D)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, the Letter of Credit is to be
denominated in a currency other than Dollars or the Alternative Currency;

 

(E)                                the L/C Issuer does not as of the issuance
date of the requested Letter of Credit issue Letters of Credit in the requested
currency; or

 

(F)                                 any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrowers or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.15(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                                                                             
The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

 

(v)                                                                                
The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

 

(vi)                                                                             
The L/C Issuer shall act on behalf of the Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and the L/C Issuer
shall have all of the benefits and immunities (A) provided to the Administrative
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C

 

67

--------------------------------------------------------------------------------


 

Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                                                                    
Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrowers delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrowers. 
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit and whether such Letter of Credit is a Revolver Letter of Credit or a WC
Letter of Credit; and (H) such other matters as the L/C Issuer may require.  In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, the Borrowers shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.  In
addition, if any Letter of Credit to be issued is also a Product Under Contract
LC, the Borrowers shall have satisfied the conditions set forth in the
definition of Product Under Contract LC.

 

68

--------------------------------------------------------------------------------


 

(ii)                                                                                 
Promptly after receipt of any Letter of Credit Application, the L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrowers and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrowers or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  The parties acknowledge and agree that
Letters of Credit may, to the extent consented to by the L/C Issuer, be issued
on same day notice and as such to the extent any Lender determines that one or
more applicable conditions contained in Article IV is not satisfied on any date
and as a result would object to the L/C Issuer issuing a Letter of Credit
hereunder, such Lender shall provide such notice to the L/C Issuer of such fact
immediately upon becoming aware thereof.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

 

(iii)                                                                              
If the Borrowers so request in any applicable Letter of Credit Application, the
L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer,
the Borrowers shall not be required to make a specific request to the L/C Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent

 

69

--------------------------------------------------------------------------------


 

that the Required Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Lender or the Borrowers that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

 

(iv)                                                                             
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                                                                    
Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrowers
and the Administrative Agent thereof.  In the case of a Letter of Credit
denominated in the Alternative Currency, the Borrowers shall reimburse the L/C
Issuer in the Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrowers shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrowers will reimburse the L/C
Issuer in Dollars.  In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in the Alternative Currency, the
L/C Issuer shall notify the Borrowers of the Dollar Equivalent of the amount of
the drawing promptly following the determination thereof.  Not later than
11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of Credit
to be reimbursed in Dollars, or the Applicable Time on the date of any payment
by the L/C Issuer under a Letter of Credit to be reimbursed in the Alternative
Currency (each such date, an “Honor Date”), the Borrowers shall reimburse the
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing and in the applicable currency.  In the event that (A) a drawing
denominated in the Alternative Currency is to be reimbursed in Dollars pursuant
to the second sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid
by the Borrowers, whether on or after the Honor Date, shall not be adequate on
the date of that payment to purchase in accordance with normal banking
procedures a sum denominated in the Alternative Currency equal to the drawing,
the Borrowers agree, as a separate and independent obligation, to indemnify the
L/C Issuer for the loss resulting from its inability on that date to purchase
the Alternative Currency in the full amount of the drawing.  If the Borrowers
fails to timely reimburse the L/C Issuer on the Honor Date, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in the
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, (a) in the case of an

 

70

--------------------------------------------------------------------------------

 

Unreimbursed Amount relating to a WC Letter of Credit, the Borrowers shall be
deemed to have requested a Committed Borrowing of a WC Loan which is a Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in
Section 2.02(a) for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate WC Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Loan Notice)
and (b) in the case of an Unreimbursed Amount relating to a Revolver Letter of
Credit, the Borrowers shall be deemed to have requested a Committed Borrowing of
a Revolver Loan which is a Base Rate Loans to be disbursed on the Honor Date in
an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02(b) for the principal amount of Base Rate
Loans, but subject to the amount of the unutilized portion of the Aggregate
Revolver Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)                                                                                 
Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to the Borrowers in such amount.  The Administrative Agent shall remit the funds
so received to the L/C Issuer in Dollars.

 

(iii)                                                                              
With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)                                                                             
Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any

 

71

--------------------------------------------------------------------------------


 

Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

(v)                                                                                
Each Lender’s obligation to make Committed Loans or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrowers or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrowers of a Loan Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the joint and several obligation of
the Borrowers to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)                                                                             
If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                                                                    
At any time after the L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrowers or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the

 

72

--------------------------------------------------------------------------------


 

Administrative Agent will distribute to such Lender its Applicable Percentage
thereof in Dollars and in the same funds as those received by the Administrative
Agent.

 

(ii)                                                                                 
If any payment received by the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The joint and
several obligation of the Borrowers to reimburse the L/C Issuer for each drawing
under each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                                                                    
any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

 

(ii)                                                                                 
the existence of any claim, counterclaim, setoff, defense or other right that
any Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)                                                                              
any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

 

(iv)                                                                             
waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Borrowers or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrowers;

 

(v)                                                                                
honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

 

(vi)                                                                             
any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date

 

73

--------------------------------------------------------------------------------


 

by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

 

(vii)                                                                          
any payment by the L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(viii)                                                                       
any adverse change in the relevant exchange rates or in the availability of the
Alternative Currency to the Borrowers or in the relevant currency markets
generally; or

 

(ix)                                                                             
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, any Borrower or any Subsidiary.

 

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrowers agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  Each Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrowers’ pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (viii) of Section 2.03(e);

 

74

--------------------------------------------------------------------------------


 

provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.  The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

 

(g)                                  Applicability of ISP and UCP; Limitation of
Liability.  Unless otherwise expressly agreed by the L/C Issuer and the
Borrowers when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the UCP shall
apply to each commercial Letter of Credit.  Notwithstanding the foregoing, the
L/C Issuer shall not be responsible to the Borrowers for, and the L/C Issuer’s
rights and remedies against the Borrowers shall not be impaired by, any action
or inaction of the L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

(h)                                 Letter of Credit Fees.  The Borrowers shall
pay to the Administrative Agent for the account of each Lender in accordance,
subject to adjustment as provided in Section 2.15, with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
(i) each Revolver Letter of Credit equal to the Applicable Revolver Rate times
the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit and (ii) for each WC Letter of Credit equal to the Applicable
WC Rate times the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each calendar month, commencing with the first such

 

75

--------------------------------------------------------------------------------


 

date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand and (ii) computed on a monthly
basis in arrears.  If there is any change in the Applicable WC Rate or the
Applicable Revolver Rate, as applicable, during any calendar month, the daily
amount available to be drawn under each applicable Letter of Credit shall be
computed and multiplied by the Applicable WC Rate or the Applicable Revolver
Rate, as applicable, separately for each period during such month that such
Applicable WC Rate or Applicable Revolver Rate, as the case may be, was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrowers shall pay directly to
the L/C Issuer for its own account, in Dollars, a fronting fee (i) with respect
to each commercial Letter of Credit, at the rate specified in the Fee Letter,
computed on the Dollar Equivalent of the amount of such Letter of Credit, and
payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between the Borrowers and the L/C Issuer, computed on the
Dollar Equivalent of the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii) with respect to each standby Letter
of Credit, at the rate per annum specified in the Fee Letter, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a monthly basis in arrears.  Such fronting fee shall be due and
payable on the tenth Business Day after the end of each calendar month in
respect of the most recently-ended monthly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06.  In addition, the Borrowers
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Special Provisions for Product Under
Contract LCs.  The maximum drawing amount of all issued and outstanding Product
Under Contract LCs shall not exceed $85,000,000 at any time and the Borrowers
may request more than one Product Under Contract LC be issued in a single
Business Day.  Notwithstanding anything to the contrary contained herein, the
maximum drawing amount of any Product Under Contract LC shall not be governed by
the Borrowing Base until the date which is the earlier to occur of (i) two
(2) Business Days after the issuance of such Product Under Contract LC and
(ii) delivery to the Administrative Agent by the Borrowers

 

76

--------------------------------------------------------------------------------


 

after the date of issuance of such Product Under Contract LC of an updated
Borrowing Base Report which includes in the Borrowing Base the Eligible Product
Under Contract that such Product Under Contract LC was issued to cover.  In
addition, the Borrowers shall deliver to the Administrative Agent, within two
(2) Business Days after the issuance of any Product Under Contract LC, a
Borrowing Base Report evidencing that the aggregate amount of all outstanding WC
Loans plus the issued and outstanding amount of all Letters of Credit (including
all Product Under Contract LCs) does not exceed the Borrowing Base (or, in the
case of any excess, the Borrowers shall be required to immediately repay any
such excess).  The Borrowers shall not be permitted to request the issuance of
any Product Under Contract LCs if at such time any other Product Under Contract
LCs previously issued (other than a Product Under Contract LC issued on that
same Business Day) remain outstanding and an updated Borrowing Base Report has
not yet been delivered with respect thereto.

 

2.04A         Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04A, shall make
loans in Dollars (each such loan, a “Swing Line Loan”) to the Borrowers from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Committed WC Loans
and WC L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s WC Commitment; provided, however, that (x) after giving
effect to any Swing Line Loan, (i) the Total WC Outstandings shall not exceed
the Aggregate WC Commitments, and (ii) the WC Credit Exposure of any Lender
(less, with respect only to the Alternative Currency Fronting Lender, the
aggregate Alternative Currency Risk Participations in WC Loans denominated in
the Alternative Currency) shall not exceed such Lender’s WC Commitment, (y) the
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan, and (z) the Swing Line Lender shall not be under
any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04A, prepay under Section 2.05, and
reborrow under this Section 2.04A.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Lender with a WC
Commitment shall be deemed to, and hereby irrevocably and unconditionally agrees
to, purchase from the Swing Line Lender a risk participation in such Swing Line
Loan in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrowers’ irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the

 

77

--------------------------------------------------------------------------------


 

Administrative Agent not later than 3:30 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day. 
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrowers. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
4:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04A(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 4:30 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers at their office by crediting the account of the
Borrowers on the books of the Swing Line Lender in Same Day Funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                                                                    
The Swing Line Lender at any time in its sole discretion may request, on behalf
of the Borrowers (which hereby irrevocably authorizes the Swing Line Lender to
so request on its behalf), that each Lender make a Base Rate Committed Loan in
an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Borrowers with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Loan Notice, whereupon, subject to Section 2.04A(c)(ii),
each Lender that so makes funds available shall be deemed to have made a Base
Rate Committed Loan to the Borrowers in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

 

78

--------------------------------------------------------------------------------


 

(ii)                                                                                 
If for any reason any Swing Line Loan cannot be refinanced by such a Committed
Borrowing in accordance with Section 2.04A(c)(i), the request for Base Rate
Committed Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04A(c)(i) shall be deemed payment in respect of such participation.

 

(iii)                                                                              
If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04A(c) by the time
specified in Section 2.04A(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing. 
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be.  A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(iv)                                                                             
Each Lender’s obligation to make Committed Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.04A(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04A(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrowers to repay Swing
Line Loans, together with interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                                                                    
At any time after any Lender has purchased and funded a risk participation in a
Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender

 

79

--------------------------------------------------------------------------------


 

its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

 

(ii)                                                                                 
If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrowers for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrowers shall make all payments of principal and interest in respect of
the Swing Line Loans directly to the Swing Line Lender.

 

2.04                  Prepayments.  (a) The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in the Alternative
Currency, and (C) on the date of prepayment of Base Rate Committed Loans and
Cost of Funds Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof; (iii) any prepayment of Eurocurrency
Rate Loans denominated in the Alternative Currency shall be in a minimum
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof;
and (iv) any prepayment of Base Rate Committed Loans or Cost of Funds Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment, whether such prepayment is a prepayment of the WC Loans, the
Revolver Loans or some combination thereof and the Type(s) of Committed Loans to
be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Committed Loans.  The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such

 

80

--------------------------------------------------------------------------------

 

prepayment (including, in the event such prepayment is a Loan denominated in the
Alternative Currency, such Alternative Currency Funding Lender’s Alternative
Currency Funding Applicable Percentage of such payment).  If such notice is
given by the Borrowers, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.15, each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.

 

(b)                                 If for any reason (i) (x) the Total WC
Outstandings at any time exceed the Aggregate WC Commitments then in effect or
(y) the Total WC Outstandings other than the maximum drawing amount of all
issued and outstanding Products under Contract LCs exceed the Borrowing Base at
such time, the Borrowers shall immediately prepay WC Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.04 unless after the
prepayment in full of the WC Loans and Swing Line Loans the Aggregate WC
Outstandings exceed the Aggregate WC Commitments then in effect; and (ii) the
Total Revolver Outstandings at any time exceed the Aggregate Revolver
Commitments then in effect the Borrowers shall immediately prepay Revolver Loans
in an aggregate amount equal to such excess.

 

(c)                                  The Borrowers may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(d)                                 If the Administrative Agent notifies the
Borrowers at any time that the Outstanding Amount of all Loans denominated in
the Alternative Currency at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrowers shall prepay Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect.

 

2.05                        Termination or Reduction of Commitments. 
(a)                           The Borrowers may, upon notice to the
Administrative Agent, terminate the Aggregate Revolver Commitments or the
Aggregate WC Commitments, as the case may be, or from time to time permanently
reduce the Aggregate Revolver Commitments or the Aggregate WC Commitments, as
the case may be;

 

81

--------------------------------------------------------------------------------


 

provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrowers shall not terminate or reduce the Aggregate Revolver Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolver Outstandings would exceed the Aggregate Revolver Commitments,
(iv) the Borrowers shall not terminate or reduce the Aggregate WC Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total WC Outstandings would exceed the Aggregate WC Commitments and (v) if,
after giving effect to any reduction of the Aggregate Revolver Commitments or
the Aggregate WC Commitments, as applicable, the Alternative Currency Sublimit,
the Revolver Letter of Credit Sublimit, or the Swing Line Sublimit exceeds the
amount of the Aggregate Revolver Commitments or the Aggregate WC Commitments, as
applicable, such Sublimit shall be automatically reduced by the amount of such
excess.  The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Revolver Commitments or
Aggregate WC Commitments, as the case may be.  The amount of any such Aggregate
Revolver Commitment or Aggregate WC Commitment, as the case may be, reduction
shall not be applied to the Alternative Currency Sublimit or the Revolver Letter
of Credit Sublimit unless otherwise specified by the Borrowers.  Any reduction
of the Aggregate Revolver Commitments or the Aggregate WC Commitments, as
applicable, shall be applied to the WC Commitment or Revolver Commitment of each
Lender, as applicable, according to its Applicable Percentage.  All fees accrued
until the effective date of any termination of the Aggregate Revolver
Commitments or Aggregate WC Commitments, as the case may be, shall be paid on
the effective date of such termination.

 

2.06                        Repayment of Loans.  (a) Each Borrower shall repay
to the Lenders on the Maturity Date the aggregate principal amount of Committed
Loans made to such Borrower outstanding on such date.

 

(b)                                 The Borrowers shall repay each Swing Line
Loan on the earlier to occur of (i) the date ten Business Days after such Loan
is made and (ii) the Maturity Date.

 

(c)                                  Upon the incurrence or issuance by any Loan
Party or any of its Subsidiaries of any Indebtedness (other than Indebtedness
expressly permitted to be incurred or issued pursuant to Sections 7.03(a), (c),
(d), (e) and (f) hereof), the Borrowers shall prepay an aggregate principal
amount of the Revolver Loan equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by the applicable Loan Party or such
Subsidiary, provided, no reduction of the Aggregate Revolver Commitment shall
occur as a result thereof.

 

2.07                        Interest.  (a) Subject to the provisions of
subsection (c) below, (i) each WC Loan which is a Eurocurrency Rate Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the Eurocurrency Rate for such

 

82

--------------------------------------------------------------------------------


 

Interest Period plus the Applicable WC Rate; (ii) each WC Loan which is a Base
Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable WC Rate; (iii) each WC Loan which is a Cost of Funds
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Cost of Funds Rate for
such Interest Period plus the Applicable WC Rate; and (iv) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable WC Rate.

 

(b) Subject to the provisions of subsection (c) below, (i) each Revolver Loan
which is a Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Revolver
Rate; (ii) each Revolver Loan which is a Base Rate Committed Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Revolver Rate; and (iii) each Revolver Loan which is a Cost of Funds Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Cost of Funds Rate for such
Interest Period plus the Applicable Revolver Rate.

 

(c)                                  (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrowers under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists (other than as set forth in clauses (c)(i) and
(c)(ii) above), the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall

 

83

--------------------------------------------------------------------------------


 

be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

 

(d)                                 For the purposes of the Interest Act
(Canada), (i) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.

 

(e)                                  Interest on any Loan in the Alternative
Currency advanced by the Alternative Currency Fronting Lender shall be for the
benefit of the Alternative Currency Fronting Lender, and not any Alternative
Currency Participating Lender, until the applicable Alternative Currency
Participating Lender has funded its participation therein to the Alternative
Currency Fronting Lender.

 

2.08                        Fees.  In addition to certain fees described in
subsections (h) and (i) of Section 2.03:

 

(a)                                 Commitment Fee.  The Borrowers jointly and
severally shall pay to the Administrative Agent (i) in connection with the WC
Loans, for the account of each Lender in accordance with its Applicable
Percentage of the Aggregate WC Commitment, a commitment fee equal to the
Applicable WC Rate times the actual daily amount during each calendar month or
portion thereof from the Closing Date to the Maturity Date by which the
Aggregate WC Commitment as in effect on such date minus the Outstanding Amount
of L/C Obligations exceeds the Total WC Outstandings for WC Loans during such
calendar month (and, for the avoidance of doubt, the Outstanding Amount of Swing
Line Loans shall not be counted towards or considered usage of the Aggregate WC
Commitments for purposes of determining the commitment fee under this
Section 2.08(a)(i)); and (ii) in connection with the Revolver Loans, for the
account of each Lender in accordance with its Application Percentage of the
Aggregate Revolver Commitment, a commitment fee equal the Applicable Revolver
Rate times the actual daily amount during each calendar month or portion thereof
from the Closing Date to the Maturity Date by which the Aggregate Revolver
Commitment as in effect on such date exceeds the Total Revolver Outstandings
during such calendar month.  The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable monthly in
arrears on the last Business Day of each calendar month, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date.

 

(b)                                 Other Fees.  (i) The Borrowers shall pay to
the Arranger and the Administrative Agent for their own respective accounts, in
Dollars, fees in the amounts and at the times specified in

 

84

--------------------------------------------------------------------------------


 

the Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

(ii)                                  The Borrowers shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

2.09                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.  (a)  All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurocurrency
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Committed Loans
denominated in the Alternative Currency as to which market practice differs from
the foregoing, in accordance with such market practice.  Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.11(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Borrowers or for any other
reason, the Borrowers or the Lenders determine that (i) the Combined Senior
Secured Leverage Ratio as calculated by the Borrowers as of any applicable date
was inaccurate and (ii) a proper calculation of the Combined Senior Secured
Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrowers under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.07(b) or under Article VIII.  The
Borrowers’ obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

 

2.10                        Evidence of Debt.  (a) The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business. 
The accounts or records maintained

 

85

--------------------------------------------------------------------------------


 

by the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon.  Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the joint
and several obligations of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender to the Borrowers made through the Administrative Agent,
the Borrowers shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans to the
Borrowers in addition to such accounts or records.  Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a) above, each Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans.  In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

2.11                        Payments Generally; Administrative Agent’s
Clawback.  (a) General.  All payments to be made by the Borrowers shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in the
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein. 
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in the
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in the Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, any Borrowers are prohibited by
any Law from making any required payment hereunder in the Alternative Currency,
the Borrowers shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as

 

86

--------------------------------------------------------------------------------


 

provided herein, including without limitation the Alternative Currency Fronting
Lender’s Alternative Currency Funding Applicable Percentage of any payment made
with respect to any Loan as to which any Alternative Currency Participating
Lender has not funded its Alternative Currency Risk Participation) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in the Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
Eurocurrency Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans or a Cost of Funds Rate Loan, prior to 12:00 noon on the date of such
Committed Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans or Cost of Funds Rate Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrowers to but excluding the
date of payment to the Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the Overnight Rate, plus any administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing, and (B) in the case of a payment to be made by the
Borrowers, the interest rate applicable to Base Rate Loans.  If the Borrowers
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(ii)                                  Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrowers prior to the date on which

 

87

--------------------------------------------------------------------------------


 

any payment is due to the Administrative Agent for the account of the Lenders or
the L/C Issuer hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount
due.  In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuer, in Same Day Funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender to the Borrowers as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrowers by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans (including Loans
denominated in the Alternative Currency in the event they are Alternative
Currency Funding Lenders), to fund participations in Letters of Credit and Swing
Line Loans, to make payments pursuant to Section 10.04(c) and to fund
Alternative Currency Risk Participations (if they are Alternative Currency
Participating Lenders) are several and not joint.  The failure of any Lender to
make any Committed Loan (including Loans denominated in the Alternative Currency
in the event it is an Alternative Currency Funding Lender), to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan (including Loans denominated in the
Alternative Currency in the event they are Alternative Currency Funding
Lenders), to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.12                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on

 

88

--------------------------------------------------------------------------------


 

any of the Committed Loans made by it, the participations in L/C Obligations or
in Swing Line Loans or the Alternative Currency Risk Participations held by it
(but not including any amounts applied by the Alternative Currency Fronting
Lender to Loans in respect of the Alternative Currency Risk Participations that
have not yet been funded in accordance with the terms of this Agreement)
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Committed Loans and subparticipations in L/C Obligations, Swing Line Loans and
Alternative Currency Risk Participations of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Committed Loans
and other amounts owing them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrowers
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.14, or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Committed Loans or subparticipations in
L/C Obligations or Swing Line Loans to any assignee or participant, other than
an assignment to any Loan Party or any Subsidiary or Affiliate thereof (as to
which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.13                        Increase in Commitments.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrowers may from time to time, request an increase in the
Aggregate WC Commitments or the Aggregate Revolver Commitments, or both, by an
amount (for all such requests) not exceeding $300,000,000 in the aggregate;
provided that (i) any such request shall specify whether such request is for an
increase in the Aggregate WC Commitment, the Aggregate Revolver Commitment or
both (and,

 

89

--------------------------------------------------------------------------------


 

if both, the allocation between the two); and (ii) any such request for an
increase shall be in a minimum amount of $25,000,000.  At the time of sending
such notice, the Borrowers (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than five Business Days from the date of delivery of
such notice to the Lenders).

 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Revolver Commitment or WC Commitment, as the case may be
(and in the case of a request for an increase in both Commitments, such Lender
shall specify whether it is agreeing to increase both its Revolver Commitment
and WC Commitment, or just one) and, if so, the amount of such increase.  Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrowers and
each Lender of the Lenders’ responses to each request made hereunder.  To
achieve the full amount of a requested increase and subject to the approval of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
Borrowers may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Revolver Commitments and Aggregate WC Commitments, as applicable, are
increased in accordance with this Section, the Administrative Agent and the
Borrowers shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrowers and the Lenders of the final allocation of such increase
and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Borrowers shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (y) in the case
of the Borrowers, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.13, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists.  The Borrowers shall prepay any Committed Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep

 

90

--------------------------------------------------------------------------------

 

the outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Revolver Commitments and/or WC
Commitments, as applicable, under this Section.

 

(f)                                   Conflicting Provisions.  This
Section shall supersede any provisions in Section 2.12 or 10.01 to the contrary.

 

2.14                  Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrowers shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrowers shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any request by the Administrative
Agent, the LC Issuer, the Swing Line Lender or the Alternative Currency Fronting
Lender, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.15(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).  Additionally, if the
Administrative Agent notifies the Borrowers at any time that the Outstanding
Amount of all Revolver L/C Obligations at such time exceeds 105% of the Revolver
Letter of Credit Sublimit then in effect, then, within two Business Days after
receipt of such notice, the Borrowers shall provide Cash Collateral for the
Outstanding Amount of the Revolver L/C Obligations in an amount not less than
the amount by which the Outstanding Amount of all Revolver L/C Obligations
exceeds the Revolver Letter of Credit Sublimit.

 

(b)                                 Grant of Security Interest.  The Borrowers,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders
(including the Swing Line Lender and the Alternative Currency Fronting Lender),
and agrees to maintain, a first priority security interest in all such cash,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in a blocked,
non-interest bearing deposit account at Bank of America.  The Borrowers shall
pay on demand therefor from time to

 

91

--------------------------------------------------------------------------------


 

time all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.14 or Sections 2.02, 2.03, 2.05, 2.15 or 8.02 in respect of
Letters of Credit, Swing Line Loans or Alternative Currency Risk Participations
shall be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations Swing Line Loans or obligations to fund
Alternative Currency Risk Participations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by (x) the cure or waiver of the relevant Event of Default is respect
of Cash Collateral provided pursuant to Section 8.02 and (y)  the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))), or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer, the Swing Line Lender or Alternative
Currency Fronting Lender, as applicable, may agree that Cash Collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations.

 

Defaulting Lenders.

 

Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

Waivers and Amendments.  Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of “Required Lenders” and
“Supermajority Lenders” and Section 10.01.

 

Defaulting Lender Waterfall.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08 shall be applied at such time or times as may be
determined

 

92

--------------------------------------------------------------------------------


 

by the Administrative Agent as follows: first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder; second,
to the payment on a pro rata basis of any amounts owing by such Defaulting
Lender to the L/C Issuer, the Swing Line Lender or the Alternative Currency
Fronting Lender hereunder; third, to Cash Collateralize the L/C Issuer’s, the
Swing Line Lender’s and the Alternative Currency Fronting Lender’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.14;
fourth, as the Borrowers may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer, the Swing Line Lender or the Alternative Currency Fronting
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer, the Swing Line Lender or the Alternative Currency
Fronting Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

93

--------------------------------------------------------------------------------


 

Certain Fees.

 

(A)                                                                              
No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.08(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

(B)                                                                              
Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.14.

 

(C)                                                                              
With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations, Swing Line Loans and Alternative Currency Risk Participations that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the L/C Issuer, the Swing Line Lender and the Alternative
Currency Fronting Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s ,
the Swing Line Lender’s or the Alternative Currency Fronting Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

 

Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in L/C Obligations, Swing Line
Loans and Alternative Currency Risk Participations shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Borrowers shall have
otherwise notified the Administrative Agent at such time, the Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate WC Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s WC
Commitment or the aggregate Revolver Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolver Commitment, as
applicable.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

Cash Collateral, Repayment of Swing Line Loans.  If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line

 

94

--------------------------------------------------------------------------------


 

Lenders’ Fronting Exposure and (y) second, Cash Collateralize the L/C Issuers’
Fronting Exposure and the Alternative Currency Fronting Lender’s Fronting
Exposure in accordance with the procedures set forth in Section 2.14.

 

Defaulting Lender Cure.  If the Borrowers, the Administrative Agent, Swing Line
Lender, the L/C Issuer and the Alternative Currency Fronting Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders (and compensate such other Lenders for any break funding or other
costs as a result of such purchase) or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
and funded and unfunded participations in Letters of Credit, Swing Line Loans
and Alternative Currency Risk Participations to be held on a pro rata basis by
the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.  (i) Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable Laws.  If any applicable Laws (as determined in the good faith
discretion of the Administrative Agent) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent or a Loan Party, then
the Administrative Agent or such Loan Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of

 

95

--------------------------------------------------------------------------------


 

Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes

 

(c)                                  Tax Indemnifications.  (i)  Each of the
Loan Parties shall, and does hereby, jointly and severally indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrowers by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.  Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.

 

(ii)                                  Each Lender and the L/C Issuer shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender or the L/C Issuer (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan Party
to do so), (y) the Administrative Agent and the

 

96

--------------------------------------------------------------------------------


 

Loan Party, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Party, as applicable, against any Excluded Taxes attributable to such
Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrowers or the Administrative Agent, as the case may be, after any payment of
Taxes by any Loan Party or by the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, the Borrowers shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrowers,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrowers or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation. 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law or the taxing
authorities of a jurisdiction pursuant to such applicable law or reasonably
requested by the Borrowers or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B) required by applicable
law other than the Code or the taxing authorities of the jurisdiction pursuant
to such applicable law to comply with the requirements for exemption or
reduction of withholding tax in that jurisdiction) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                                                                 
Without limiting the generality of the foregoing, in the event that a Borrower
is a U.S. Person,

 

97

--------------------------------------------------------------------------------


 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrowers and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(II)                              executed originals of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrowers
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary

 

98

--------------------------------------------------------------------------------


 

documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Recipient under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Recipient shall deliver to the
Borrowers and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrowers or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrowers or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Recipient has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrowers and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If any Recipient determines, that
it has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall promptly pay to such Loan Party an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by a Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to such Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection

 

99

--------------------------------------------------------------------------------


 

shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

(h)                                 Terms.  For purposes of this Section 3.01,
the term “Lender” includes any LC Issuer and the term “applicable law” includes
FATCA.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurocurrency Rate
(whether denominated in Dollars or the Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or the Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Borrowers through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Committed Loans or Cost of Funds Rate Loans to Eurocurrency Rate Loans, shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate) or Cost
of Funds Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurocurrency
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for

 

100

--------------------------------------------------------------------------------

 

such Lender to determine or charge interest rates based upon the Eurocurrency
Rate.  Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If in connection with
any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof,  (a) (i) the Administrative Agent determines that deposits (whether in
Dollars or the Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or the Alternative Currency) or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) above, “Impacted Loans”), or (b) the Administrative Agent determine that for
any reason the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurocurrency Rate Loan, the Administrative
Agent will promptly so notify the Borrowers and each Lender.  Thereafter,
(x) the obligation of the Lenders to make or maintain Eurocurrency Rate Loans in
the affected currency or currencies shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders revokes such notice.  Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrowers and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrowers that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental

 

101

--------------------------------------------------------------------------------


 

Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrowers
written notice thereof.

 

3.04                  Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e), other than as set forth below) or the L/C
Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                           impose on any Lender or the L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by the L/C
Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital

 

102

--------------------------------------------------------------------------------


 

adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrowers shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrowers of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Additional Reserve Requirements.  The
Borrowers shall pay to each Lender, (i) as long as such Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of the Eurocurrency Rate
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrowers shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender.  If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.

 

103

--------------------------------------------------------------------------------


 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by any Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrowers ;

 

(c)                                  any failure by any Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in the Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
or a Cost of Funds Rate Loan on a day other than the last day of the Interest
Period therefor as a result of a request by the Borrowers pursuant to
Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

 

3.06                  Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or requires any Loan
Party to pay any Indemnified Taxes or additional amounts to any Lender, the L/C
Issuer, or any Governmental Authority for the account of any Lender or the L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrowers such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or

 

104

--------------------------------------------------------------------------------


 

affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Borrowers hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if any Loan Party is required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.06(a), the Borrowers may
replace such Lender in accordance with Section 10.13.

 

3.07                  Survival.  All obligations of the Loan Parties under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO Credit Extensions

 

4.01                  Conditions of Initial Credit Extension.  The obligation of
the L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)                                                                                    
executed counterparts of this Agreement, the Security Agreement, and the
Guaranties, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrowers;

 

(ii)                                                                                 
Notes executed by the Borrowers in favor of each Lender requesting Notes;

 

(iii)                                                                              
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of

 

105

--------------------------------------------------------------------------------


 

each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

 

(iv)                                                                             
such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(v)                                                                                
a favorable opinion of Edward J. Faneuil, Esq. and Vinson & Elkins LLP, counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender, as
to the matters set forth in Exhibit H and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request, a
favorable opinion of Schwabe, counsel to Cascade, addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit H
that relate to Cascade and such other matters concerning Cascade as the Required
Lenders may reasonably request;

 

(vi)                                                                             
a certificate of a Responsible Officer of each Loan Party either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

 

(vii)                                                                          
a certificate signed by a Responsible Officer of the Borrowers certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

 

(viii)                                                                       
evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;

 

(ix)                                                                             
a fully executed Perfection Certificate from each Loan Party and the results of
Uniform Commercial Code searches with respect to the Collateral, indicating no
Liens other than Permitted Liens and otherwise in form and substance
satisfactory to the Administrative Agent;

 

(x)                                                                                
such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

106

--------------------------------------------------------------------------------


 

(c)                                  Unless waived by the Administrative Agent,
the Borrowers shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent).

 

(d)                                 The Security Documents shall be effective to
create in favor of the Administrative Agent a legal, valid and enforceable first
priority (except for Permitted Liens entitled to priority under applicable law)
security interest in and lien upon the Collateral.  All filings, recordings,
deliveries of instruments and other actions necessary or desirable in the
opinion of the Administrative Agent to protect and preserve such security
interests shall have been duly effected.  The Administrative Agent shall have
received evidence thereof in form and substance satisfactory to the
Administrative Agent.

 

(e)                                  The Administrative Agent and each of the
Lenders shall have received from the Borrowers the initial Borrowing Base Report
as of November 30, 2013.

 

(f)                                   The Administrative Agent and each of the
Lenders shall have received the report of a commercial financial examination of
the Borrowers completed in August, 2013.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                  Conditions to all Credit Extensions.  The obligation of
each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Committed Loans to the other Type,
or a continuation of Eurocurrency Rate Loans or Cost of Funds Rate Loans, as the
case may be,) is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of the
Loan Parties contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in

 

107

--------------------------------------------------------------------------------


 

subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(d)                                 In the case of a Credit Extension to be
denominated in the Alternative Currency, there shall not have occurred any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which in the reasonable opinion
of the Administrative Agent, the Required Lenders (in the case of any Loans to
be denominated in the Alternative Currency) or the L/C Issuer (in the case of
any Letter of Credit to be denominated in the Alternative Currency) would make
it impracticable for such Credit Extension to be denominated in the Alternative
Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans or Cost of Funds Rate Loans) submitted by the Borrowers
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

5.01                        Existence, Qualification and Power.  Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any

 

108

--------------------------------------------------------------------------------


 

payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

5.03                        Governmental Authorization; Other Consents.  Other
than the filings which may be necessary to perfect the Administrative Agent’s
Lien under the Security Documents, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document; (b) the
grant by any Loan Party of the Liens granted by it pursuant to any of the
Security Documents; (c) the perfection or maintenance of the Liens created under
any of the Security Documents (including the first priority nature thereof) or
(d) the exercise by the Administrative Lender or any Lender of its right under
the Loan Documents.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrowers and their Subsidiaries as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Borrowers and their Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness.

 

(b)                                 Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 The Loan Parties, on a consolidated and
consolidating basis, both before and after giving effect to the transactions
contemplated by this Agreement and the other Loan Documents are Solvent.  For
purposes hereof, as to any Person on any date of determination, Solvent shall
mean that on such date (a) the fair value of the property of such Person exceeds
its total liabilities (including contingent liabilities but without duplication
of any underlying

 

109

--------------------------------------------------------------------------------


 

liability related thereto); (b) the present fair saleable value on a going
concern basis of the assets of such Person is not less than the amount required
to pay the probable liability of such Person on its debts as they become
absolute and matured; (c) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay
such debts and liabilities as they mature; (d) such Person is not engaged, and
is not about to engage, in business or a transaction for which its property
would constitute unreasonably small capital; and (e) such Person is able to pay
its debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of any Loan Party
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Loan Party or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 5.06, either individually or in the
aggregate, if determined adversely upon reasonable review of the underlying
claim, could reasonably be expected to have a Material Adverse Effect.

 

5.07                        No Default.  Neither any Loan Party nor any
Subsidiary thereof is in default under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Liens.  Each Loan Party and
each Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of each Loan Party and its Subsidiaries is subject
to no Liens, other than Permitted Liens.

 

5.09                        Environmental Compliance.  Each Loan Party and its
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrowers
have reasonably concluded that, except as specifically disclosed in Schedule
5.09, such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.10                        Insurance.  The properties of each Loan Party and
its Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of a Loan Party, in such amounts, with such deductibles
and covering such risks as are customarily carried by

 

110

--------------------------------------------------------------------------------

 

companies engaged in similar businesses and owning similar properties in
localities where each Loan Party or the applicable Subsidiary operates.

 

5.11                        Taxes.  Each Loan Party and its Subsidiaries have
filed all Federal, state and other material tax returns and reports required to
be filed, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against any Loan Party or any
Subsidiary that would, if made, have a Material Adverse Effect.  Neither any
Loan Party nor any Subsidiary thereof is party to any tax sharing agreement.

 

5.12                        ERISA Compliance.

 

(a)                                 Except as set forth on Schedule 5.12(a),
each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter or is entitled to rely on an
advisory letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS.  To the best knowledge of the Loan Parties, nothing
has occurred that would prevent or cause the loss of such tax-qualified status.

 

(b)                                 There are no pending or, to the best
knowledge of the Loan Parties, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred, and
neither any Loan Party nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) each Loan Party and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither any Loan Party nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) neither any Loan Party nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become

 

111

--------------------------------------------------------------------------------


 

due that are unpaid; (v) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

(d)                                 Neither any Loan Party or any ERISA
Affiliate maintains or contributes to, or has any unsatisfied obligation to
contribute to, or liability under, any active or terminated Pension Plan other
than (A) on the Closing Date, those listed on Schedule 5.12(d) hereto and
(B) thereafter, Pension Plans not otherwise prohibited by this Agreement.

 

5.13                        Subsidiaries; Equity Interests.  As of the Closing
Date, no Loan Party has any Subsidiaries other than those specifically disclosed
on Part (a) of Schedule 5.13, and all of outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens other than Liens granted to the Administrative Agent for
the benefit of the Administrative Agent and the Secured Parties under the
Security Documents.  The Loan Parties have no equity investments in any other
corporation or entity other than those specifically disclosed in Part(b) of
Schedule 5.13.  All of the outstanding Equity Interests in each Loan Party have
been validly issued, are fully paid and nonassessable and, as to each Loan Party
other than MLP are owned by the Persons and in the amounts specified on
Part (c) of Schedule 5.13 free and clear of all Liens other than Liens granted
to the Administrative Agent for the benefit of the Administrative Agent and the
Secured Parties under the Security Documents.  To the extent any Loan Party
enters into any transaction permitted hereunder which requires such Loan Party
to modify any information contained on Schedule 5.13, then from and after such
date, the Loan Parties shall make this representation as of the date of making
such representation with reference to such schedule as updated in accordance
with the terms hereof.

 

(d)                                 The sole general partner of MLP is GP.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                 No Loan Party is engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)                                 No Loan Party, any Person Controlling a Loan
Party, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.  Each Loan Party has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its

 

112

--------------------------------------------------------------------------------


 

Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished and taken as a whole with all
documents so delivered) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

 

5.16                        Compliance with Laws.  Each Loan Party and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.17                        Taxpayer Identification Number; Other Identifying
Information.  Each Loan Party’s true and correct U.S. taxpayer identification
number is set forth in the Perfection Certificate of such Loan Party.

 

5.18                        Intellectual Property; Licenses, Etc.  Each Loan
Party and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person unless any such
conflict could not reasonably be expected to have a Material Adverse Effect.  To
the best knowledge of each Loan Party, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any Subsidiary infringes upon
any rights held by any other Person.  No claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of any Loan Party,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

Absence of Financing Statements.  Except with respect to Permitted Liens, there
is no financing statement, security agreement, chattel mortgage, real estate
mortgage or other document filed or recorded with any filing records, registry
or other public office that purports

 

113

--------------------------------------------------------------------------------


 

to cover, affect or give notice of any present or possible future Lien on, or
security interest in, any assets or property of any of the Loan Parties or any
rights relating thereto.

 

Perfection of Security Interests.  All filings, assignments, pledges and
deposits of documents or instruments have been made and all other actions have
been taken that are necessary or advisable, under applicable law, to establish
and perfect the Administrative Agent’s security interest in the Collateral. 
Except for ordinary course rights of setoff and withholdings on certain items of
Collateral contemplated in the Borrowing Base, the Collateral and the
Administrative Agent’s rights with respect to the Collateral are not subject to
any setoff, claims, withholdings or other defenses.  The Loan Parties are the
owners of the Collateral free from any Lien and any other claim or demand,
except for Permitted Liens.

 

Certain Transactions.  None of the officers, directors or employees of any Loan
Party is presently a party to any transaction with such Loan Party or any other
Loan Party (other than for services as employees, officers and directors and
redemption agreements, and loans to owners, officers and employees to the extent
permitted by Section 7.14, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of any
Loan Party, any corporation, partnership, trust or other entity (other than for
services as employees, officers and directors and redemption agreements and
loans to owners, officers and employees, in each case in the ordinary course of
business consistent with past practices) in which any officer, director or any
such employee has a substantial interest or is an officer, director, trustee or
partner.

 

Bank Accounts.  The Perfection Certificate of each Loan Party sets forth the
account numbers and locations of all securities accounts, deposit accounts and
other bank accounts of each of such Loan Party.

 

5.19                        Representations as to Foreign Obligors.  Each of the
Borrowers and each Foreign Obligor represents and warrants to the Administrative
Agent and the Lenders that:

 

(a)                                 Such Foreign Obligor is subject to civil and
commercial Laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively as to such Foreign
Obligor, the “Applicable Foreign Obligor Documents”), and the execution,
delivery and performance by such Foreign Obligor of the Applicable Foreign
Obligor Documents constitute and will constitute private and commercial acts and
not public or governmental acts.  Neither such Foreign Obligor nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.

 

114

--------------------------------------------------------------------------------


 

(b)                                 The Applicable Foreign Obligor Documents are
in proper legal form under the Laws of the jurisdiction in which such Foreign
Obligor is organized and existing for the enforcement thereof against such
Foreign Obligor under the Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents.  It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

 

(c)                                  There is no tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which such
Foreign Obligor is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Obligor Documents and which
effects any payment to be made by such Foreign Obligor pursuant to the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.

 

(d)                                 The execution, delivery and performance of
the Applicable Foreign Obligor Documents executed by such Foreign Obligor are,
under applicable foreign exchange control regulations of the jurisdiction in
which such Foreign Obligor is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).

 

Anti-Terrorism Laws; Economic Sanctions.  (a)                         No Loan
Party is in violation of any laws relating to terrorism or money laundering (the
“Anti-Terrorism Laws”), including, without limitation, Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 (the “Executive Order”),
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L.
107-56 (signed into law October 26, 2001), as amended (the “Patriot Act”).

 

(b)                                 Neither any Loan Party nor any of its
Subsidiaries or joint ventures, nor any of their respective directors, officers
or employees nor, to the best of each Loan Party’s knowledge, any person acting
on or for their behalf:

 

(i)                                     is a Person or entity that is listed in
the annex to, or is otherwise subject to the provisions of, the Executive Order;

 

115

--------------------------------------------------------------------------------


 

(ii)                                  is a Person or entity owned or controlled
by, or acting for or on behalf of, any Person or entity that is listed in the
annex to, or is otherwise subject to the provisions of, the Executive Order;

 

(iii)                               is a Person or entity with which any Lender
is prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law or Sanctions;

 

(iv)                              is a Person or entity that commits, threatens
or conspires to commit or supports “terrorism” as defined in the Executive
Order;

 

(v)                                 is a Restricted Party; or

 

(vi)                              has received notice of or is aware of any
claim, action, suit, proceeding or investigation against it with respect to
Sanctions by any Sanctions Authority.

 

(c)                                  No Loan Party knowingly (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Person described in clause (b)(ii) above,
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to avoid, any of
the prohibitions set forth in any Anti-Terrorism Law or Sanctions.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)                                 as soon as available, but in any event 90
days after the end of each fiscal year of MLP (or, if earlier, fifteen (15) days
after the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)), a copy of the MLP’s Form 10-K, which report
shall include the MLP’s complete combined financial statements together with all
notes thereto, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.  These financial
statements shall contain

 

116

--------------------------------------------------------------------------------


 

a combined balance sheet of MLP and its Subsidiaries as at the end of such
fiscal year, and the related combined statements of income or operations,
shareholders’ or members’ equity and cash flows for such fiscal year, setting
forth, in the case of the income statement and cash flows, in comparative form
the figures for the previous fiscal year and, in the case of the balance sheet,
in comparative form for the most recent year end;

 

(b)                                 as soon as available, but in any event
(i) 45 days after the end of each of the first three fiscal quarters of each
fiscal year of MLP (or, if earlier, five (5) days after the date (if required)
to be filed with the SEC (without giving effect to any extension permitted by
the SEC)), a copy of the MLP’s Form 10-Q, which report shall include MLP’s
unaudited combined balance sheet of MLP and its Subsidiaries as at the end of
such fiscal quarter, and the related combined statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of MLP’s fiscal year then ended, and (ii) 45 days after the end of
the fourth fiscal quarter of each fiscal year of MLP, a combined balance sheet
of MLP and its Subsidiaries as at the end of such fiscal quarter, and the
related combined statements of income or operations, shareholders’ equity and
cash flows for such fiscal quarter and for the portion of MLP’s fiscal year then
ended, each such report referred to in (i) and (ii) above to be calculated on a
FIFO basis and setting forth, in the case of the income statement, in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year, in the case of the cash flow statement, the year-to-date
figures in comparative form for the figures for the same period of the prior
fiscal year, and, in the case of the balance sheet, in comparative form for the
most recent year end, all in reasonable detail, certified by a Responsible
Officer of the Loan Parties as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of MLP and each of
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

 

(c)                                  (i)  concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and 6.01(b), a management
prepared copy of such financial statements which excludes therefrom the Basin JV
as a Person to be combined with the other Loan Parties and setting forth a
reconciliation of such statements to the financial statements delivered pursuant
to Sections 6.01(a) and 6.01(b); and (ii) as soon as practicable, but in any
event 45 days after the end of each month of MLP, unaudited monthly combined
financial reports of MLP and its Subsidiaries for such month and the portion of
the fiscal year then ended (including balance sheet and income reports), each
calculated on a FIFO basis and prepared in accordance with GAAP, together with a
certification by a Responsible Officer that the information contained in such
financial reports fairly presents the combined financial condition of MLP on the
date thereof (subject to year-end adjustments).

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Loan Parties shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Loan Parties to furnish the information
and materials described in clauses (a) and (b) above at the times

 

117

--------------------------------------------------------------------------------


 

specified therein.  In addition, notwithstanding anything to the contrary
contained in this Section 6.01 or Section 6.02(a) or 6.02(f), if the date for
delivery of any statement required by Section 6.01 or Section 6.02(a) or
6.02(f) shall be due on a day other than a Business Day, delivery of such
statements shall be made on the next following Business Day.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and 6.01(b), a duly
completed Compliance Certificate signed by a Responsible Officer of the Loan
Parties (which Compliance Certificate shall include a report of gross margins
and volumes by product for the fiscal quarter to which it relates, together with
any changes in such amounts from the previous fiscal quarter);

 

(b)                                 promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Loan Parties by
independent accountants in connection with the accounts or books of each Loan
Party or any Subsidiary, or any audit of any of them;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other material
report or communication sent to the equity holders of MLP or GP, and copies of
all annual, regular, periodic and special reports and registration statements
which MLP or GP may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(d)                                 promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or any Subsidiary thereof pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 6.1 or any other clause of this Section 6.02;

 

(e)                                  promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

 

(f)                                   no later than (i) seven (7) Business Days
after the 15th day of each calendar month (or if such day is not a Business Day,
the next subsequent Business Day), or such earlier time as the Administrative
Agent may request, a complete and accurate Borrowing Base Report setting forth
the Borrowing Base as at the close of business on the 15th day of such month (or
other date so requested by the Administrative Agent), and (ii) seven
(7) Business Days after the

 

118

--------------------------------------------------------------------------------


 

last Business Day of each month (or at such earlier time as the Administrative
Agent may reasonably request), a complete and accurate Borrowing Base Report as
of the close of business on the last Business Day of such month (or other date
so requested by the Administrative Agent), in each case including a
marked-to-market inventory report and a summary report setting forth in
appropriate detail the Borrowers’ computations of its Open Position as of the
date of each Borrowing Base Report by both product and market; provided,
however, for purposes of determining the available amount of WC Loans the
Borrowers are permitted to borrow and Letters of Credit which are subject to the
Borrowing Base the Borrowers are permitted to request pursuant to the Agreement,
the Borrowers shall be permitted at any time to deliver to the Administrative
Agent and the Lenders a more recent Borrowing Base Report than is required to be
delivered as described above, such Borrowing Base Report setting forth the
Borrowing Base as at the close of business of the Business Day such Borrowing
Base Report is dated, which Borrowing Base Report shall include a
marked-to-market inventory report and a summary report setting forth in
appropriate detail the Borrowers’ computations of its Open Position as of the
date of each Borrowing Base Report by both product and market;

 

(g)                                  as soon as practicable, but in any event
within thirty (30) days after the first day of each fiscal year of the Loan
Parties (other than the GP), the annual budget and operating projections for
such fiscal year, including without limitation gross margins and volumes by
product;

 

(h)                                 as soon as practicable after adoption and/or
implementation thereof, any updates to the Loan Parties’ risk policy;

 

(i)                                     promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request;

 

(j)                                    immediately upon selling any Accounts
Receivable to an AR Buyer under any Receivables Sales Agreement, written notice
to the Administrative Agent setting forth (a) a listing of the Accounts
Receivable (such listing to be in reasonable detail) sold, together with detail
as to the amount of cash proceeds to be received by the selling Loan Party for
each Account Receivable sold and the discount rate (if any) applicable to such
sale; (b) the identity of the Loan Party and the AR Buyer; (c) as of the date of
such sale, the Open Receivables Amount (which shall include the Accounts
Receivable that is the subject of such notice); (d) any change to the Borrowing
Base (and Borrowing Base Report) as a result of such sale from the Borrowing
Base Report most recently delivered; and (e) a certification that such sale is a
Permitted Receivable Sale made pursuant to Section 7.05(h) hereof;

 

(k)                                 immediately upon a Loan Party having to
repurchase any Accounts Receivable sold in connection with any Receivables Sales
Agreement or otherwise having to refund all or any portion of the proceeds
received by such Loan Party in connection with any Receivables Sales

 

119

--------------------------------------------------------------------------------


 

Agreement, written notice to the Administrative Agent setting forth (a) a
listing of the Accounts Receivable to be repurchased and/or the amount of the
portion of the proceeds received in connection with a Receivables Sales
Agreement to be refunded to the AR Buyer; (b) the reason for such repurchase
and/or refund; and (c) any change to the Borrowing Base (and Borrowing Base
Report) as a result of such repurchase and/or refund from the Borrowing Base
Report most recently delivered; and

 

(l)                                     immediately upon terminating any
Receivables Sales Agreement, written notice to the Administrative Agent that
such Receivables Sales Agreement has been terminated together with information
as to whether any Open Receivables Amounts remain under such Receivables Sales
Agreement.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
applicable Loan Party posts such documents, or provides a link thereto on such
Loan Party’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the applicable Loan Party’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Loan
Parties shall deliver paper copies of such documents to the Administrative Agent
or any Lender upon its request to the Loan Parties to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Loan Parties shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Loan Parties with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
DebtDomin, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to each Loan Party or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  Each Loan
Party hereby agrees that so long as such Loan Party is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively

 

120

--------------------------------------------------------------------------------

 

contemplating issuing any such securities (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, each Loan Party shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
such Loan Party or its securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”  Notwithstanding the foregoing, no Loan Party shall be under
an obligation to mark any Borrower Materials “PUBLIC

 

6.03                  Notices.  Promptly notify the Administrative Agent and
each Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws;

 

(c)                                  of the occurrence of any ERISA Event;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary,
including any determination by any Loan Party referred to in Section 2.09(b);

 

(e)                                  of (i) any material violation of any
Environmental Law that such Loan Party reports in writing or is reportable by
such Loan Party in writing (or for which any written report supplemental to any
oral report is made) to any federal, state or local environmental agency and
(ii) upon becoming aware thereof, of any material inquiry, proceeding,
investigation or any other action pertaining to any Environmental Law, including
a notice from any agency of potential environmental liability, or any federal,
state or local environmental agency or board, that has the potential to have a
Material Adverse Effect; and

 

121

--------------------------------------------------------------------------------


 

(f)                                   of any material setoff, claims (including,
with respect to the Real Estate or Previously Owned Real Estate, environmental
claims), withholdings or other defenses to which any of the Collateral, or the
Administrative Agent’s rights with respect to the Collateral, are subject

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the applicable Loan Party setting forth details of the
occurrence referred to therein and stating what action the Loan Parties have
taken and propose to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by any Loan Party or such
Subsidiary or the nonpayment of which would not give rise to a Lien on any
property or assets of any Loan Party or any Subsidiary thereof and could not
reasonably be expected to have a Material Adverse Effect; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

 

6.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of any Loan Party,
insurance with respect to its properties and business (including, without
limitation, any business interruption insurance existing on the Closing Date)
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons and
providing for not less than 30

 

122

--------------------------------------------------------------------------------


 

days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.

 

6.08                        Compliance with Laws; Governing Documents.  Comply
(a) with the provisions of its Organizational Documents; (b) with all agreements
and instruments to which it or any of its properties may be bound and (c) in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (ii) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

6.09                        Books and Records.  (a) Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Loan Parties and each
Subsidiary, as the case may be, and at all times engage Ernst & Young or other
independent certified public accounts satisfactory to the Administrative Agent
as the independent certified public accountants of the Loan Parties and not
permit more than thirty (30) days to elapse between the cessation of such firm’s
(or any successor firm’s) engagement as the independent certified public
accountants of the Loan Parties and the appointment in such capacity of a
successor firm as shall be satisfactory to the Administrative Agent;
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over each Loan Party or such Subsidiary, as the case may be; and
(c) maintain copies of inventory valuation reports used in determining any
Marked-to-Market Basis calculations.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Loan Parties and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Loan Parties at any time during normal
business hours and without advance notice.  In addition, the Loan Parties shall
permit (a) the Administrative Agent or any of its employees or agents to conduct
commercial finance examinations once per year (or more frequently if a Default
or Event of Default has occurred and is continuing); and (b) at the request of
the Administrative Agent, the Administrative Agent or any of its employees or
agents to conduct a risk examination, in each case all at the Loan Parties’
expense.

 

123

--------------------------------------------------------------------------------


 

6.11                        Use of Proceeds.  Use the proceeds of (a) WC Loans
solely for working capital purposes (including posting margin and the financing
of Capital Expenditures other than Acquisition Capital Expenditures) and not in
contravention of any Law or of any Loan Document;  and (b) the Revolver Loans to
fund Permitted Acquisitions, to fund the Investments by the applicable Borrowers
in joint ventures to the extent such Investments are permitted by
Section 7.02(k), to finance Capital Expenditures and for general corporate
purposes (which, for the avoidance of doubt, can include working capital needs
and the payment of Permitted Distributions and posting margin) and not in
contravention of any Law or of any Loan Document.  The Borrowers will request WC
Letters of Credit solely to support Petroleum Product purchases and to secure
bonding and performance obligations and will request Revolver Letters of Credit
solely for purposes described in clause (b) above with respect to Revolver
Loans.

 

Bank Accounts.  Continue to maintain a wholesale lock box account, retail lock
box account and depository lock box account with the Administrative Agent or
another Lender (the “Lock Box Accounts”) as well as an Operating Account with
the Administrative Agent, and shall direct the Administrative Agent or any other
Lender which has a Lock Box Account, pursuant to an agreement in form and
substance satisfactory to the Administrative Agent, to cause all funds held by
the Administrative Agent or such Lender, as the case may be, in the Lock Box
Accounts to be transferred automatically and on a daily basis to the Operating
Account.  In addition, each Loan Party’s deposit accounts (other than payroll
accounts) and securities accounts shall be subject to the Administrative Agent’s
first priority perfected security interest therein.

 

6.12                        Additional Borrowers or Subsidiary Guarantors. 
(a)   Notify the Administrative Agent at the time that any Person becomes a
Subsidiary, and, promptly thereafter (and in any event within thirty (30) days),
cause (a) such Person, if such Person is a Domestic Subsidiary or a Foreign
Subsidiary which would not suffer any adverse tax consequence as a result
thereof, to become a Borrower or Guarantor (with a Foreign Subsidiary being
required to be a Guarantor hereunder and being subject to the Administrative
Agent’s consent) hereunder by executing and delivering to the Administrative
Agent a joinder to this Agreement and the other Loan Documents (including,
without limitation, the Security Documents) or such other document as the
Administrative Agent shall deem appropriate for such purpose (including, without
limitation, any document necessary to grant to the Administrative Agent, for the
benefit of the Secured Parties, a first priority perfected security interest in
such Domestic Subsidiary’s assets), (b) such Person, if such Person is a
Domestic Subsidiary or a Foreign Subsidiary which would not suffer any adverse
tax consequence as a result thereof, to deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Administrative Agent;
(c) Schedule 5.13 hereto

 

124

--------------------------------------------------------------------------------


 

to be updated to give effect to any changes resulting from the formation or
acquisition of such new Subsidiary.

 

(b)                                 Each Loan Party has granted to the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, a lien on substantially all of such Loan Party’s assets as set
forth in the Security Documents.  In furtherance of the foregoing, in connection
with property that becomes property owned by a Loan Party after the Closing Date
for which a Lien on such property is required by the terms of the Security
Documents, or if any Loan Property acquires any fee or leasehold interest in any
Real Estate after the Closing Date, other than any leasehold interests in any
property acquired in any Permitted Acquisition for which the Loan Parties have
used commercially reasonable efforts to obtain but for which the owner of such
property will not consent to such leasehold mortgage (in which case such
leasehold mortgage will not be required), the applicable Loan Party shall
deliver (A) such documentation as the Administrative Agent may reasonably deem
necessary or desirable in order to create and perfect and obtain the full
benefits of such Lien, including mortgages, deeds of trust, security agreements,
UCC-1 financing statements, surveys, real estate title insurance policies,
certified resolutions and other organizational and authorizing documents of the
grantor of liens, favorable opinions of the general counsel of the applicable
Loan Party (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to above and the
perfection of the Administrative Agent’s Liens thereunder) and other items of
the types required to be delivered pursuant to Section 4.01, all in form,
content and scope reasonably satisfactory to the Administrative Agent, and
(B) such other documentation as the Required Lenders may reasonably deem
necessary or desirable in order to create and perfect and obtain the full
benefits of such Lien.

 

125

--------------------------------------------------------------------------------


 

Senior Debt Status.  The Obligations of the Loan Parties under this Agreement
and each of the other Loan Documents ranks and shall continue to rank at least
(a) senior in priority of payment to all Subordinated Debt of such Loan Party
and (b) pari passu in right of payment to the Senior Unsecured Notes of such
Loan Party and, in the case of the Subordinated Debt is designated as “Senior
Debt” (or the analogous term used in any document evidencing any such
Subordinated Debt ) under all instruments and documents, now or in the future,
relating to all Subordinated Debt.

 

Post-Closing Requirements.  Within forty five (45) days of the Closing Date,
execute and deliver to the Administrative Agent, in form and substance
satisfactory to the Administrative Agent, (a) Mortgages on the properties
located at 33 Grassy Plain Street, Bethel, Connecticut 06801 and 986 S. Main
Street, Cheshire, Connecticut 06410 and (b) any amendments, modifications or
confirmations to any Mortgage as the Administrative Agent may require to reflect
the amendment and restatement of the Prior Credit Agreement and this Agreement,
as well as any endorsements to any title insurance policies with respect to such
Mortgages and Mortgaged Properties as the Administrative Agent may require.

 

6.13                        Approvals and Authorizations.  Maintain all
authorizations, consents, approvals and licenses from, exemptions of, and
filings and registrations with, each Governmental Authority of the jurisdiction
in which each Foreign Obligor is organized and existing, and all approvals and
consents of each other Person in such jurisdiction, in each case that are
required in order for the Foreign Obligor and any Loan Party to comply with its
obligations under the Loan Documents.

 

Anti-Terrorism Compliance.  Each Loan Party will, and will cause its
Subsidiaries to (a) at all times comply with the representations and warranties
contained in Section 5.24 and at all times comply with all Anti-Terrorism Laws;
(b) maintain in effect and enforce policies and procedures designed to ensure
compliance by such Loan Party, any Person that is an Affiliate of such Loan
Party, including its Subsidiaries, and, to the extent commercially reasonable,
its agents, with Anti-Terrorism Laws and applicable Sanctions and (c) ensure at
all times the truth and accuracy of the representations and warranties, and
adherence to, the covenants set forth in this Agreement.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01                  Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)                                 Liens pursuant to any Loan Document (for the
avoidance of doubt, the parties hereto hereby acknowledge that no Loan Party
shall be permitted to grant any Lien directly to a

 

126

--------------------------------------------------------------------------------


 

Hedge Bank to secure any obligations under any Secured Hedge Agreement or to any
Cash Management Bank to secure any obligations under any Secured Cash Management
Agreement);

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 7.01, the Permitted Lis Pendens Liens, and, in each case, any
renewals or extensions thereof, provided that, in each case, (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased except as contemplated by Section 7.03(c), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(c);

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 7.03(f); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 

(j)                                    Liens (x) on the Mortgaged Property as
and to the extent permitted by the Mortgages applicable thereto and (y) in favor
of the Unitary Lease Lessor on the underground

 

127

--------------------------------------------------------------------------------


 

storage tanks on the sites leased by the applicable Borrowers under the Unitary
Lease to secure such Borrower’s obligations under the Unitary Lease;

 

(k)                                 Liens granted to (i) a Subject Utility on
the Subject Natural Gas Receivables (and no other assets of a Loan Party) solely
in connection with a Natural Gas Transaction; and (ii) an AR Buyer on the
Subject AR Receivables (and no other assets of a Loan Party) solely in
connection with an AR Sales Transaction; and

 

(l)                                     Liens incurred in the ordinary course of
business in favor of commodities brokers on sums on deposit with such broker
(but only those amounts actually on deposit with such broker) to cover for
trading losses/debit balances, broker fees and ordinary course expenses owed to
such broker by the applicable Loan Party.

 

In addition, no Loan Party will (a) enter into or permit to exist any
arrangement or agreement (excluding the Agreement, the other Loan Documents and
any document or agreement relating to the Senior Unsecured Notes or the
Subordinated Debt (the “High Yield Documents”) so long as such prohibitions in
the High Yield Documents are similar to those prohibitions found in similar
transactions) which directly prohibits such Loan Party from creating, assuming
or incurring any Lien upon its properties, revenues or assets whether now owned
or hereafter acquired or (b) enter into any agreement, contract or arrangement
(excluding the Agreement, the other Loan Documents and the High Yield Documents
so long as such restrictions in the High Yield Documents are similar to those
restrictions found in similar transactions) restricting the ability of any
Subsidiary of a Loan Party to pay or make dividends or distributions in cash or
kind to such Loan Party, to make loans, advances or other payments of whatsoever
nature to such Loan Party, or to make transfers or distributions of all or any
part of its assets to such Loan Party, in each case other than (i) restrictions
on specific assets which assets are the subject of purchase money security
interests to the extent permitted by Section 7.03(f), and (ii) customary
anti-assignment provisions contained in leases and licensing agreements entered
into by a Loan Party or such Subsidiary in the ordinary course of business.

 

7.02                  Investments.  Make any Investments, except:

 

(a)                                 Investments held by a Loan Party or such
Subsidiary in the form of marketable direct or guaranteed obligations of the
United States of America that mature within one (1) year from the date of
purchase by such Loan Party or Subsidiary;

 

(b)                                 Investments held by a Loan Party or such
Subsidiary in the form of demand deposits, certificates of deposit, bankers
acceptances and time deposits of any Lender or any other United States bank
having total assets in excess of $1,000,000,000 Dollars;

 

(c)                                  Investments held by a Loan Party or such
Subsidiary in the form of securities commonly known as “commercial paper” issued
by (i) any Lender or any corporation controlling any Lender; (ii) any other
corporation which is organized and existing under the

 

128

--------------------------------------------------------------------------------


 

laws of the United States of America or any state thereof, if at the time of
purchase, such commercial paper has been rated and the ratings therefore are not
less than “P-2” if rated by Moody’s and not less than “A-2” if rated by S&P;

 

(d)                                 Investments held by a Loan Party or such
Subsidiary in the form of repurchase agreements secured by any one or more of
the foregoing;

 

(e)                                  advances to officers, directors and
employees of a Loan Party to the extent permitted by Section 7.14 hereof;

 

(f)                                   Investments of one Loan Party into another
Loan Party, so long as each such Person remains a Loan Party hereunder;

 

(g)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(h)                                 Investments existing on the date hereof and
set forth on Schedule 7.02 hereto, and Guarantees permitted by Section 7.03(d);

 

(i)                                     Investments of a Loan Party in the form
of short-term Investments in tax-exempt money market funds acceptable to the
Administrative Agent;

 

(j)                                    Investments consisting of a Permitted
Acquisition;

 

(k)                                 Investments by a Loan Party in a joint
venture entity provided that the aggregate amount of all such Investments does
not exceed the sum of (x) $50,000,000 plus (y) the aggregate amount of any cash
return received by a Loan Party on any Investment in a joint venture entity;

 

(l)                                     Investments by a Loan Party in (i) sites
leased or subleased, as the case may be, by a Loan Party under the Unitary
Lease, the proceeds of which will be used to make improvements on such sites, so
long as the aggregate amount of all such Investments made under this
Section 7.02(l)(i); (ii) Persons who operate service stations and/or convenience
stores on sites which are neither owned nor leased by a Loan Party, the proceeds
of which are expected to be used by such Persons to make improvements at such
locations and in connection with supply contracts entered into or to be entered
into between a Loan Party and such Person; and (iii) Persons with which
distributor and/or subdistributor arrangements are in place or expect to be in
place, so long as the aggregate amount of all such Investments made under this
Section 7.02(l)(iii) does not exceed the amount permitted to be made in
connection with a Permitted Acquisition pursuant to Section 7.06(c) hereof. 
Notwithstanding anything to the contrary contained in this Section 7.02(l)(ii),
any Investment made by a Loan Party in connection with the settlement of the
litigation involving the Permitted Lis Pendens Liens shall not be included in
determining the

 

129

--------------------------------------------------------------------------------


 

aggregate amount of Investments a Loan Party may make in Persons who operate
service stations on sites which are neither owned nor leased by a Loan Party;

 

(m)                             Investments by a Loan Party consisting of an
obligation owing to a Loan Party by a purchaser of assets from such Loan Party
in a Disposition permitted hereunder, provided the aggregate amount of all such
Investments does not exceed $5,000,000; and

 

(n)                                 to the extent permitted by
Section 7.14, Investments consisting of payroll, travel and other loans or
advances to, or Guarantees issued to support the obligations of, current or
former officers, directors, and employees of the GP, the MLP or any Subsidiary,
in each case in the ordinary course of business in an aggregate principal amount
not to exceed $5,000,000 at any one time outstanding.

 

7.03                  Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness of a Loan Party in respect of
(1) the Senior Unsecured Notes or the Subordinated Debt, and any guarantee
obligations of a Loan Party in respect thereof, provided (i) the aggregate
principal amount of all Senior Unsecured Notes and all Subordinated Debt shall
not exceed $400,000,000; (ii) all of the conditions set forth in the definition
of “Senior Unsecured Notes” or “Subordinated Debt”, as applicable, have been
satisfied at the time of issuance; and (iii) no Default of Event of Default has
occurred and is continuing at the time of issuance of such Senior Unsecured
Notes or Subordinated Debt, as the case may be, or would exist as a result of
such issuance, including, without limitation, with the financial covenants
contained herein after giving effect on a pro forma basis to the incurrence of
such Indebtedness, and (2) any Indebtedness incurred to refinance, renew, extend
or replace such Senior Unsecured Notes or Subordinated Debt, as the case may be,
in whole or in part provided that, with respect to any such refinancing,
renewal, extension or replacement, (a) the weighted average life to maturity of
any such Indebtedness shall not be less than the weighted average life to
maturity of then outstanding Credit Agreement Obligations if any, or the Senior
Unsecured Notes or Subordinated Debt, as the case may be, as in effect on the
date of issuance thereof; (b) the maturity of such Indebtedness shall be no less
than six months after the Maturity Date; (c) the aggregate principal amount of
such Indebtedness shall not exceed the aggregate principal amount of
Indebtedness being so refinanced, renewed, extended or replaced (plus all
accrued and unpaid interest thereon and all applicable fees, expenses and
prepayment premiums directly related thereto; (d) such Indebtedness remains
unsecured; and (e) such Indebtedness meets all of the other criteria set forth
in the definition of Senior Unsecured Notes or Subordinated Debt, as applicable;

 

(c)                                  Indebtedness outstanding on the date hereof
and listed on Schedule 7.03 and any refinancings, refundings, renewals or
extensions thereof; provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension

 

130

--------------------------------------------------------------------------------

 

except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and (ii) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

 

(d)                                 Indebtedness of one Loan Party owing to
another Loan Party, so long as both Persons are Loan Parties hereunder, and, in
addition, Guarantees of a Loan Party in respect of Indebtedness otherwise
permitted hereunder of another Loan Party;

 

(e)                                  obligations (contingent or otherwise) of
the Borrowers or any Subsidiary existing or arising under any Swap Contract,
provided that (i) such obligations are (or were) entered into by such Person in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision permanently
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party; and

 

(f)                                   Indebtedness in respect of capital leases
(which, for the avoidance of doubt, do not include any sale-leaseback
transactions otherwise permitted pursuant to Section 7.05(g) hereof), Synthetic
Lease Obligations and purchase money obligations for fixed or capital assets
within the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $50,000,000.

 

7.04                  Fundamental Changes. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)                                 any Subsidiary or any Borrower may merge
with (i) a Borrower, provided that such Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries, provided that when
any Guarantor is merging with another Subsidiary, the Guarantor shall be the
continuing or surviving Person; and

 

(b)                                 any Subsidiary or any Borrower may Dispose
of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to a Borrower or any Subsidiary which is not a

 

131

--------------------------------------------------------------------------------


 

Borrower may also Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to another Subsidiary which is a Guarantor.

 

7.05                  Dispositions. Make any Disposition or enter into any
agreement to make any Disposition, except:

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment or real property
(other than in connection with any sale-leaseback transactions permitted
pursuant to Section 7.05(g) hereof) to the extent that (i) such property is
exchanged for credit against the purchase price of replacement property used or
to be used in any Global Line of Business, (ii) the proceeds of such Disposition
are reasonably promptly applied to the purchase price of property used in any
Global Line of Business or (iii) the aggregate value of all the equipment or
real property disposed of pursuant to this Section 7.05(c)(iii) does not exceed
$100,000,000 over the life of this Agreement and, to the extent the aggregate
value of any equipment or real property disposed of in any one Disposition
exceeds $2,000,000 or the aggregate value of all equipment or real property
disposed of pursuant to this Section 7.05(c)(iii) exceeds $25,000,000, then, to
the extent the proceeds received in connection thereof are not reinvested in a
Loan Party’s business or committed to being reinvested in any Global Line of
Business within 180 days after receipt thereof, then 181 days after receipt of
such proceeds the Borrowers shall repay any outstanding Revolver Loans in the
amount of such proceeds not so reinvested;

 

(d)                                 Dispositions of property by any Subsidiary
or a Borrower to a Borrower or Dispositions of property by any Subsidiary which
is not a Borrower to another Subsidiary which is a Guarantor;

 

(e)                                  Dispositions permitted by Section 7.04;

 

(f)                                   Dispositions by a Loan Party of Subject
Natural Gas Receivables to a Subject Utility solely in connection with a Natural
Gas Transaction;

 

(g)                                  Dispositions consisting of arrangements
whereby a Loan Party sells or transfers any property owned by it in order then
or thereafter to lease such property or lease other property that a Loan Party
intends to use for any Global Line of Business, provided the aggregate value of
all such property disposed of in such manner shall not exceed $75,000,000 over
the life of this Agreement; and

 

(h)                                 Dispositions of Accounts Receivable to an AR
Buyer to the extent that (i) no Default or Event of Default has occurred and is
continuing or would exist after giving effect to any such Disposition; (ii) such
Accounts Receivable are sold for cash; (iii) the cash purchase price to be

 

132

--------------------------------------------------------------------------------


 

paid to the selling Loan Party for each Account Receivable shall not be less
than the amount of credit such Loan Party would have been able to get for such
Account Receivable had such Account Receivable been included in the Borrowing
Base (or, to the extent such Account Receivable is not otherwise eligible to be
included in the Borrowing Base, then the cash purchase price to be paid shall
not be less than 85% of the face amount of such Account Receivable); (iv) such
Account Receivable shall be sold pursuant to a Receivables Sales Agreement, a
copy of which has been provided to the Administrative Agent and the AR Sales
Transaction shall be subject to an Receivables Intercreditor Agreement (which
shall be entered into prior to any sale being made); (v) the Loan Parties have
complied with the notice requirement set forth in Section 6.02 hereof;
(vi) neither the AR Buyer nor the Administrative Agent has delivered any notice
of a termination event under the terms of the Receivables Intercreditor
Agreement; (vii) the aggregate amount of the Open Receivables Amount (after
giving effect to all sales) shall not exceed $75,000,000 at any time; and
(viii) the cash proceeds received from the applicable Loan Party in connection
with such sale shall be used to immediately repay any outstanding WC Loans (such
Dispositions made in compliance with the terms hereof being hereinafter referred
to as a “Permitted Receivable Sale”);

 

provided, however, that any Disposition pursuant to clauses (a) through
(f) shall be for fair market value.

 

Acquisitions. Become a party to any merger or consolidation or agree to or
effect any asset acquisition or stock acquisition, except:

 

(a)                                 Acquisition of assets in the ordinary course
of business, consistent with past practices and to the extent considered an
acquisition, Investments permitted by Section 7.02 hereof;

 

(b)                                 Mergers and consolidations permitted by
Section 7.04;

 

(c)                                  Acquisitions of the assets or stock of
another Person (a “Permitted Acquisition”), so long as (i) no Default or Event
of Default has occurred and is continuing or would exist as a result thereof;
(ii) the Person to be acquired (or, in the case of an asset acquisition, the
assets of such Person) are in the same or a substantially similar line of
business as the Loan Party making such acquisition; (iii) the Loan Parties have
provided the Administrative Agent with prior written notice of such acquisition,
which notice shall include a reasonably detailed description of such Permitted
Acquisition; (iv) the board of directors and (if required by applicable law) the
shareholders, or the equivalent thereof of each of the applicable Loan Party or
Subsidiary making such acquisition and of the Person to be acquired has approved
such merger, consolidation or acquisition; (v) in the event of a stock or other
similar equity acquisition the Person so acquired shall become a wholly-owned
Subsidiary of a Loan Party and shall comply with the terms and conditions set
forth in Section 6.13; (vi) the business to be acquired would not subject the
Administrative Agent or any Lender to any additional regulatory or third party
approvals in connection with the exercise of any of its rights and remedies
under this

 

133

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document; (vii) the aggregate amount of the purchase
price for any single Permitted Acquisition or series of related Permitted
Acquisitions which is payable in anything other than the equity interests of MLP
(and such equity interests shall have no redemption or repurchase rights prior
to a date which is one (1) year after the Maturity Date and shall not have the
ability to convert into any form of Indebtedness) shall not exceed $75,000,000;
and (viii) the aggregate amount of the purchase price for all Permitted
Acquisitions over any twelve consecutive calendar month period which is payable
in anything other than the equity interests of MLP (and such equity interests
shall have no redemption or repurchase rights prior to a date which is one
(1) year after the Maturity Date and shall not have the ability to convert into
any form of Indebtedness) shall not exceed $150,000,000.

 

7.06                        Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, or, other than MLP, issue or sell any Equity Interests,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

(a)                                 each Subsidiary may make Restricted Payments
to a Borrower that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

 

(b)                                 a Loan Party may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(c)                                  the Borrowers shall be permitted to make
Restricted Payments to the MLP in an aggregate amount not to exceed Available
Cash to enable the MLP to make the Permitted Distribution, and the MLP shall be
permitted to use the proceeds thereof to make Restricted Payments to its
Unitholders (as such term is defined in the Partnership Agreement) and holders
of the General Partner Units (as such term is defined in the Partnership
Agreement) and Incentive Distribution Rights (as such term is defined in the
Partnership Agreement) so long as such Restricted Payments constitute Permitted
Distributions; and

 

(d)                                 to the extent any payments under the CFA
would be considered a Restricted Payment, payments by the MLP to the GP of
amounts required to be paid by the MLP to the GP pursuant to the terms of the
CFA as in effect on the Closing Date, provided the aggregate amount of payments
(which shall include payments in cash and Equity Interests) made by the MLP to
the GP thereunder does not exceed $10,000,000 in any fiscal year.

 

7.07                        Change in Nature of Business. Engage in any material
line of business substantially different from those lines of business conducted
by any Loan Party and its Subsidiaries on the date hereof or any business
substantially related or incidental thereto (including the operation of an
ethanol plant); provided, that nothing in this Section 7.08 shall prevent any
Loan Party from discontinuing the operation of any of its properties if such
discontinuance is, in the judgment of such Loan Party, desirable in the conduct
of its or their

 

134

--------------------------------------------------------------------------------


 

business and that do not in the aggregate materially adversely affect the
properties, assets, financial condition or business of the Loan Parties on a
combined basis.

 

7.08                        Transactions with Affiliates. Enter into any
transaction of any kind with any Affiliate of a Loan Party, whether or not in
the ordinary course of business, other than (a) in connection with the
agreements set forth on Schedule 7.09 hereto; (b) transactions expressly
permitted under Sections 7.03, 7.07 and 7.14 hereof; or (c) on fair and
reasonable terms substantially as favorable to such Loan Party or such
Subsidiary as would be obtainable by such Loan Party or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided, that, notwithstanding anything to the contrary contained
herein, the aggregate amount of payments (which shall include payments in cash
and Equity Interests) permitted to be made by the MLP to the GP pursuant to the
CFA shall not exceed $10,000,000 in any fiscal year.

 

7.09                        Burdensome Agreements. Enter into any Contractual
Obligation (excluding the Agreement, the other Loan Documents and the High Yield
Documents so long as such provisions in such High Yield Documents are similar to
those provisions found in similar transactions) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to any Loan Party or to
otherwise transfer property to any Loan Party, (ii) of any Subsidiary to
Guarantee the Indebtedness of any Loan Party or (iii) of any Loan Party or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

 

7.10                        Use of Proceeds. Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

Compliance with Environmental Laws.Conduct any activity in any manner or permit
to exist any activity or condition that would result in any material violation
not covered by insurance by any Loan Party or for which any Loan Party is
liable, of any Environmental Law.

 

Prohibited Commodity Transactions. Purchase or sell any commodities futures
contracts, provided, that (a) the Loan Parties may purchase and sell commodities
futures contracts on the IntercontinentalExchange or a national commodities
exchanges for the sale or purchase of Petroleum Product in connection with
hedging transactions entered into in the ordinary course of the business of any
Loan Party and not for speculative purposes and consistent with the then current
risk policy of the Loan Parties which has been delivered to the Administrative
Agent

 

135

--------------------------------------------------------------------------------


 

that are (i) economically appropriate and consistent with such Loan Party’s
business; (ii) used to offset price risks incidental to such Loan Party’s cash
or spot transactions in petroleum product; (iii) established and liquidated in
accordance with sound commercial practices; and (iv) such purchases and sales
are otherwise conducted in the manner disclosed in the MLP’s most recent annual
report filed prior to the Closing Date, and (b) the Loan Parties may maintain an
aggregate Open Position (calculated by adding the Open Positions of the Loan
Parties for each type of petroleum product and each market and any separate Open
Positions determined pursuant to the last sentence of paragraph (y) of the
definition of “Open Position”) of not more than 600,000 barrels of Petroleum
Product at any one time.

 

Loans to Owners, Officers or Employees. Except as may be prohibited by law, make
loans or advances to any of their respective owners, officers or employees
without the prior written consent of the Administrative Agent and the Required
Lenders, and in no event shall (a) the aggregate principal amount of all such
loans at any time outstanding exceed $5,000,000 (excluding loans secured by the
cash value of life insurance policies) or (b) any such loan have a term longer
than 1 ½ years; provided, that, subject to the restrictions contained in clauses
(a) and (b) above, the Loan Parties may make loans to their respective directors
and employees in amounts not to exceed $500,000 for any individual loan without
the prior written consent of the Administrative Agent and the Required Lenders
and, provided further that notwithstanding the provisions of this Section 7.14,
the Loan Parties shall be permitted to make loans or advances to their
respective directors and employees in addition to those permitted by this
Section 7.14 in an aggregate amount not to exceed $250,000 and with an unlimited
term, without the prior written consent of the Administrative Agent and the
Lenders.

 

Payment of Indebtedness. Make any prepayments in respect of any Indebtedness,
other than (a) prepayments of the Obligations pursuant to the terms of this
Agreement or the other Loan Documents; (b) to the extent considered a
prepayment, any refinancing of Indebtedness permitted under Section 7.03 to the
extent the principal amount of such Indebtedness has not been reduced; and
(c) the prepayment of that portion of the obligations owing under the Senior
Unsecured Notes or the Subordinated Debt, as the case may be, in an aggregate
principal amount of not more than 35% of the then outstanding principal amount
of the Senior Unsecured Notes and the Subordinated Debt so long as (i) no
Default or Event of Default has occurred and is continuing hereunder both
immediately prior to and after giving effect to any such prepayment; (ii) such
obligations are prepaid solely with the net cash proceeds received from an
issuance of the equity interests of MLP (and such equity interests shall have no
redemption or repurchase rights prior to a date which is one (1) year after the
Maturity Date and shall not have the ability to convert into any form of
Indebtedness); and (iii) the Loan Parties have demonstrated to the satisfaction
of the Agent pro forma compliance with all of their financial covenants
hereunder both before and after giving effect to any such prepayment.

 

Bank Accounts. Either (a) establish any bank account other than those set forth
in the applicable Loan Party’s Perfection Certificate without the Administrative
Agent’s prior written

 

136

--------------------------------------------------------------------------------


 

consent; (b) violate directly or indirectly any Lock Box Agreement or any
control agreement in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders with respect to such account; (c) deposit
into any of the payroll accounts set forth in the applicable Loan Party’s
Perfection Certificate any amounts in excess of amounts necessary to pay current
payroll obligations from such accounts; (d) at any time allow any amount in
excess of $150,000 to remain in any of the accounts identified in the applicable
Loan Party’s Perfection Certificate as “petty cash” accounts; or (e) allow any
collected funds (other than nominal amounts not in excess of $500 and after
taking into account any checks which the Loan Parties may have written and
mailed or otherwise tendered to the payee thereof) to remain in any account
which is not with the Administrative Agent (other than those accounts identified
in the applicable Loan Party’s Perfection Certificate as “petty cash” accounts
unless the Administrative Agent or the Loan Parties have requested that the
amounts in such accounts be transferred to the Lock Box Account or the Operating
Account on a weekly or more frequent basis) at the close of business on the day
each week (or other, more frequent period requested by the Administrative Agent
or any Loan Party) on which amounts in such accounts are to be transferred to
the Lock Box Account.

 

Intentionally Omitted.

 

Financial Covenants. (i)                         Combined Working Capital. 
Permit the Combined Working Capital to be less than $35,000,000 at any time.

 

(ii)                                  Combined Interest Coverage Ratio.  Permit
the Combined Interest Coverage Ratio as of the end of any fiscal quarter to be
less than 2.00:1.00.

 

(iii)                               Combined Senior Secured Leverage Ratio. 
Permit the Combined Senior Secured Leverage Ratio as of the end of any fiscal
quarter to be greater than 3.50:1.00.

 

(iv)                              Combined Total Leverage Ratio.  Permit the
Combined Total Leverage Ratio as at the end of any fiscal quarter to be greater
than 4.50:1.00, provided, however, notwithstanding the foregoing, for the first
two full fiscal quarters following the consummation of a Material Acquisition,
the Combined Total Leverage Ratio for such period shall not be greater than
5:00:1.00.

 

137

--------------------------------------------------------------------------------


 

7.11                  Organizational Documents. Amend, restate, supplement or
otherwise modify any of the terms of any Organizational Document in any manner
that could reasonably be expected to adversely and materially affect the rights
of the Lenders under this Agreement or any other Loan Document or their ability
to enforce any provisions of this Agreement or any other Loan Document, or that
could reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01                  Events of Default. Any of the following shall constitute
an Event of Default:

 

(a)                                 Non-Payment.  The Borrowers or any other
Loan Party fails to pay (i) when and as required to be paid herein, and in the
currency required hereunder, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
(a) Section 2.03(k), 6.02 (other than 6.02(a)), 6.03, 6.05, 6.10, 6.11, 6.12,
6.13, 6.14, 6.15, 6.16 or 6.17 or Article VII or any Guarantor fails to perform
or observe any term, covenant or agreement contained in the Guaranty or any Loan
Party fails to perform or observe any term, covenant or agreement contained in
any Mortgage or (b) Section 6.01 or Section 6.02(a) and, solely with respect to
Section 6.01 or Section 6.02(a), as the case may be, such failure continues for
10 days; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount (such Indebtedness or Guarantee being hereinafter referred
to as the “Cross Default Indebtedness”), or (B) fails to observe or perform any
other agreement or condition relating to any such Cross

 

138

--------------------------------------------------------------------------------


 

Default Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Cross Default Indebtedness to
be demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrowers or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrowers or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrowers or such Subsidiary as a result thereof is greater
than the Threshold Amount; or

 

(f)                                   Insolvency Proceedings, Etc.  (i) Any Loan
Party or any of its Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or (ii) the Basin JV institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of the Basin JV and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to the
Basin JV or to all or any material part of its property is instituted without
the consent of the Basin JV and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding, in each
case under this clause (f)(ii) if such events could reasonably be expected to
have a Material Adverse Effect on any Loan Party or could reasonably be expected
to cause any similar action to occur with respect to any other Loan Party; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against

 

139

--------------------------------------------------------------------------------


 

all or any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or (iii) the
Basin JV becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due and such events could reasonably be expected to
have a Material Adverse Effect on any Loan Party or could reasonably be expected
to cause any similar action to occur with respect to any other Loan Party; or
(iv) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Basin JV and
is not released, vacated or fully bonded within 30 days after its issue or levy
and such events could reasonably be expected to have a Material Adverse Effect
on any Loan Party or could reasonably be expected to cause any similar action to
occur with respect to any other Loan Party; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary (i) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) any Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Perfection of Security Interest.  The
Administrative Agent’s security interests, mortgages or liens in a substantial
portion of the Collateral shall cease to be perfected, or shall cease to have
the priority contemplated by the Security Documents, in each case otherwise than
in

 

140

--------------------------------------------------------------------------------

 

accordance with the terms thereof or with the express prior written agreement,
consent or approval of the Lenders; or

 

(m)                             Senior Unsecured Notes and Subordinated Debt. 
The holders of all or any part of the Senior Unsecured Notes or the Subordinated
Debt shall accelerate the maturity of all or any part of the Senior Unsecured
Notes or the Subordinated Debt, as the case may be, except as expressly provided
for in this Agreement, the Senior Unsecured Notes or the Subordinated Debt shall
be prepaid, redeemed or repurchased in whole or in part or an offer to prepay,
redeem or repurchase the Senior Unsecured Notes or the Subordinated Debt in
whole or in part shall have been made or, in the case of the Subordinated Debt,
the Credit Agreement Obligations cease to constitute “Senior Debt” (or the
analogous term used under any agreement, document or instrument evidencing such
Subordinated Debt)..

 

8.02                        Remedies Upon Event of Default. If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

 

(c)                                  require that the Borrowers Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto).

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

141

--------------------------------------------------------------------------------


 

8.03                        Application of Funds. After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.14 and 2.15, be applied by the Administrative Agent in
the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III) arising under the Loan Documents, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.15; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral

 

142

--------------------------------------------------------------------------------


 

after all Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX.ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and no Loan Party shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

9.02                        Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were

 

143

--------------------------------------------------------------------------------


 

not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

9.03                        Exculpatory Provisions. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by any Loan Party, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein,

 

144

--------------------------------------------------------------------------------


 

other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                        Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.05                        Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06                        Resignation of Administrative
Agent.(a)                    The Administrative Agent may at any time give
notice of its resignation to the Lenders, the L/C Issuer and the Borrowers. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrowers, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its

 

145

--------------------------------------------------------------------------------


 

resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrowers and such Person remove such Person as Administrative
Agent and, in consultation with the Borrowers, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section) .  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

 

146

--------------------------------------------------------------------------------


 

(d)                                 Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer, Swing Line Lender and Alternative Currency Fronting
Lender.  If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  If Bank of America
resigns as the Alternative Currency Fronting Lender, it shall retain all the
rights, powers, privileges and duties of the Alternative Currency Fronting
Lender hereunder with respect to all Alternative Currency Risk Participations
outstanding as of the effective date of its resignation as Alternative Currency
Fronting Lender, including the right to require the Alternative Currency
Participating Lenders to fund risk participations pursuant to Section 2.02(f). 
Upon the appointment by the Borrowers of a successor L/C Issuer, Swing Line
Lender and Alternative Currency Fronting Lender hereunder (which successor shall
in all cases be a Lender other than a Defaulting Lender), (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, Swing Line Lender, or Alternative
Currency Fronting Lender, as applicable, (b) the retiring L/C Issuer, Swing Line
Lender and Alternative Currency Fronting Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders. Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08                        No Other Duties, Etc. Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers, Co-Syndication
Agents or Co-Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or

 

147

--------------------------------------------------------------------------------


 

any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                                                                
to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b)                                                                                
to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

148

--------------------------------------------------------------------------------


 

9.10                        Collateral and Guaranty Matters.  Without limiting
the provisions of Section 9.09, the Lenders (including in its capacities as a
potential Cash Management Bank and a potential Hedge Bank) and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a)                                                                                
to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders or, to the extent such
release is of all or substantially all of the Collateral, all the Lenders as
required by Section 10.01(h);

 

(b)                                                                                
to subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i); and

 

(c)                                                                                 
to release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

149

--------------------------------------------------------------------------------


 

Secured Cash Management Agreements and Secured Hedge Agreements.  Except as
otherwise expressly set forth herein or in any of the Security Documents, no
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or any of the
Security Documents shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

 

ARTICLE X.

MISCELLANEOUS

 

10.01                 Amendments, Etc. No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrowers or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01(a) without the written consent of each Lender;

 

(b)                                 extend or increase the WC Commitment or the
Revolver Commitment of any Lender (or reinstate any WC Commitment or Revolver
Commitment, as the case may be, terminated pursuant to Section 8.02) without the
written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal, interest, fees other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required

 

150

--------------------------------------------------------------------------------

 

Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of any Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

 

(e)                                  change Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

 

(f)                                   amend the definition of “Alternative
Currency” without the written consent of each Lender;

 

(g)                                  change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender; or

 

(h)                                 release all or substantially all of the
value of the Guaranty without the written consent of each Lender, except to the
extent the release of any Guarantor is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone);

 

(i)                                     release the Administrative Agent’s Lien
on all or substantially all of the Collateral without the written consent of
each Lender;

 

(j)                                    modify any advance rates or other
criteria set forth in the definition of Borrowing Base or any definition of the
component parts of the Borrowing Base without the written consent of the
Supermajority Lenders, or change the definition of “Supermajority Lenders”
without the consent of the Supermajority Lenders as such term is defined
immediately prior to any such amendment to such definition; or

 

(k)                                 amend, modify or waive any provisions of
this Agreement or any other Loan Document affecting the rights or duties of the
Alternative Currency Fronting Lender (including, without limitation, the
Alternative Currency Sublimit) without the written consent of the Alternative
Currency Fronting Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or

 

151

--------------------------------------------------------------------------------


 

any other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (i) to add one or more additional revolving credit or
term loan facilities to this Agreement, in each case subject to the limitations
in Section 2.15, and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                                                                    
if to any Loan Party, the Administrative Agent, the L/C Issuer, the Swing Line
Lender or the Alternative Currency Fronting Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                                                                 
if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including,

 

152

--------------------------------------------------------------------------------


 

as appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrowers).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent, the Swing Line Lender, the L/C Issuer or any Loan
Party may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR

 

153

--------------------------------------------------------------------------------


 

FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet.

 

(d)                                 Change of Address, Etc.  Each of the Loan
Parties, the Administrative Agent, the L/C Issuer, the Swing Line Lender and the
Alternative Currency Fronting Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender. 
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Loan Parties or its securities for
purposes of United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Loan Notices, Letter of Credit Applications and Swing Line Loan
Notices) purportedly given by or on behalf of a Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  Each Loan Party shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of such Loan Party.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement. No failure by
any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right,

 

154

--------------------------------------------------------------------------------


 

remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer, the Swing Line Lender or the Alternative Currency Fronting Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer, Swing Line Lender or Alternative Currency Fronting
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrowers shall
jointly and severally pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender, the L/C Issuer, the Swing Line Lender or the
Alternative Currency Fronting Lender

 

155

--------------------------------------------------------------------------------


 

(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify the Administrative Agent (and
any sub-agent thereof), each Lender and the L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including any Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that any Loan Party for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it

 

156

--------------------------------------------------------------------------------


 

to the Administrative Agent (or any sub-agent thereof), the L/C Issuer, the
Swing Line Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer, the Swing Line Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided further that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the L/C Issuer or the Swing Line Lender in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).  Nothing
contained in this Section 10.04(c) shall relieve any Loan Party of any of its
obligations hereunder.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Loan Party shall assert, and
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 10.02(e) shall survive the
resignation of the Administrative Agent, the L/C Issuer, the Swing Line Lender
and the Alternative Currency Fronting Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

157

--------------------------------------------------------------------------------


 

10.05                 Payments Set Aside. To the extent that any payment by or
on behalf of any Loan Party is made to the Administrative Agent, the L/C Issuer
or any Lender, or the Administrative Agent, the L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans and Alternative Currency Risk
Participations) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

158

--------------------------------------------------------------------------------


 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolver Commitment or WC Commitment,
as the case may be, and the Revolver Loans or WC Loans, as the case may be, at
the time owing to it under such Revolver Commitment or WC Commitment, as the
case may be, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000  unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowers otherwise consents (each such consent not to be
unreasonably withheld or delayed.

 

(ii)                                  Non-Pro Rata Assignments.  Notwithstanding
anything to the contrary contained herein, any Lender shall be permitted to make
a non-pro rata assignment of any portion of the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned hereunder (i.e. there shall be permitted non-pro rata assignments of
the WC Commitment and the Revolver Commitment and the WC Loans and the Revolver
Loans);

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrowers (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrowers shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

 

159

--------------------------------------------------------------------------------


 

(C)                               the consent of the L/C Issuer, the consent of
the Swing Line Lender and the consent of the Alternative Currency Fronting
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment of the WC Commitment and the consent of the L/C
Issuer and the Alternative Currency Fronting Lender (such consent not to be
unreasonably withheld or delayed) shall also be required for any assignment of
the Revolver Commitment.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to any Loan Party or any Loan Party’s Affiliates or
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans and Alternative Currency Risk Participations in
accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and

 

160

--------------------------------------------------------------------------------

 

Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Administrative Agent,
sell participations to any Person (other than a natural Person, a Defaulting
Lender or a Loan Party or any Loan Party’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans and its Alternative Currency Risk Participations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

 

161

--------------------------------------------------------------------------------


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.12 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank; provided that no such pledge or
assignment

 

162

--------------------------------------------------------------------------------


 

shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

(g)                                  Resignation as L/C Issuer, Swing Line
Lender or Alternative Currency Fronting Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitments and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon thirty (30) days’ notice to the
Borrowers and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30)
days’ notice to the Borrowers, resign as Swing Line Lender; and or (iii) upon
thirty (30) days’ notice to the Borrowers, resign as Alternative Currency
Fronting Lender.  In the event of any such resignation as L/C Issuer, Swing Line
Lender or Alternative Currency Fronting Lender, the Borrowers shall be entitled
to appoint from among the Lenders (with the applicable Lender’s consent) a
successor L/C Issuer, Swing Line Lender or Alternative Currency Fronting Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer,
Alternative Currency Fronting Lender or Swing Line Lender, as the case may be. 
If Bank of America resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).  If
the Alternative Currency Fronting Lender resigns as Alternative Currency
Fronting Lender, it shall retain all the rights and obligations of the
Alternative Currency Fronting Lender hereunder with respect to all Alternative
Currency Risk Participations outstanding as of the effective date of its
resignation as the Alternative Currency Fronting Lender and all obligations of
the Borrowers or any other Lender with respect thereto (including the right to
require Alternative Currency Participating lenders to fund any Alternative
Currency Risk Participations therein in the manner provided in
Section 2.02(f)).Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender and/or Alternative Currency Fronting Lender, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer or Swing Line Lender or Alternative
Currency Fronting Lender, as the case may be, and (b) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

10.07                 Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its

 

163

--------------------------------------------------------------------------------


 

Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c) or Section 10.01 or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to any of the
Borrowers and their obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating any Loan
Party or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of
Borrowers or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Loan
Parties.  For purposes of this Section, “Information” means all information
received from any Loan Party or any Subsidiary relating to such Loan Party or
any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary, provided that, in the case of information received from any Loan
Party or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.   Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

10.08                 Right of Setoff. (a)  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the obligations
of such Loan Party now or hereafter existing under

 

164

--------------------------------------------------------------------------------


 

this Agreement or any other Loan Document to such Lender or the L/C Issuer or
their respective Affiliates, irrespective of whether or not such Lender, L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Loan Party may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender or the
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees to notify the
Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

(b)                                 The L/C Issuer and each Lender, in its
capacity as a Lender and in its capacity as a Hedge Bank, and each other Hedge
Bank, by its acceptance of the benefits of the Collateral Documents creating
Liens to secure Obligations arising under Secured Hedge Agreements, agrees that
it will not, without the prior written consent of the Administrative Agent,
exercise any right to set off or apply any deposits of any kind, or any other
obligations owing by it to or for the order of any Loan Party, against any
Obligations arising under Secured Hedge Agreements or against any other amounts
owed by any Loan Party to such Lender or against other amounts secured by Liens
on Collateral; provided that nothing contained in this Section or elsewhere in
this Agreement shall impair the right of any Hedge Bank to declare an early
termination date in respect of any Secured Hedge Agreement or to undertake
payment or close-out netting or to otherwise setoff trades or transactions then
existing under such Secured Hedge Agreements.

 

10.09                 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than

 

165

--------------------------------------------------------------------------------


 

interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                 Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement,  the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12                 Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer,
the Swing Line Lender or the Alternative Currency Fronting Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

166

--------------------------------------------------------------------------------


 

10.13                 Replacement of Lenders. If any Loan Party is entitled to
replace a Lender pursuant to the provisions of Section 3.06, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender or if any other circumstance
exists hereunder that gives a Loan Party the right to replace a Lender as a
party hereto, then the Borrowers may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)                                 the Borrowers shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.14           Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C

 

167

--------------------------------------------------------------------------------


 

ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  OTHER THAN WITH RESPECT
TO SERVICE OF PROCESS BY FACSIMILE, EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE

 

168

--------------------------------------------------------------------------------


 

FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between each Loan Party and its
respective Affiliates, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent and each Arranger
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Loan Party or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
Arranger has any obligation to any Loan Party or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of a Loan Party and its Affiliates, and neither the Administrative Agent
nor any Arranger has any obligation to disclose any of such interests to any
Loan Party or any of its Affiliates.  To the fullest extent permitted by law,
each Loan Party hereby waives and releases any claims that it may have against
the Administrative Agent and each Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.17                 Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

169

--------------------------------------------------------------------------------


 

10.18                 USA PATRIOT Act. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Borrower in
accordance with the Act.  Each Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

10.19           Joint and Several Liability.

 

(a)                                 Each of the Loan Parties is accepting joint
and several liability hereunder and under the other Loan Documents in
consideration of the financial accommodations to be provided by the
Administrative Agent and the Lenders under this Agreement, for the mutual
benefit, directly and indirectly, of each of the Loan Parties and in
consideration of the undertakings of each other Loan Party to accept joint and
several liability for the Obligations.

 

(b)                                 Each of the Loan Parties, jointly and
severally, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other Loan
Parties, with respect to the payment and performance of all of the Obligations
(including, without limitation, any Obligations arising under this
Section 10.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several Obligations of each of the Loan
Parties without preferences or distinction among them.

 

(c)                                  If and to the extent that any of the Loan
Parties shall fail to make any payment with respect to any of the Obligations as
and when due or to perform any of the Obligations in accordance with the terms
thereof, then in each such event the other Loan Parties will make such payment
with respect to, or perform, such Obligation.

 

(d)                                 The Obligations of each of the Loan Parties
under the provisions of this Section 10.19 constitute full recourse Obligations
of each of the Loan Parties enforceable against each such Loan Party to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement as against any particular Loan Party.

 

(e)                                  Except as otherwise expressly provided in
this Agreement, but only to the extent permitted by applicable law, each of the
Loan Parties hereby waives notice of acceptance of its joint and several
liability, notice of any Loans made, or Letter of Credit issued, extended or
renewed under this Agreement, notice of the occurrence of any Event of Default
or Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by the Administrative Agent or any Lender
under or in respect of any of the Obligations, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement and the other Loan Documents.  Each of the Loan
Parties hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations, the acceptance of any
partial payment

 

170

--------------------------------------------------------------------------------

 

thereon, any waiver, consent or other action or acquiescence by the
Administrative Agent or any Lender at any time or times in respect of any Event
of Default or Default by any of the Loan Parties in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement or
any of the other Loan Documents, any and all other indulgences whatsoever by the
Administrative Agent or any Lender in respect of any of the Obligations, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of the Obligations or the addition, substitution
or release, in whole or in part, of any of the Loan Parties.  Without limiting
the generality of the foregoing, but only to the extent permitted by applicable
law, each of the Loan Parties assents to any other action or delay in acting or
failure to act on the part of the Administrative Agent or any Lender with
respect to the failure by any of the Loan Parties to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws, regulations thereunder, which might, but for the provisions of
this Section 10.19, afford grounds for terminating, discharging or relieving any
of the Loan Parties, in whole or in part, from any of its Obligations under this
Section 10.19, it being the intention of each of the Loan Parties that, so long
as any of the Obligations hereunder remain unsatisfied, the Obligations of such
Loan Parties under this Section 10.19 shall not be discharged except by
performance and then only to the extent of such performance.  The Obligations of
each of the Loan Parties under this Section 10.19 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any of the
Loan Parties, the Administrative Agent or any Lender.  The joint and several
liability of the Loan Parties hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any of
the Loan Parties, the Administrative Agent or any Lender.

 

(f)            The provisions of this Section 10.19 are made for the benefit of
the Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any of them from time to time against any or all
of the Loan Parties as often as occasion therefor may arise and without
requirement on the part of the Administrative Agent or any Lender first to
marshall any of its claims or to exercise any of its rights against any other
Loan Party or to exhaust any remedies available to it against any other Loan
Party or to resort to any other source or means of obtaining payment of any of
the Obligations hereunder or to elect any other remedy.  The provisions of this
Section 10.19 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied.  If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by any Lender upon the insolvency,
bankruptcy or reorganization of any of the Loan Parties, or otherwise, the
provisions of this Section 10.20 will forthwith be reinstated in effect, as
though such payment had not been made.

 

(g)           (i) Each of the Loan Parties hereby irrevocably waives, and agrees
that it will not enforce, any of its rights of contribution or subrogation
against any other Loan Party with respect to any liability incurred by such Loan
Party hereunder or under any of the other Loan Documents, any payments made by
such Loan Party to the Administrative Agent for the accounts of the Lenders with
respect to any of the Obligations or any collateral security therefor.  Such
waiver and agreement is for the benefit of the other Loan Parties, the Lenders
and the Administrative Agent.  If such waiver and agreement shall be determined
to be unenforceable

 

171

--------------------------------------------------------------------------------


 

by a court of competent jurisdiction, any claim which such Loan Party may have
against such other Loan Party with respect to any payments to the Administrative
Agent for the account of the Lenders hereunder are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder, to the prior payment in full of
all amounts due and owing by such other Loan Party to the Administrative Agent
and the Lenders and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to such other Loan Party, its debts or its assets, whether
voluntary or involuntary, all Indebtedness of such other Loan Party owing to the
Lenders (“Senior Indebtedness”) shall be paid in full before any payment or
distribution of any character, whether in cash, securities or other property,
shall be made to such Loan Party therefor.  Each Loan Party hereby agrees that
for so long as any Obligations are outstanding hereunder the provisions of this
Section 10.19(g) may be relied on directly by any holder of Senior Indebtedness
regardless of whether such holder is a party hereto.

 

(ii)           Notwithstanding the provisions of the preceding clause (i), each
of the Loan Parties shall have and be entitled to (1) all rights of subrogation
otherwise provided by law in respect of any payment such Loan Party may make or
be obligated to make under this Credit Agreement and (2) all claims (as defined
in the Bankruptcy Code) it would have against any of the other Loan Parties in
the absence of the preceding clause (i), and to assert and enforce the same, in
each case on and after, but at no time prior to , the date (the “Subrogation
Trigger Date”) which is one (1) year and five (5) days after the date on which
all the Obligations have been indefeasibly repaid in full if and only if (A) no
Default or Event of Default of the type described in §§13.1(g) or (h) with
respect to the other Loan Parties has existed at any time on or after the
Closing Date to and including the Subrogation Trigger Date and (B) the existence
of the Loan Party’s rights under this clause (ii) would not make the Loan Party
a creditor (as defined in the Bankruptcy Code) of the other Loan Parties in any
insolvency, bankruptcy, reorganization or similar proceeding commenced on or
prior to the Subrogation Trigger Date.

 

(h)           Each Loan Party that is a Qualified ECP Guarantor at the time the
joint and several obligations, any of the Guaranties or the grant of the
security interest under the Loan Documents, in each case, by any Specified Loan
Party, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under this Agreement, any applicable Guaranty
and the other Loan Documents in respect of such Swap Obligation (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article 10.19 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
clause (h) shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this clause (h) to constitute, and this clause (h)

 

172

--------------------------------------------------------------------------------


 

shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 

10.20      Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrowers
in the Agreement Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

10.21      Transitional Arrangements.  This Agreement shall, on the Closing
Date, supersede the Prior Credit Agreement in its entirety, except as expressly
provided in this Section 10.21.  On the Closing Date, the rights and obligations
of the parties evidenced by the Prior Credit Agreement shall be evidenced by
this Agreement, the “WC Revolver Loans” as defined in the Prior Credit Agreement
shall be converted to WC Loans as defined herein, the “Revolver Loans” as
defined in the Prior Credit Agreement shall be converted to Revolver Loans as
defined herein and the Lenders party hereto shall, on the Closing Date, make
such allocations among the Lenders as is necessary so that any outstanding Loans
are held by the Lenders in accordance with each such Lender’s Applicable
Percentage.  Notwithstanding anything to the contrary contained herein, it is
understood and agreed that the Borrowers, in coordination with the
Administrative Agent, shall elect, on or prior to the Closing Date, that any “WC
Revolver Loans” or “Revolver Loans” outstanding under the Prior Credit Agreement
on the Closing Date which are “Eurodollar Rate Loans” (as defined under the
Prior Credit Agreement) (each, a “Converted Loan”) be converted to WC Loans and
Revolver Loans, as applicable, hereunder bearing interest by reference to the
Eurocurrency Rate having an Interest Period that is the same as the Interest
Period relating to the Converted Loans that are converted into the WC

 

173

--------------------------------------------------------------------------------


 

Loans and Revolver Loans, as applicable, regardless of whether the Closing Date
is the last day of the Interest Period relating to such Converted Loans. As soon
as reasonably practicable after its receipt of any Note requested by a Lender
hereunder on the Closing Date, to the extent such Lender was a party to the
Prior Credit Agreement and had a promissory note issued to such Lender under the
terms of the Prior Credit Agreement, such Lender will promptly return to the
Borrowers, marked “Substituted” or “Cancelled”, as the case may be, any
promissory notes of the Borrowers held by such Lender pursuant to the Prior
Credit Agreement.

 

174

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

GLOBAL OPERATING LLC

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

By:

/s/ Daphne H. Foster

 

 

Title:  Chief Financial Officer

 

 

 

 

 

GLOBAL COMPANIES LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

By:

/s/ Daphne H. Foster

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

By:

/s/ Daphne H. Foster

 

 

Title:  Chief Financial Officer

 

 

 

 

 

CHELSEA SANDWICH LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

By:

/s/ Daphne H. Foster

 

 

Title:  Chief Financial Officer

 

 

 

 

 

GLEN HES CORP.

 

 

 

By:

/s/ Daphne H. Foster

 

 

Title:  Chief Financial Officer

 

S - 1

--------------------------------------------------------------------------------


 

 

GLP FINANCE CORP.

 

 

 

By:

/s/ Gregory B. Hanson

 

 

Title:  Assistant Treasurer

 

 

 

 

 

GLOBAL ENERGY MARKETING LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

By:

/s/ Gregory B. Hanson

 

 

Title:  Assistant Treasurer

 

 

 

 

 

GLOBAL ENERGY MARKETING II LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

By:

/s/ Gregory B. Hanson

 

 

Title:  Assistant Treasurer

 

 

 

 

 

ALLIANCE ENERGY LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

By:

/s/ Gregory B. Hanson

 

 

Title:  Assistant Treasurer

 

 

 

 

 

CASCADE KELLY HOLDINGS LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

By:

/s/ Gregory B. Hanson

 

 

Title:  Assistant Treasurer

 

S - 2

--------------------------------------------------------------------------------


 

 

GLOBAL CNG LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

By:

/s/ Gregory B. Hanson

 

 

Title:  Assistant Treasurer

 

 

 

 

 

GLOBAL PARTNERS LP

 

By: Global GP LLC, its general partner

 

 

 

By:

/s/ Gregory B. Hanson

 

 

Title:  Assistant Treasurer

 

S - 3

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ Liliana Claar

 

Name:

Liliana Claar

 

Title:

Vice President

 

S - 4

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer, Alternative Currency Fronting
Lender and Swing Line Lender

 

 

 

By:

/s/ Bryan Heller

 

Name:

Bryan Heller

 

Title:

Director

 

S - 5

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

By:

/s/ Dan Bueno

 

Name:

Dan Bueno

 

Title:

Vice President

 

S - 6

--------------------------------------------------------------------------------

 

 

RBS CITIZENS NA, as a Lender

 

 

 

By:

/s/ Donald A. Wright

 

Name:

Donald A. Wright

 

Title:

Senior Vice President

 

S - 7

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a Lender

 

 

 

By:

/s/ James P. Hughes

 

Name:

James P. Hughes

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Andrew Y. Ng

 

Name:

Andrew Y. Ng

 

Title:

Director

 

S - 8

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

By:

/s/ Daniel M. Grondin

 

Name:

Daniel M. Grondin

 

Title:

Senior Vice President

 

S - 9

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE, as a Lender

 

 

 

By:

/s/ Michiel V.M. Van der Voort

 

Name:

Michiel V.M. Van der Voort

 

Title:

Managing Director

 

S - 10

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

By:

/s/ Matthew L. Rosetti

 

Name:

Matthew L. Rosetti

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Keith Cox

 

Name:

Keith Cox

 

Title:

Managing Director

 

S - 11

--------------------------------------------------------------------------------


 

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH, as a Lender

 

 

 

By:

/s/ Chung-Taek Oh

 

Name:

Chung-Taek Oh

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/ Chan K. Park

 

Name:

Chan K. Park

 

Title:

Managing Director

 

S - 12

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

By:

/s/ Kevin Utsey

 

Name:

Kevin Utsey

 

Title:

Director

 

S - 13

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

By:

/s/ Andrew Oram

 

Name:

Andrew Oram

 

Title:

Managing Director

 

S - 14

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A., as a Lender

 

 

 

By:

/s/ William Maag

 

Name:

William Maag

 

Title:

Senior Vice President

 

S - 15

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

 

 

 

By:

/s/ Mark Lvoff

 

Name:

Mark Lvoff

 

Title:

Managing Director

 

S - 16

--------------------------------------------------------------------------------

 

 

NATIXIS, NEW YORK BRANCH, as a Lender

 

 

 

By:

/s/ David Pershad

 

Name:

David Pershad

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Alisa Trani

 

Name:

Alisa Trani

 

Title:

Director

 

S - 17

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, NY BRANCH, as a Lender

 

 

 

By:

/s/ Shuji Yake

 

Name:

Shuji Yake

 

Title:

Managing Director

 

S - 18

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Vanuza Pereira-Bravo

 

Name:

Vanuza Pereira-Bravo

 

Title:

Associate

 

 

 

 

 

 

 

By:

/s/ Chris Chapman

 

Name:

Chris Chapman

 

Title:

Director

 

S - 19

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Lender

 

 

 

By:

/s/ Vijay Prasad

 

Name:

Vijay Prasad

 

Title:

Senior Vice President

 

S - 20

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Keven D. Smith

 

Name:

Keven D. Smith

 

Title:

Senior Vice President

 

S - 21

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Vice President

 

S - 22

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

By:

/s/ Richard Kaufman

 

Name:

Richard Kaufman

 

Title:

Senior Vice President

 

S - 23

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

By:

/s/ Alexander L. Rody

 

Name:

Alexander L. Rody

 

Title:

Senior Vice President

 

S - 24

--------------------------------------------------------------------------------


 

 

PEOPLE’S UNITED BANK, as a Lender

 

 

 

 

By:

/s/ Matthew Leighton

 

Name:

Matthew Leighton

 

Title:

Vice President

 

S - 25

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

 

By:

/s/ Jared Shaner

 

Name:

Jared Shaner

 

Title:

Assistant Vice President

 

S - 26

--------------------------------------------------------------------------------

 

 

WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Carol Carver

 

Name:

Carol Carver

 

Title:

Vice President

 

S - 27

--------------------------------------------------------------------------------


 

 

FIRST NIAGARA BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Robert Dellatorre

 

Name:

Robert Dellatorre

 

Title:

Vice President

 

S - 28

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A., as a Lender

 

 

 

By:

/s/ Mike Ross

 

Name:

Mike Ross

 

Title:

Executive Vice President

 

S - 29

--------------------------------------------------------------------------------


 

 

RB INTERNATIONAL FINANCE (USA) LLC, as a Lender

 

 

 

 

By:

/s/ Astrid Wilke

 

Name:

Astrid Wilke

 

Title:

Group Vice President

 

 

 

 

 

 

 

By:

/s/ Pearl Geffers

 

Name:

Pearl Geffers

 

Title:

First Vice President

 

S - 30

--------------------------------------------------------------------------------


 

 

BLUE HILLS BANK, as a Lender

 

 

 

 

By:

/s/ Kelley Keefe

 

Name:

Kelley Keefe

 

Title:

Vice President

 

S - 31

--------------------------------------------------------------------------------

 

SCHEDULE 1A

 

CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THIS OMITTED INFORMATION. THE OMITTED INFORMATION HAS BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****).

 

EXISTING LETTERS OF CREDIT

 

Letter of Credit Outstanding Report

12/6/13 FRI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS

 

EXPIRY

 

BENE

 

REF. NO.

 

L/C NO.

 

BOOKED

 

FACE

 

PRODUCT

 

BY VENDOR

 

10/08/13

 

*****

 

 

 

 

 

200,000

 

200,000

 

*****

 

200,000

 

10/31/14

 

*****

 

*****

 

64573798

 

32,100

 

32,100

 

*****

 

32,100

 

09/26/14

 

*****

 

*****

 

68091365

 

21,800

 

21,800

 

*****

 

21,800

 

01/06/14

 

*****

 

1163271,1163321,1165211

 

68091621

 

11,473,000

 

10,430,000

 

*****

 

25,294,872

 

02/14/14

 

*****

 

1177951.1177953*****

 

68091675

 

13,821,872

 

12,565,338

 

*****

 

 

 

01/02/14

 

*****

 

1184206*****

 

CPCS-791012

 

5,908,786

 

4,923,988

 

*****

 

48,114,346

 

01/18/14

 

*****

 

1192374*****

 

CPCS-804034

 

42,205,560

 

35,171,300

 

*****

 

 

 

07/18/13

 

*****

 

 

 

1373116

 

30,000,000

 

30,000,000

 

*****

 

30,731,136

 

01/06/14

 

*****

 

1200305*****

 

68091758

 

731,136

 

731,136

 

*****

 

 

 

12/17/13

 

*****

 

*****

 

64578785

 

3,000,000

 

3,000,000

 

*****

 

3,000,000

 

12/30/13

 

*****

 

1192372*****

 

68091673

 

9,547,361

 

9,092,725

 

*****

 

9,547,361

 

01/06/14

 

*****

 

1150547,1164056*****

 

68091619

 

12,285,342

 

11,700,326

 

*****

 

12,285,342

 

12/16/13

 

*****

 

1184875,1183154,1185410*****

 

68091665

 

2,241,206

 

2,134,482

 

*****

 

6,640,076

 

01/06/14

 

*****

 

1193892*****

 

68091670

 

1,353,870

 

1,289,400

 

*****

 

 

 

01/03/14

 

*****

 

1197778*****

 

68091676

 

3,045,000

 

2,900,000

 

*****

 

 

 

11/15/13

 

LIBERTY MUTUAL

 

 

 

64578701

 

275,000

 

275,000

 

INSURANCE

 

275,000

 

10/31/14

 

*****

 

*****

 

64576709

 

50,000

 

50,000

 

*****

 

50,000

 

12/30/13

 

*****

 

 

 

68091674

 

4,900,000

 

4,900,000

 

 

 

4,900,000

 

01/06/14

 

*****

 

1183512*****

 

68091677

 

3,300,000

 

3,000,000

 

*****

 

3,300,000

 

01/07/14

 

*****

 

1186095*****

 

68091759

 

8,400,000

 

8,000,000

 

*****

 

8,400,000

 

12/27/13

 

*****

 

1189963NC,1192369*****

 

68091672

 

7,780,000

 

7,780,000

 

*****

 

7,780,000

 

01/06/14

 

*****

 

1163983*****

 

68091627

 

3,000,000

 

3,000,000

 

*****

 

3,000,000

 

09/26/13

 

SIGNAL

 

 

 

64578680

 

131,043

 

131,043

 

INSURANCE

 

131,043

 

08/15/13

 

*****

 

*****

 

64573709

 

275,000

 

275,000

 

*****

 

275,000

 

12/04/13

 

*****

 

1140381*****

 

68091375

 

910,011

 

910,011

 

*****

 

3,910,011

 

01/06/14

 

*****

 

1171575*****

 

68091625

 

3,000,000

 

3,000,000

 

*****

 

 

 

12/20/13

 

*****

 

1187360*****

 

68091668

 

8,126,782

 

7,739,792

 

*****

 

16,731,014

 

12/27/13

 

*****

 

1188917*****,1189970*****,1193890

 

68091671

 

2,981,482

 

2,839,507

 

*****

 

 

 

01/06/14

 

*****

 

1186998*****

 

68091760

 

5,622,750

 

5,622,750

 

*****

 

 

 

01/06/14

 

*****

 

1161151*****

 

68091618

 

2,753,100

 

2,622,000

 

*****

 

2,753,100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

187,372,201

 

174,337,698

 

 

 

187,372,201

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1B

 

CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THIS OMITTED INFORMATION. THE OMITTED INFORMATION HAS BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****).

 

MAJOR OIL COMPANY RECEIVABLES

 

As of December 4, 2013

 

 

 

 

 

S&P

 

Credit
Limit

 

Customer

 

Location

 

Rating

 

($000)

 

*****

 

*****

 

BBB

 

*****

 

*****

 

*****

 

A

 

*****

 

*****

 

*****

 

A

 

*****

 

*****

 

*****

 

BBB+

 

*****

 

*****

 

*****

 

AA

 

*****

 

*****

 

*****

 

AAA

 

*****

 

*****

 

*****

 

AA+

 

*****

 

*****

 

*****

 

A-

 

*****

 

*****

 

*****

 

A

 

*****

 

*****

 

*****

 

AAA

 

*****

 

*****

 

*****

 

BBB

 

*****

 

*****

 

*****

 

BBB

 

*****

 

*****

 

*****

 

A-

 

*****

 

*****

 

*****

 

BBB

 

*****

 

*****

 

*****

 

AA

 

*****

 

*****

 

*****

 

n/a

 

*****

 

*****

 

*****

 

BBB

 

*****

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

 

 

Allocations

 

 

 

Revolving Facility

 

Revolver %

 

Working Capital Facility

 

Working Capital %

 

Total

 

Total %

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America Merrill Lynch

 

$

45,711,538.46

 

7.313846154

%

$

47,538,461.54

 

4.753846154

%

$

93,250,000.00

 

5.738461538

%

JPMorgan Chase Bank, N.A.

 

35,865,384.62

 

5.738461538

%

57,384,615.38

 

5.738461538

%

93,250,000.00

 

5.738461538

%

Wells Fargo Bank, N.A.

 

35,865,384.62

 

5.738461538

%

57,384,615.38

 

5.738461538

%

93,250,000.00

 

5.738461538

%

RBS Citizens

 

35,865,384.62

 

5.738461538

%

57,384,615.38

 

5.738461538

%

93,250,000.00

 

5.738461538

%

Societe Generale

 

35,865,384.62

 

5.738461538

%

57,384,615.38

 

5.738461538

%

93,250,000.00

 

5.738461538

%

Standard Chartered Bank

 

35,865,384.62

 

5.738461538

%

57,384,615.38

 

5.738461538

%

93,250,000.00

 

5.738461538

%

BNP Paribas

 

28,846,153.85

 

4.615384615

%

46,153,846.15

 

4.615384615

%

75,000,000.00

 

4.615384615

%

BMO

 

28,846,153.85

 

4.615384615

%

46,153,846.15

 

4.615384615

%

75,000,000.00

 

4.615384615

%

Bank of Tokyo Mitsubishi

 

28,846,153.85

 

4.615384615

%

46,153,846.15

 

4.615384615

%

75,000,000.00

 

4.615384615

%

Rabobank

 

28,846,153.85

 

4.615384615

%

46,153,846.15

 

4.615384615

%

75,000,000.00

 

4.615384615

%

Santander

 

28,846,153.85

 

4.615384615

%

46,153,846.15

 

4.615384615

%

75,000,000.00

 

4.615384615

%

Credit Agricole

 

19,000,000.00

 

3.040000000

%

56,000,000.00

 

5.600000000

%

75,000,000.00

 

4.615384615

%

Natixis

 

24,743,589.75

 

3.958974359

%

39,589,743.59

 

3.958974359

%

64,333,333.34

 

3.958974359

%

Sumitomo Mitsui Banking

 

24,743,589.74

 

3.958974359

%

39,589,743.59

 

3.958974359

%

64,333,333.33

 

3.958974359

%

Deutsche Bank AG

 

24,743,589.74

 

3.958974359

%

39,589,743.59

 

3.958974359

%

64,333,333.33

 

3.958974359

%

TD Bank, N.A.

 

23,076,923.08

 

3.692307692

%

36,923,076.92

 

3.692307692

%

60,000,000.00

 

3.692307692

%

Regions

 

17,307,692.31

 

2.769230769

%

27,692,307.69

 

2.769230769

%

45,000,000.00

 

2.769230769

%

Barclays

 

17,307,692.31

 

2.769230769

%

27,692,307.69

 

2.769230769

%

45,000,000.00

 

2.769230769

%

KeyBank N.A.

 

17,307,692.31

 

2.769230769

%

27,692,307.69

 

2.769230769

%

45,000,000.00

 

2.769230769

%

Raymond James

 

15,384,615.38

 

2.461538462

%

24,615,384.62

 

2.461538462

%

40,000,000.00

 

2.461538462

%

Huntington

 

13,461,538.46

 

2.153846154

%

21,538,461.54

 

2.153846154

%

35,000,000.00

 

2.153846154

%

People’s United Bank

 

13,461,538.46

 

2.153846154

%

21,538,461.54

 

2.153846154

%

35,000,000.00

 

2.153846154

%

Webster Bank

 

11,538,461.54

 

1.846153846

%

18,461,538.46

 

1.846153846

%

30,000,000.00

 

1.846153846

%

Cadence Bank

 

9,615,384.62

 

1.538461538

%

15,384,615.38

 

1.538461538

%

25,000,000.00

 

1.538461538

%

First Niagara

 

9,615,384.62

 

1.538461538

%

15,384,615.38

 

1.538461538

%

25,000,000.00

 

1.538461538

%

RB International

 

7,692,307.69

 

1.230769231

%

12,307,692.31

 

1.230769231

%

20,000,000.00

 

1.230769231

%

Blue Hills

 

6,730,769.23

 

1.076923077

%

10,769,230.77

 

1.076923077

%

17,500,000.00

 

1.076923077

%

Total:

 

$

625,000,000.00

 

100.000000000

%

$

1,000,000,000.00

 

100.000000000

%

$

1,625,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------

 

SCHEDULE 5.06

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.09

 

ENVIRONMENTAL MATTERS

 

In connection with the December 2012 acquisition of six New England gasoline
stations from Mutual Oil Company, we assumed certain environmental liabilities,
including certain ongoing remediation efforts. As a result, we recorded a total
environmental liability of approximately $0.6 million which was recorded as a
long-term liability at December 31, 2012.

 

In connection with the March 2012 acquisition of Alliance, we assumed Alliance’s
environmental liabilities, including ongoing environmental remediation at
certain of the retail stations owned by Alliance and future remediation
activities required by applicable federal, state or local law or regulation.
Remedial action plans are in place, as may be applicable with the state agencies
regulating such ongoing remediation. Based on reports from environmental
engineers, our estimated cost of the ongoing environmental remediation for which
Alliance was responsible and future remediation activities required by
applicable federal, state or local law or regulation is estimated to be
approximately $16.1 million to be expended over an extended period of time.
Certain environmental remediation obligations at the retail stations acquired by
Alliance from ExxonMobil in 2011 are being funded by ExxonMobil, and therefore
cost estimates for such obligations at these stations are not included in this
estimate. As a result, we recorded, on an undiscounted basis, total
environmental liabilities of approximately $16.1 million. At December 31, 2012,
this liability had a remaining balance of approximately $15.0 million.

 

In connection with the September 2010 acquisition of the retail gasoline
stations from ExxonMobil, we assumed certain environmental liabilities,
including ongoing environmental remediation at and monitoring activities at
certain of the acquired sites and future remediation activities required by
applicable federal, state or local law or regulation. Remedial action plans are
in place with the applicable state regulatory agencies for the majority of these
locations, including plans for soil and groundwater treatment systems at eight
sites. Based on consultations with environmental engineers, our estimated cost
of the remediation is expected to be approximately $30.0 million to be expended
over an extended period of time. As a result, we recorded, on an undiscounted
basis, total environmental liabilities of approximately $30.0 million. At
December 31, 2012, this liability had a remaining balance of approximately
$26.6 million.

 

In connection with the June 2010 acquisition of three refined petroleum products
terminals in Newburgh, New York, we assumed certain environmental liabilities,
including certain ongoing remediation efforts. As a result, we recorded, on an
undiscounted basis, a total environmental liability of approximately
$1.5 million, which was recorded as a long-term liability at December 31, 2012.

 

In connection with the November 2007 acquisition of ExxonMobil’s Glenwood
Landing and Inwood, New York terminals, we assumed certain environmental

 

--------------------------------------------------------------------------------


 

liabilities, including the remediation obligations under remedial action plans
submitted by ExxonMobil to and approved by the New York Department of
Environmental Conservation (“NYDEC”) with respect to both terminals. As a
result, we recorded, on an undiscounted basis, total environmental liabilities
of approximately $1.2 million. At December 31, 2012, this liability had a
remaining balance of approximately $0.3 million.

 

In connection with the May 2007 acquisition of ExxonMobil’s Albany and Newburgh,
New York and Burlington, Vermont terminals, we assumed certain environmental
liabilities, including the remediation obligations under a proposed remedial
action plan submitted by ExxonMobil to NYDEC with respect to the Albany, New
York terminal. As a result, we recorded, on an undiscounted basis, total
environmental liabilities of approximately $8.0 million. In June 2008, we
submitted a remedial action work plan to NYDEC, implementing NYDEC’s conditional
approval of the remedial action plan submitted by ExxonMobil. We responded to
NYDEC’s requests for additional information and conducted pilot tests for the
remediation outlined in the work plan. Based on the results of such pilot tests,
we changed our estimate and reduced the environmental liability by $2.8 million
during the fourth quarter ended December 31, 2008. In July 2009, NYDEC approved
the remedial action work plan, and we signed a Stipulation Agreement with NYDEC
to govern implementation of the approved plan. The remedial action work has been
implemented pursuant to the approved work plan, and the post-remediation stage
of operation, monitoring and maintenance has commenced and is ongoing. As a
result, we changed our estimate and reduced the environmental liability by
$1.7 million during the second quarter ended June 30, 2011. At December 31,
2012, this liability had a remaining balance of approximately $0.1 million.

 

For additional information regarding our environmental liabilities, see Note 9
of Notes to Consolidated Financial Statements included in the MLPs Annual Report
on Form 10-K for the period ended December 31, 2012.

 

Based on informal discussions with state officials, we believe that our Oregon
subsidiary, Cascade Kelly Holdings LLC, may receive a Notice of Violation of its
existing air permit from the Oregon Department of Environmental Quality (ODEQ). 
The ODEQ may also attempt to modify the existing air permit to limit the volume
of crude oil throughput at the facility. To date, Global has not received any
orders or correspondence of any kind from ODEQ related to any violation or
modification of its existing air permit.  If and when any such order or notice
is received, we will appeal such actions and believe that we have meritorious
defenses.  The existing air permit, which covers both the production of ethanol
and transhipping crude oil, will remain in effect pending any such appeal.

 

ODEQ has previously requested that we submit an application for a separate air
permit to transship crude oil.  We submitted the requested permit application to
ODEQ in August 2013. We anticipate that a separate air permit for crude oil will
be issued in the second quarter 2014.  We believe that the issuance of a
separate crude oil permit will resolve any operational issues raised by the
potential ODEQ action.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.12

 

ERISA MATTERS

 

(a)

 

·                  Audited financial statements have not been finalized for the
Forms 5500 filed on October 15, 2013 for the Global Partners LP Pension Plan and
the Global Montello Group Corp. Pension Plan.

 

·                  Forms 5500 for certain health and welfare plans maintained by
Alliance Energy LLC prior to the Alliance Acquisition and Global Montello Group
Corp. following the Alliance Acquisition were not timely filed for one or more
prior plan years. Global Montello Group Corp. is correcting this under the
Department of Labor voluntary compliance program.

 

·                  Certain contributions under the Global Partners LP
401(k) Savings and Profit Sharing Plan and the Global Montello Group Corp.
401(k) Savings and Profit Sharing Plan were incorrect.  Global Partners LP and
Global Montello Group Corp. are self-correcting in accordance with IRS Revenue
Procedure 2013-12.

 

(d)

 

·                  Global Partners LP Pension Plan

 

·                  Global Montello Group Corp. Pension Plan

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

SUBSIDIARIES AND

OTHER EQUITY INVESTMENTS

 

Part (a).                                                     Subsidiaries.

 

1.                                      Global Partners LP

a)                                     Global Operating LLC (100%)

b)                                     GLP Finance Corp. (100%)

 

2.                                      Global Operating LLC

a)                                     Global Companies LLC (100%)

b)                                     Global CNG LLC (100%)

c)                                      Global Energy Marketing LLC (100%)

d)                                     Global Energy Marketing II LLC (100%)

e)                                      Global Montello Group Corp. (100%)

f)                                       Alliance Energy LLC (100%)

g)                                      Chelsea Sandwich LLC (100%)

h)                                     Cascade Kelly Holdings LLC (100%)

i)                                         Basin Transload, LLC (60%)

 

3.                                      GLP Finance Corp.

N/A

 

4.                                      Global Companies LLC

a)                                     Glen Hes Corp. (100%)

 

5.                                      Glen Hes Corp.

N/A

 

6.                                      Global CNG LLC

N/A

 

7.                                      Global Energy Marketing LLC

N/A

 

8.                                      Global Energy Marketing II LLC

N/A

 

9.                                      Global Montello Group Corp.

N/A

 

10.                               Alliance Energy LLC

a)                                     Bursaw Oil LLC (100%)

 

--------------------------------------------------------------------------------


 

11.                               Bursaw Oil LLC

N/A

 

12.                               Chelsea Sandwich LLC

N/A

 

13.                               Cascade Kelly Holdings LLC

N/A

 

14.                               Basin Transload, LLC

N/A

 

Part (b).                                                     Owners of Equity
Interests in the Loan Parties

 

1.                                      Global Companies LLC

a)                                     Global Operating LLC (100%)

 

2.                                      Glen Hes Corp.

a)                                     Global Companies LLC (100%)

 

3.                                      Global CNG LLC

a)                                     Global Operating LLC (100%)

 

4.                                      Global Energy Marketing LLC

a)                                     Global Operating LLC (100%)

 

5.                                      Global Energy Marketing II LLC

a)                                     Global Operating LLC (100%)

 

6.                                      Global Montello Group Corp.

a)                                     Global Operating LLC (100%)

 

7.                                      Alliance Energy LLC

a)                                     Global Operating LLC (100%)

 

8.                                      Bursaw Oil LLC

a)                                     Alliance Energy LLC (100%)

 

9.                                      Chelsea Sandwich LLC

a)                                     Global Operating LLC (100%)

 

10.                               Cascade Kelly Holdings LLC

a)                                     Global Operating LLC (100%)

 

--------------------------------------------------------------------------------


 

11.                               Global Operating LLC

a)                                     Global Partners LP (100%)

 

12.                               Global Partners LP

a)                                     57.85% of the common units are held by
the public and 41.78% of the common units are held by members and affiliates of
the Slifka family.  The general partner interest, expressed as 0.37% of the
common units, is held by Global GP LLC.

 

b)                                     Global GP LLC holds 230,303 General
Partner Units of Global Partners LP (0.37%), and also holds the Incentive
Distribution Rights under the Partnership Agreement for Global Partners LP. 
Pursuant to a Compensation Funding Agreement by and between Global Partners LP
and Global GP LLC dated as of June 1, 2009, Global GP LLC held 169,816 common
units representing limited partner interests in Global Partners LP on
December 11, 2013.  These common units are held in a compensation funding
account for the benefit of Global GP LLC’s employees, directors and officers who
provide services to Global Partners LP and its Subsidiaries.

 

13.                               GLP Finance Corp.

a)                                     Global Partners LP (100%)

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.01

 

EXISTING LIENS

 

There are no existing Liens other than those held by the Administrative Agent
and the Lenders.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

EXISTING INVESTMENTS

 

1.                                      The equity investments set forth on
Schedule 5.13.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

 

EXISTING INDEBTEDNESS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.09

 

TRANSACTIONS WITH AFFILIATES

 

1.              Amended and Restated Services Agreement dated as of October 4,
2005, as amended, by and among Global Petroleum Corp. and Global Companies LLC,
Global Montello Group Corp. and Chelsea Sandwich LLC, as amended by the First
Amendment to Amended and Restated Services Agreement, dated as of July 24, 2006,
by and among Global Petroleum Corp., Global Companies LLC, Global Montello Group
LLC and Chelsea Sandwich LLC, and as further amended by the Second Amendment to
Amended and Restated Services Agreement, dated March 9, 2012, by and among
Global Petroleum Corp., Global Companies LLC, Global Montello Group Corp.,
Chelsea Sandwich LLC and Alliance Energy LLC

 

2.              Second Amended and Restated Terminal Storage Rental and
Throughput Agreement dated as of October 5, 2005, as amended, by and among
Global Petroleum Corp., Global Companies LLC (for itself and its subsidiary,
Glen Hes Corp.) and Global Montello Group Corp.   —

 

3.              Services Agreement, dated March 9, 2012, by and between Global
Companies LLC and AE Holdings Corp.

 

4.              Shared Services Agreement dated as of February 1, 2013, by and
among Global Partners LP, Diamond B Companies, Inc. and Basin Transload, LLC

 

5.              Omnibus Agreement by and among Global Petroleum Corp., Montello
Oil Corporation, Global Revco Dock, L.L.C., Global Revco Terminal, L.L.C.,
Global South Terminal, L.L.C., Sandwich Terminal, L.L.C., Chelsea Terminal
Limited Partnership, Global GP LLC, Global Partners LP, Global Operating LLC,
Alfred A. Slifka, Richard Slifka and Eric Slifka dated October 4, 2005

 

6.              Compensation Funding Agreement by and between Global Partners LP
and Global GP LLC dated as of June 1, 2009.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

IF TO ANY BORROWER:

Global Loan Parties

 

800 South Street, Suite 200

 

P.O. Box 9161

 

Waltham, MA 02454-9161

 

Attention:

Eric Slifka, President and Chief Executive Officer

 

Telephone:

(781) 398-4257

 

Telecopier:

(781) 398-9257

 

Electronic Mail: eslifka@globalp.com

 

Website Address:

www.globalp.com

 

 

With a copy to:

Global Loan Parties

 

800 South Street, Suite 200

 

P.O. Box 9161

 

Waltham, MA 02454-9161

 

Attention:

Daphne H. Foster, Chief Financial Officer

 

Telephone:

(781) 398-4138

 

Telecopier:

(781) 398-2033

 

Electronic Mail: dfoster@globalp.com

 

Website Address:

www.globalp.com

 

 

And a copy to:

Global Loan Parties

 

800 South Street, Suite 200

 

P.O. Box 9161

 

Waltham, MA 02454-9161

 

Attention:

Gregory B. Hanson, Assistant Treasurer

 

Telephone:

(781) 398-4350

 

Telecopier:

(781) 398-7240

 

Electronic Mail: ghanson@globalp.com

 

Website Address:

www.globalp.com

 

 

And a copy to:

Global Loan Parties

 

800 South Street, Suite 200

 

P.O. Box 9161

 

Waltham, MA 02454-9161

 

Attention:

Edward J. Faneuil, Executive Vice President,
Secretary and General Counsel

 

Telephone:

(781) 398-4211

 

Telecopier:

(781) 398-9211

 

Electronic Mail: efaneuil@globalp.com

 

Website Address:

www.globalp.com

 

--------------------------------------------------------------------------------


 

IF TO ADMINISTRATIVE AGENT:

Administrative Agent’s Office

 

(for payments and Requests for Credit Extensions):

 

Bank of America, N.A.

 

One Independence Center

 

Mail Code: NC1-001-05-46

 

Charlotte, NC 28255-0001

 

Attention: Tywanna (Ty) Etheredge

 

Telephone: 980-683-0486

 

Telecopier: 704-409-0028

 

Electronic Mail: tywanna.d.etheredge@baml.com

 

Account No.: 1366212250600

 

Ref: Global Operating LLC

 

ABA# 026-009-593

 

 

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.

 

Agency Management

 

1455 Market Street, 5th Floor

 

Mail Code: CA5-701-05-19

 

San Francisco, CA 94103

 

Attention: Liliana Claar

 

Telephone: 415-436-2770

 

Telecopier: 415-503-5003

 

Electronic Mail: liliana.claar@baml.com

 

 

L/C ISSUER:

Bank of America, N.A.

 

Trade Operations

 

1 Fleet Way

 

Mail Code: PA6-580-02-30

 

Scranton. PA 18507

 

Attention: John Yzeik

 

Telephone: 570-496-9588

 

Telecopier: 800-755-8743

 

Electronic Mail: john.p.yzeik@baml.com

 

--------------------------------------------------------------------------------


 

SWING LINE LENDER:

Bank of America, N.A.

 

One Independence Center

 

Mail Code: NC1-001-05-46

 

Charlotte, NC 28255-0001

 

Attention: Tywanna (Ty) Etheredge

 

Telephone: 980-683-0486

 

Telecopier: 704-409-0028

 

Electronic Mail: tywanna.d.etheredge@baml.com

 

Account No.: 1366212250600

 

Ref: Global Operating LLC

 

ABA# 026-009-593

 

 

ALTERNATIVE CURRENCY FRONTING LENDER:

Bank of America, N.A.

 

One Independence Center

 

Mail Code: NC1-001-05-46

 

Charlotte, NC 28255-0001

 

Attention: Tywanna (Ty) Etheredge

 

Telephone: 980-683-0486

 

Telecopier: 704-409-0028

 

Electronic Mail: tywanna.d.etheredge@baml.com

 

Account No.: 1366212250600

 

Ref: Global Operating LLC

 

ABA# 026-009-593

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

FORM OF LOAN NOTICE

 

Date:                    ,         

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of December 16, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among GLOBAL OPERATING
LLC, a Delaware limited liability company (“OLLC”), GLOBAL COMPANIES LLC, a
Delaware limited liability company (“Global”), GLOBAL MONTELLO GROUP CORP., a
Delaware corporation (“Montello”), GLEN HES CORP., a Delaware corporation (“Glen
Hes”), CHELSEA SANDWICH LLC, a Delaware limited liability company (“Chelsea
LLC”), GLP FINANCE CORP., a Delaware corporation (“Finance”), GLOBAL ENERGY
MARKETING LLC, a Delaware limited liability company (“GEM”), GLOBAL ENERGY
MARKETING II LLC, a Delaware limited liability company (“GEM II”), GLOBAL CNG
LLC, a Delaware limited liability company (“CNG”), ALLIANCE ENERGY LLC, a
Massachusetts limited liability company (“Alliance”) and CASCADE KELLY HOLDINGS
LLC, an Oregon limited liability company (“Cascade” and, collectively with OLLC,
Global, Montello, Glen Hes, Chelsea LLC, Finance, GEM, GEM II, CNG and Alliance,
the “Initial Borrowers” and each individually, an “Initial Borrower”), GLOBAL
PARTNERS LP, a Delaware limited partnership (the “MLP”), each lender from time
to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender,
Alternative Currency Fronting Lender and L/C Issuer, JPMORGAN CHASE BANK, N.A.
and WELLS FARGO BANK, N.A. as Co- Syndication Agent and RBS CITIZENS NA, SOCIETE
GENERALE AND STANDARD CHARTERED BANK as Co-Documentation Agents.

 

The Borrowers hereby requests (select one):

 

o A Borrowing of [WC Loans][Revolver Loans]

 

o A conversion or continuation of [WC Loans][Revolver Loans]

 

--------------------------------------------------------------------------------


 

1.

 

On                                                                       

(a Business Day).

 

 

 

 

2.

 

In the amount of                                                 

.

 

 

 

 

3.

 

Comprised of                                                     

.

 

 

 

[Type of Committed Loan requested]

 

 

 

4.

 

In the following currency:                                

 

 

 

5.

 

For Eurocurrency Rate Loans: with an Interest Period of     months.

 

6.                                    If Revolver Loan is being requested, use
of proceeds and amount of such proceeds being used to fund general corporate
purposes:                                               , provided that, after
giving effect to all Revolver Loans being requested hereunder, the sum of the
aggregate outstanding principal amount of all Revolver Loans being used for
general corporate purposes plus the Revolver LC Obligations associated with any
Revolver Letter of Credit issued with respect to general corporate purposes does
not exceed $100,000,000.

 

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01[a][b] of the Agreement.

 

 

GLOBAL OPERATING LLC

 

GLOBAL COMPANIES LLC

 

GLOBAL MONTELLO GROUP CORP.

 

GLEN HES CORP.

 

CHELSEA SANDWICH LLC

 

GLP FINANCE CORP.

 

GLOBAL ENERGY MARKETING LLC

 

GLOBAL ENERGY MARKETING II LLC

 

GLOBAL CNG LLC

 

ALLIANCE ENERGY LLC

 

CASCADE KELLY HOLDINGS LLC

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                    ,        

 

To:                             Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of December 16, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among GLOBAL OPERATING
LLC, a Delaware limited liability company (“OLLC”), GLOBAL COMPANIES LLC, a
Delaware limited liability company (“Global”), GLOBAL MONTELLO GROUP CORP., a
Delaware corporation (“Montello”), GLEN HES CORP., a Delaware corporation (“Glen
Hes”), CHELSEA SANDWICH LLC, a Delaware limited liability company (“Chelsea
LLC”), GLP FINANCE CORP., a Delaware corporation (“Finance”), GLOBAL ENERGY
MARKETING LLC, a Delaware limited liability company (“GEM”), GLOBAL ENERGY
MARKETING II LLC, a Delaware limited liability company (“GEM II”), GLOBAL CNG
LLC, a Delaware limited liability company (“CNG”), ALLIANCE ENERGY LLC, a
Massachusetts limited liability company (“Alliance”) and CASCADE KELLY HOLDINGS
LLC, an Oregon limited liability company (“Cascade” and, collectively with OLLC,
Global, Montello, Glen Hes, Chelsea LLC, Finance, GEM, GEM II, CNG and Alliance,
the “Initial Borrowers” and each individually, an “Initial Borrower”), GLOBAL
PARTNERS LP, a Delaware limited partnership (the “MLP”), each lender from time
to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender,
the Alternative Currency Fronting Lender and L/C Issuer, JPMORGAN CHASE BANK,
N.A. and WELLS FARGO BANK, N.A. as Co- Syndication Agent and RBS CITIZENS NA,
SOCIETE GENERALE AND STANDARD CHARTERED BANK as Co-Documentation Agents.

 

The undersigned hereby requests a Swing Line Loan:

 

1.

 

On                                                                             

(a Business Day).

 

 

 

 

2.

 

In the amount of $                                                    

.

 

--------------------------------------------------------------------------------


 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04A(a) of the Agreement.

 

 

GLOBAL OPERATING LLC

 

GLOBAL COMPANIES LLC

 

GLOBAL MONTELLO GROUP CORP.

 

GLEN HES CORP.

 

CHELSEA SANDWICH LLC

 

GLP FINANCE CORP.

 

GLOBAL ENERGY MARKETING LLC

 

GLOBAL ENERGY MARKETING II LLC

 

GLOBAL CNG LLC

 

ALLIANCE ENERGY LLC

 

CASCADE KELLY HOLDINGS LLC

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF BORROWING BASE REPORT

 

To:

 

Bank of America, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

 

Date:                 ,         

 

 

 

 

 

 

 

 

(1)

Borrowing Base

$                        

 

 

 

 

 

 

 

 

(Item C from Schedule I)

 

 

 

 

 

 

 

 

(2)

Aggregate WC Commitment

$                        

 

 

 

 

 

 

 

(3)

The lesser of Item (1) and Item (2)

$                        

 

 

 

 

 

 

 

(4)

Aggregate Outstanding Amount of the WC Loans

$                        

 

 

 

 

 

 

 

(5)

Aggregate Outstanding Amount of the WC L/C

 

 

 

 

Obligations other than Product Under

 

 

 

 

Contract LCs

$                        

 

 

 

 

 

 

 

(6)

Aggregate Usage (Item (4) plus Item (5)

$                        

 

 

 

 

 

 

 

(7)

Borrowing Availability (Borrowing Base Deficiency)

$                        

 

 

 

(Item (3) minus Item (6))

 

 

This report (this “Certificate”) is submitted pursuant to the Second Amended and
Restated Credit Agreement dated as of December 16, 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”) among Global Operating LLC, Global Companies LLC, Global CNG
LLC, Global Energy Marketing LLC, Global Energy Marketing II LLC, Global
Montello Group Corp., Alliance Energy LLC, Glen Hes Corp., GLP Finance Corp.,
Chelsea Sandwich LLC, Cascade Kelly Holdings LLC (collectively, the
“Borrowers”), Global Partners LP, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, Swing Line Lender, Alternative
Currency Fronting Lender and L/C Issuer, JPMorgan Chase Bank, N.A. and Wells
Fargo Bank, N.A. as Co-Syndication Agents and Societe Generale, Standard
Chartered Bank, and RBS Citizens NA as Co-Documentation Agents.  Unless
otherwise indicated, capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

The undersigned hereby certifies, as of the date first written above, that
(a) the amounts and calculations herein and in Schedule I accurately reflect the
Eligible Cash and Cash Equivalents, Major Oil Company Receivables, Eligible
Receivables, Eligible Margin Deposits, Hedged Eligible Inventory, Eligible
Petroleum Inventory, Eligible Exchange Balances, Paid but Unexpired Letters of
Credit, Eligible Product Under Contract, Positive Net Unrealized Forward
Contract Positions, Eligible RINs, Negative Net Unrealized Forward Contract
Positions, Swap Termination Value Amounts, Excise Tax Liabilities, First
Purchaser Lien Amounts, Corn Product Reserve and outstanding amounts and (b) no
Default or Event of Default has occurred or is continuing.

 

 

GLOBAL OPERATING LLC

 

GLOBAL COMPANIES LLC

 

GLOBAL CNG LLC

 

GLOBAL MONTELLO GROUP CORP.

 

GLEN HES CORP.

 

GLP FINANCE CORP.

 

CHELSEA SANDWICH LLC

 

GLOBAL ENERGY MARKETING LLC

 

GLOBAL ENERGY MARKETING II LLC

 

ALLIANCE ENERGY LLC

 

CASCADE KELLY HOLDINGS LLC

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to Borrowing Base Report

 

Borrowing Base as of                         

 

BORROWING BASE ITEM

 

ACTUAL
AMOUNT

 

ADVANCE
RATE**

 

FORMULA
AMOUNT

 

 

 

 

 

 

 

I.

 

Eligible Cash and Cash Equivalents

 

$

                       

 

100

%

$

                       

 

 

 

 

 

 

 

 

 

II.

 

Major Oil Company Receivables

 

$

                       

 

90

%

$

                       

 

 

 

 

 

 

 

 

 

III.

 

Eligible Receivables not included in Major Oil Company Receivables

 

$

                       

 

85

%

$

                       

 

 

 

 

 

 

 

 

 

IV.

 

Eligible Margin Deposits

 

$

                       

 

85

%

$

                       

 

 

 

 

 

 

 

 

 

V.

 

Hedged Eligible Inventory other than Corn Products

 

$

                       

 

85

%

$

                       

 

 

 

 

 

 

 

 

 

VI.

 

Hedged Eligible Inventory consisting of Corn Products

 

$

                       

 

80

%

$

                       

 

 

 

 

 

 

 

 

 

VII.

 

Eligible Petroleum Inventory

 

$

                       

 

80

%

$

                       

 

 

 

 

 

 

 

 

 

VIII.

 

Eligible Exchange Balances

 

$

                       

 

80

%

$

                       

 

--------------------------------------------------------------------------------


 

IX.

 

Paid but Unexpired Letters of Credit

 

$

                       

 

100

%

$

                       

 

 

 

 

 

 

 

 

 

X.

 

Eligible Product Under Contract

 

$

                       

 

80

%

$

                       

 

 

 

 

 

 

 

 

 

XI.

 

Positive Net Unrealized Forward Contract Positions up to $100,000,000

 

$

                       

 

80

%

$

                       

 

 

 

 

 

 

 

 

 

XII.

 

Positive Net Unrealized Forward Contract Positions above $100,000,000 but below
$150,000,000 (and after giving effect to necessary deductions for Counterparty
Risk)

 

$

                       

 

70

%

$

                       

 

 

 

 

 

 

 

 

 

XIII.

 

Eligible RINs (up to $10,000,000)

 

$

                       

 

70

%

$

                       

 

 

 

 

 

 

 

 

 

XIV.

 

Negative Net Unrealized Forward Contract Positions

 

$

                       

 

100

%

$

                       

 

 

 

 

 

 

 

 

 

XV.

 

Swap Termination Value Amount

 

$

                       

 

100

%

$

                       

 

 

 

 

 

 

 

 

 

XVI.

 

Excise Tax Liabilities

 

$

                       

 

100

%

$

                       

 

 

 

 

 

 

 

 

 

XV.

 

First Purchaser Lien Amount

 

$

                       

 

100

%

$

                       

 

 

 

 

 

 

 

 

 

XVI.

 

Corn Product Reserve

 

$

                       

 

100

%

$

                       

 

--------------------------------------------------------------------------------


 

A.

Sum of Items I through XIII

 

$

                       

 

 

 

 

B.

Sum of Items XIV through XVI

 

$

                       

 

 

 

 

C.

BORROWING BASE AMOUNT (Item A minus Item B)

 

$

                       

 

--------------------------------------------------------------------------------

**Notwithstanding anything to the contrary contained herein, (x) to the extent
that the amount of any item set forth in Items I through XIII above is a
negative number, 100% of the amount of such item shall be deducted in the
calculation of the Borrowing Base rather than the amount multiplied by the
advance rate attributable to such item had such item been a positive number and
(y) the aggregate Hedged Eligible Inventory consisting of Corn Product shall not
at any time comprise, after the application of all applicable advance rates, an
amount greater than $15,000,000 and, in addition, Petroleum Products consisting
of Corn Product shall only be included in Hedged Eligible Inventory and not in
Eligible Petroleum Inventory.

 

 

OPEN POSITION (600,000 BARREL LIMIT)

 

 

                       

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

GLOBAL OPERATING LLC
GLOBAL COMPANIES LLC
GLOBAL MONTELLO GROUP CORP.
GLEN HES CORP.

CHELSEA SANDWICH LLC
GLOBAL ENERGY MARKETING LLC
GLOBAL ENERGY MARKETING II LLC

GLOBAL CNG LLC
GLP FINANCE CORP.
ALLIANCE ENERGY LLC

CASCADE KELLY HOLDINGS LLC

 

CERTIFICATE FOR ISSUANCE OF PRODUCT UNDER CONTRACT LCs

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of December 16, 2013 (as amended and in effect from time to time, the
“Credit Agreement”) among Global Operating LLC, Global Companies LLC, Global
Montello Group Corp., Glen Hes Corp., Chelsea Sandwich LLC, Global Energy
Marketing LLC, Global Energy Marketing II LLC, Global CNG LLC, GLP Finance
Corp., Cascade Kelly Holdings LLC and Alliance Energy LLC (collectively, the
“Borrowers”), the lending institutions party thereto (the “Lenders”) and Bank of
America, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).  Terms used herein without definition which are
otherwise defined in the Credit Agreement shall have the same respective meaning
herein as therein.  The Borrowers hereby certify to each Lender and the
Administrative Agent that, pursuant to the provisions of the Credit Agreement,
as of the date hereof:

 

(1)                                 the Borrowers are requesting that the L/C
Issuer issue the following Letters of Credit (each, a “Subject LC”) on the date
hereof:

 

Amount

Beneficiary

 

(2)                                 each such Subject LC is being requested
solely to cover Eligible Product Under Contract.

 

--------------------------------------------------------------------------------


 

(3)                                 each such Subject LC is to be considered a
Product Under Contract LC under the terms of the Credit Agreement.

 

(4)                                 as demonstrated by the calculations provided
in Schedule 1 hereto, immediately prior to giving effect to the issuance of all
such Subject LCs there is at least 5% of Borrowing Base availability and, on a
pro forma basis after giving effect to the issuance of such Subject LCs (i.e.
giving effect to the usage associated with the issuance of such Subject LCs
together with the inclusion in the Borrowing Base of such Eligible Product Under
Contract which is covered by such Subject LCs), there is at least 5% of
Borrowing Base availability.

 

(5)                                 The calculations and information set forth
on Schedule 1 hereto are true and accurate based on the most current information
available to the Borrowers as of the date hereof.

 

IN WITNESS WHEREOF, a Responsible Officer of the Borrowers has executed this
certificate on the date set forth below.

 

Signed this         day of                               20     on behalf of:

 

 

 

GLOBAL OPERATING LLC

 

GLOBAL COMPANIES LLC

 

GLOBAL CNG LLC

 

GLOBAL ENERGY MARKETING LLC

 

GLOBAL ENERGY MARKETING II LLC

 

ALLIANCE ENERGY LLC

 

GLOBAL MONTELLO GROUP CORP.

 

GLEN HES CORP.

 

GLP FINANCE CORP.

 

CHELSEA SANDWICH LLC

 

CASCADE KELLY HOLDINGS LLC

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

(1)

 

Borrowing Base as of                

 

 

 

 

 

 

(prior to giving effect to inclusion of Eligible Product Under Contract for
which Subject LC is being issued)

 

$

                 

 

 

 

 

 

 

 

(2)

 

Total Outstandings as of                

 

$

                 

 

 

 

(including all issued and outstanding Letters of Credit but prior to giving
Effect to issuance of Subject LCs)

 

 

 

 

 

 

 

 

 

(3)

 

Availability as of                

 

$

                 

 

 

 

(Item (1) minus Item (2))

 

 

 

 

 

 

 

 

 

(4)

 

Availability as a Percentage of Borrowing Base as of                

 

 

%

 

 

(must exceed 5%)

 

 

 

 

 

 

 

 

 

(5)

 

Pro Forma Borrowing Base as of                

 

$

                 

 

 

 

(Item (1) plus Eligible Product Under Contract for which Subject LC is being

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

issued)

 

 

 

 

 

 

 

 

 

(6)

 

Pro Forma Total Outstandings as of                

 

$

                 

 

 

 

(Item (2) plus maximum drawing amount of Subject LCs)

 

 

 

 

 

 

 

 

 

(7)

 

Pro Forma Availability as of                

 

$

                 

 

 

 

(Item (5) minus Item (6))

 

 

 

 

 

 

 

 

 

(8)

 

Pro Forma Availability as a Percentage of Pro Forma Borrowing Base as of
               

 

 

%

 

 

(must exceed 5%)

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTE

 

                                           

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”) hereby jointly and
severally promise to pay to                                       or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to the Borrower under that certain Second Amended and Restated
Credit Agreement, dated as of December 16, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among GLOBAL OPERATING LLC, a Delaware limited liability company (“OLLC”),
GLOBAL COMPANIES LLC, a Delaware limited liability company (“Global”), GLOBAL
MONTELLO GROUP CORP., a Delaware corporation (“Montello”), GLEN HES CORP., a
Delaware corporation (“Glen Hes”), CHELSEA SANDWICH LLC, a Delaware limited
liability company (“Chelsea LLC”), GLP FINANCE CORP., a Delaware corporation
(“Finance”), GLOBAL ENERGY MARKETING LLC, a Delaware limited liability company
(“GEM”), GLOBAL ENERGY MARKETING II LLC, a Delaware limited liability company
(“GEM II”), GLOBAL CNG LLC, a Delaware limited liability company (“CNG”),
ALLIANCE ENERGY LLC, a Massachusetts limited liability company (“Alliance”) and 
CASCADE KELLY HOLDINGS LLC, an Oregon limited liability company (“Cascade” and,
collectively with  OLLC, Global, Montello, Glen Hes, Chelsea LLC, Finance, GEM,
GEM II, CNG and Alliance, the “Initial Borrowers” and each individually, an
“Initial Borrower”), GLOBAL PARTNERS LP, a Delaware limited partnership (the
“MLP”), each lender from time to time party thereto (collectively, the “Lenders”
and individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender, Alternative Currency Fronting Lender and L/C Issuer, JPMORGAN
CHASE BANK, N.A. and WELLS FARGO BANK, N.A. as Co- Syndication Agent and RBS
CITIZENS NA, SOCIETE GENERALE AND STANDARD CHARTERED BANK as Co-Documentation
Agents.

 

The Borrowers jointly and severally promises to pay interest on the unpaid
principal amount of each Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  Except as otherwise provided in Section 2.04A(f) of the
Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in the currency in which such Committed Loan is denominated and in Same Day
Funds at the Administrative Agent’s Office for such currency.  If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranties.  Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as

 

--------------------------------------------------------------------------------


 

provided in the Agreement.  Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Note and endorse
thereon the date, amount, currency and maturity of its Loans and payments with
respect thereto. 

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

GLOBAL OPERATING LLC

 

GLOBAL COMPANIES LLC

 

GLOBAL MONTELLO GROUP CORP.

 

GLEN HES CORP.

 

CHELSEA SANDWICH LLC

 

GLP FINANCE CORP.

 

GLOBAL ENERGY MARKETING LLC

 

GLOBAL ENERGY MARKETING II LLC

 

GLOBAL CNG LLC

 

ALLIANCE ENERGY LLC

 

CASCADE KELLY HOLDINGS LLC

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Currency
and Amount
of Loan
Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:              ,

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of December 16, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among GLOBAL OPERATING
LLC, a Delaware limited liability company (“OLLC”), GLOBAL COMPANIES LLC, a
Delaware limited liability company (“Global”), GLOBAL MONTELLO GROUP CORP., a
Delaware corporation (“Montello”), GLEN HES CORP., a Delaware corporation (“Glen
Hes”), CHELSEA SANDWICH LLC, a Delaware limited liability company (“Chelsea
LLC”), GLP FINANCE CORP., a Delaware corporation (“Finance”), GLOBAL ENERGY
MARKETING LLC, a Delaware limited liability company (“GEM”), GLOBAL ENERGY
MARKETING II LLC, a Delaware limited liability company (“GEM II”), GLOBAL CNG
LLC, a Delaware limited liability company (“CNG”), ALLIANCE ENERGY LLC, a
Massachusetts limited liability company (“Alliance”) and  CASCADE KELLY HOLDINGS
LLC, an Oregon limited liability company (“Cascade” and, collectively with 
OLLC, Global, Montello, Glen Hes, Chelsea LLC, Finance, GEM, GEM II, CNG and
Alliance, the “Initial Borrowers” and each individually, an “Initial Borrower”),
GLOBAL PARTNERS LP, a Delaware limited partnership (the “MLP”), each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender,
Alternative Currency Fronting Lender and L/C Issuer, JPMORGAN CHASE BANK, N.A.
and WELLS FARGO BANK, N.A. as Co- Syndication Agent and RBS CITIZENS NA, SOCIETE
GENERALE AND STANDARD CHARTERED BANK as Co-Documentation Agents.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                             of the
Borrowers, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on behalf of the Borrowers, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             The Borrowers have delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrowers ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.

 

--------------------------------------------------------------------------------


 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             The Borrowers have delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrowers ended as of the above date.  Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrowers
and their Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Borrowers during the accounting period covered by such financial statements.

 

3.             A review of the activities of the Borrowers during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrowers performed and
observed all their Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period the
Borrowers performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.             The representations and warranties of the Borrowers contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

 

--------------------------------------------------------------------------------

 

5.                                      The financial covenant analyses and
information set forth on Schedule 1  attached hereto are true and accurate on
and as of the date of this Certificate.

 

6.                                      Based on the information set forth
herein, the Applicable Revolver Rate shall be Level     .

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                      ,                         .

 

 

GLOBAL OPERATING LLC

 

GLOBAL COMPANIES LLC

 

GLOBAL MONTELLO GROUP CORP.

 

GLEN HES CORP.

 

CHELSEA SANDWICH LLC

 

GLP FINANCE CORP.

 

GLOBAL ENERGY MARKETING LLC

 

GLOBAL ENERGY MARKETING II LLC

 

GLOBAL CNG LLC

 

ALLIANCE ENERGY LLC

 

CASCADE KELLY HOLDINGS LLC

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.

Section 7.18(i) — Combined Working Capital

 

 

 

 

 

A.

Combined Current Assets as of Statement Date (but not to include the following:)

$

              

 

 

 

 

 

 

1.      prepaid expenses in excess of $25,000,000

 

 

 

 

 

 

 

2.      any asset which will be subsequently paid or otherwise distributed as a
Permitted Distribution

 

 

 

 

 

 

 

3.      intercompany receivable or other right to payment owing from another
Loan Party or an Affiliate

 

 

 

 

 

 

B..

Combined Current Liabilities as of Statement Date (sum of B(1) plus B(2) plus
B(3))

$

              

 

 

 

 

 

 

1.      current liabilities per GAAP as of Statement Date other than items 2 and
3 below

$

              

 

 

 

 

 

 

2.      outstanding amount of WC Loans

$

              

 

--------------------------------------------------------------------------------


 

 

 

3.      outstanding amount of Revolver Loans used to fund working capital.

$

              

 

 

 

 

 

C..

Combined Working Capital as of Statement Date (Item A minus Item B) (Not to be
less than $35,000,000 at any time)

$

              

 

 

 

 

II.

Minimum EBITDA

 

 

 

 

 

A.

Combined Net Income for such period:

$

              

 

 

 

 

 

B.

Combined Total Interest Expense for such period:

$

              

 

 

 

 

 

C.

Federal, state, local and foreign income taxes payable for such period:

$

              

 

 

 

 

 

D.

Depreciation and amortization expense for such period:

$

              

 

 

 

 

 

E.

Non-recurring expenses which do not represent a cash item for such period:

$

              

 

 

 

 

 

F.

Equity losses in respect of unconsolidated affiliates:

$

              

 

 

 

 

 

G.

Cash distributions received by any Loan Party from joint ventures:

$

              

 

--------------------------------------------------------------------------------


 

 

H.

Federal, state, local and foreign income tax credits for such period:

$

              

 

 

 

 

 

I.

Nonrecurring non-cash items increasing Combined Net Income for such period:

$

              

 

 

 

 

 

J.

Equity earnings in respect of unconsolidated affiliates:

$

              

 

 

 

 

 

 

K.

Subtotal of Additions to Combined Net Income (Lines II.B + II.C + II. D + II.E +
II.F + II. G):

$

              

 

 

 

 

 

L.

Subtotal of Deductions to Combined Net Income (Lines II.H + II.I + II.J):

$

              

 

 

 

 

 

M.

Combined EBITDA (Lines II.A + II.K. - II.L)

$

              

 

 

 

 

III.

Section 7.18(ii) - Combined Interest Coverage Ratio

 

 

 

 

 

 

A.

Combined EBITDA for the Reference Period ending on the Statement Date (Line II.M
above):

$

              

 

 

 

 

 

B.

The sum of the following for such period:

 

 

 

 

 

 

 

 

1.

Interest, premium payments, debt discounts, fees, charges and related expenses
in connection with borrowed money (including capitalized interest) or in
connection with deferred purchase price of assets, in each case to the extent

$

              

 

--------------------------------------------------------------------------------


 

 

 

 

treated as interest in accordance with GAAP:

 

 

 

 

 

 

 

 

2.

Rent expense under Capitalized Leases that is treated as interest in accordance
with GAAP

$

              

 

 

 

 

 

 

C.

Combined Total Interest Expense for such period (the sum of Item III.B.1 + Item
III.B.2):

 

 

 

 

 

 

D.

Combined Interest Coverage Ratio (Line III.A ¸ Line III.C):

         to 1

 

 

 

 

 

 

Minimum ratio permitted: 2.00 to 1

 

 

 

 

 

IV.

Section 7.18(iii) — Combined Senior Secured Leverage Ratio

 

 

 

 

 

A.

Combined Funded Senior Secured Debt at the Statement Date (Sum of Item IVA.1. +
IV.A.2 + Item IV.A.3 + Item IV.A.4 + Item IV.A.5. + Item IV.A.6 + Item IV.A.7):

 

 

 

 

 

 

 

1.

Outstanding principal amount of all obligations for borrowed money and evidenced
by bonds, debentures, notes, loan agreements or other similar agreements at such
date (including Obligations under the Agreement other than the outstanding
amount of the WC Loans and the LC Obligations):

$

              

 

 

 

 

 

 

 

2.

Purchase money indebtedness at such date:

$

              

 

 

 

 

 

 

 

3.

Direct obligations arising under letters of credit (other than L/C Obligations),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments at
such date:

$

              

 

--------------------------------------------------------------------------------


 

 

 

4.

Deferred purchase price of property or services at such date:

$

              

 

 

 

 

 

 

 

5.

Attributable Indebtedness in respect of capital leases and Synthetic Leases as
of such date: 

$

              

 

 

 

 

 

 

 

6.

Guarantees of indebtedness as of such date: 

$

              

 

 

 

 

 

 

 

7.

JV or partnership recourse indebtedness as of such date: 

$

              

 

 

 

 

 

 

 

 

B.

Combined Funded Debt of applicable Loan Party which is unsecured:

$

              

 

 

 

 

C.

Combined Funded Senior Secured Debt (Item IV.A. - Item IV.B.):

$

              

 

 

 

 

 

D.

Combined EBITDA for the Reference Period ending on the Statement Date (Line II.M
above):

$

              

 

 

 

 

 

E.

Combined Senior Secured Leverage Ratio (Line IV.C ¸ Line IV.D):

         to 1

 

 

 

 

 

 

Maximum ratio permitted: 3.50 to 1

 

 

--------------------------------------------------------------------------------


 

V.

Section 7.18(iv) — Combined Total Leverage Ratio

 

 

 

 

 

A.

Combined Funded Debt for such period (Line IV.A. above)

$

              

 

 

 

 

 

B.

Combined EBITDA for the Reference Period ending on the Statement Date (Line II.M
above):

$

              

 

 

 

 

 

C.

Combined Total Leverage Ratio (Line V.A ¸ Line V.B):

         to 1

 

 

 

 

 

 

 

Maximum ratio permitted: 4.50 to 1 (step up to 5.00 to 1 for the first two
fiscal quarters following the consummation of a Material Acquisition).

 

 

 

 

 

 

 

VI.

GROSS MARGINS AND VOLUMES

 

 

 

 

 

 

[to include report of gross margins and volumes by product for fiscal quarter
and statement of changes in such amounts from previous fiscal quarter]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

F-1-1

--------------------------------------------------------------------------------


 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                     
Borrowers:                                     Global Operating LLC, Global
Companies LLC, Global Montello Group Corp., Glen Hes Corp., Chelsea Sandwich
LLC, GLP Finance Corp., Global Energy Marketing LLC, Global Energy Marketing II
LLC, Global CNG LLC, GLP Finance Corp., Alliance Energy LLC and Cascade Kelly
Holdings LLC

 

4.                                      Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             Second Amended and
Restated Credit Agreement, dated as of December 16, 2013 among the Borrowers,
Global Partners LP, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer, Alternative Currency
Fronting Lender and Swing Line Lender

 

6.                                      Assigned Interest[s]:

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned

 

Aggregate
Amount of
Commitment
/Loans
for all Lenders

 

Amount of
Commitment
/Loans
Assigned

 

Percentage
Assigned of
Commitment
/
Loans

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                

 

$

                

 

$

                

 

                

%

 

 

 

 

 

 

                

 

$

                

 

$

                

 

                

%

 

 

 

 

 

 

                

 

$

                

 

$

                

 

                

%

 

 

 

[7.                                  Trade
Date:                                                 ]

 

F-1-2

--------------------------------------------------------------------------------

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S]

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

ASSIGNEE[S]

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

F-1-3

--------------------------------------------------------------------------------


 

[Consented to and] Accepted:

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

 

 

Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

[Consented to:]

 

 

 

 

 

GLOBAL OPERATING LLC

 

GLOBAL COMPANIES LLC

 

GLOBAL MONTELLO GROUP CORP.

 

GLEN HES CORP.

 

CHELSEA SANDWICH LLC

 

GLP FINANCE CORP.

 

GLOBAL ENERGY MARKETING LLC

 

GLOBAL ENERGY MARKETING II LLC

 

GLOBAL CNG LLC

 

ALLIANCE ENERGY LLC

 

CASCADE KELLY HOLDINGS LLC

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

F-1-4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

Second Amended and Restated Credit Agreement, dated as of December 16, 2013
among the Borrowers, Global Partners LP, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer,
Alternative Currency Fronting Lender and Swing Line Lender

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                          Representations and Warranties.

 

1.1.                Assignor.  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.                Assignee.  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it

 

F-1-5

--------------------------------------------------------------------------------


 

deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                          Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.  Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.

 

3.                          General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

F-1-6

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

F-2-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SECOND AMENDED AND RESTATED GUARANTY

 

SECOND AMENDED AND RESTATED GUARANTY (this “Guaranty”), dated as of December 16,
2013, by GLOBAL PARTNERS LP, a Delaware limited partnership (the “MLP”) and
BURSAW OIL LLC, a Massachusetts limited liability company (“Bursaw” and,
collectively with the MLP, the “Guarantors” and each individually, a
“Guarantor”) in favor of (a) Bank of America, N.A., a national banking
association, as administrative agent (hereinafter, in such capacity, the
“Administrative Agent”) for itself, the other lending institutions (hereinafter,
collectively, the “Lenders”) which are or may become parties to that certain
Second Amended and Restated Credit Agreement dated as of December 16, 2013 (as
amended and in effect from time to time, the “Credit Agreement”), among GLOBAL
OPERATING LLC, a Delaware limited liability company (“OLLC”), GLOBAL COMPANIES
LLC, a Delaware limited liability company (“Global”), GLOBAL MONTELLO GROUP
CORP., a Delaware corporation (“Montello”), GLEN HES CORP., a Delaware
corporation (“Glen Hes”), CHELSEA SANDWICH LLC, a Delaware limited liability
company (“Chelsea LLC”), GLP FINANCE CORP., a Delaware corporation (“Finance”),
GLOBAL ENERGY MARKETING LLC, a Delaware limited liability company (“GEM”),
GLOBAL ENERGY MARKETING II LLC, a Delaware limited liability company (“GEM II”),
 GLOBAL CNG LLC, a Delaware limited liability company (“CNG”), ALLIANCE ENERGY
LLC, a Massachusetts limited liability company (“Alliance”) and CASCADE KELLY
HOLDINGS LLC, an Oregon limited liability company (“Cascade” and, collectively
with OLLC, Global, Montello, Glen Hes, Chelsea LLC, Finance, GEM, GEM II, CNG
and Alliance, the “Companies” and each individually, a “Company”), the MLP, the
Lenders, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender,
Alternative Currency Fronting Lender and L/C Issuer, JPMORGAN CHASE BANK, N.A.
and WELLS FARGO BANK, N.A. as Co- Syndication Agents and RBS CITIZENS NA,
SOCIETE GENERALE AND STANDARD CHARTERED BANK as Co-Documentation Agents and the
other Secured Parties (as such term is defined in the Credit Agreement), and
(b) each of the Secured Parties.

 

WHEREAS, certain of the Companies, the MLP, the Administrative Agent, the L/C
Issuer, the Swing Line Lender and certain of the Lenders entered into an Amended
and Restated Credit Agreement dated as of May 14, 2010 (as heretofore amended
and restated, the “Original Credit Agreement”) pursuant to which the Lenders,
the Swing Line Lenders and the L/C Issuer, subject to the terms and conditions
contained therein, provided certain loans and other extensions of credit to
certain of the Companies; and

 

--------------------------------------------------------------------------------


 

WHEREAS, in connection with the Original Credit Agreement, the Guarantors
guaranteed the obligations of certain of the Companies pursuant to the terms of
(a) that certain Amended and Restated Guaranty dated as of May 14, 2010 (as
heretofore amended and restated, the “Original MLP Guaranty”) and (b) that
certain Guaranty dated as of March 1, 2012 (as heretofore amended and restated,
the “Original Bursaw Guaranty” and, collectively with the Original MLP Guaranty,
the “Original Guaranty”); and

 

 

WHEREAS, the Original Credit Agreement shall be amended and restated in its
entirety by the Credit Agreement as set forth therein and shall remain in full
force and effect only as set forth therein; and

 

WHEREAS, each of the Guarantors, the Administrative Agent and each other Secured
Party wishes to continue and reaffirm the guaranty provided by the Guarantors in
each Original Guaranty in favor of the Administrative Agent and the other
Secured Parties and, in addition, guaranty the Obligations to the Administrative
Agent and the other Secured Parties under the Loan Documents, the Secured Cash
Management Agreements and the Secured Hedge Agreements; and

 

WHEREAS, the Companies and the Guarantors are members of a group of related
entities, the success of any one of which is dependent in part on the success of
the other members of such group;

 

WHEREAS, the Guarantors expect to receive substantial direct and indirect
benefits from the extensions of credit to the Companies by the Secured Parties
pursuant to the Credit Agreement, the other Loan Documents, the Secured Cash
Management Agreements and the Secured Hedge Agreements (which benefits are
hereby acknowledged);

 

WHEREAS, it is a condition precedent to the Lenders’, the Swing Line Lender, the
Alternative Currency Fronting Lender and the L/C Issuer making any loans or
otherwise extending credit to the Companies under the Credit Agreement and the
other Secured Parties extending any credit to the Companies under the Secured
Cash Management Agreements and the Secured Hedge Agreements that the Guarantors
execute and deliver to the Administrative Agent, for the benefit of the Secured
Parties an amended and restated guaranty substantially in the form hereof; and

 

WHEREAS, the Guarantors wish to jointly and severally guaranty the Companies’
obligations to the Secured Parties under or in respect of the Credit Agreement,
the other Loan Documents, the Secured Cash Management Agreements and the Secured
Hedge Agreements as provided herein;

 

NOW, THEREFORE, the Guarantors hereby agree with the Administrative Agent and
the other Secured Parties as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Definitions.  The term “Obligations” and
all other capitalized terms used herein without definition shall have the
respective meanings provided therefor in the Credit Agreement.

 

2.                                      Guaranty of Payment and Performance. 
The Guarantors hereby jointly and severally guarantee to the Secured Parties the
full and punctual payment when due (whether at stated maturity, by required
pre-payment, by acceleration or otherwise), as well as the performance, of all
of the Obligations including all such which would become due but for the
operation of the automatic stay pursuant to §362(a) of the Federal Bankruptcy
Code and the operation of §§502(b) and 506(b) of the Federal Bankruptcy Code. 
This Guaranty is an absolute, unconditional and continuing guaranty of the full
and punctual payment and performance of all of the Obligations and not of their
collectibility only and is in no way conditioned upon any requirement that any
Secured Party first attempt to collect any of the Obligations from any Company
or resort to any collateral security or other means of obtaining payment. 
Should any Company default in the payment or performance of any of the
Obligations, the joint and several obligations of the Guarantors hereunder with
respect to such Obligations in default shall, upon demand by the Administrative
Agent, become immediately due and payable to the Administrative Agent, for the
benefit of the Secured Parties, without demand or notice of any nature, all of
which are expressly waived by the Guarantors.  Payments by the Guarantors
hereunder may be required by the Administrative Agent on any number of
occasions.  All payments by the Guarantors hereunder shall be made to the
Administrative Agent, in the manner and at the place of payment specified
therefor in the Credit Agreement, for the account of the Secured Parties. 
Without limiting the foregoing, each Guarantor represents and warrants that it
is organized and resident in the United States of America.  Each Guarantor shall
make all payments hereunder without setoff or counterclaim and free and clear of
and without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless such Guarantor
is compelled by law to make such deduction or withholding.  If any such
obligation (other than one arising with respect to taxes based on or measured by
the income or profits of a Secured Party) is imposed upon such Guarantor with
respect to any amount payable by it hereunder, such Guarantor will pay to the
Administrative Agent, for the account of the applicable Secured Parties, on the
date on which such amount is due and payable hereunder, such additional amount
in U.S. dollars as shall be necessary to enable the Secured Parties to receive
the same net amount which the Secured Parties would have received on such due
date had no such obligation been imposed upon the Guarantor.  Each Guarantor
will deliver promptly to the Administrative Agent certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by such Guarantor hereunder.  The obligations of each Guarantor
under this paragraph shall survive the payment in full of the Obligations and
termination of this Guaranty.

 

--------------------------------------------------------------------------------


 

3.                                      Guarantors’ Agreement to Pay Enforcement
Costs, etc.  Each Guarantor further agrees, as the principal obligor and not as
a guarantor only, to pay to the Administrative Agent, on demand, all costs and
expenses (including court costs and reasonable legal expenses) incurred or
expended by any Secured Party in connection with the Obligations, this Guaranty
and the enforcement thereof, together with interest on amounts recoverable under
this §3 from the time when such amounts become due until payment, whether before
or after judgment, at the rate of interest for overdue principal set forth in
the Credit Agreement, provided that if such interest exceeds the maximum amount
permitted to be paid under applicable law, then such interest shall be reduced
to such maximum permitted amount.

 

4.                                      Waivers by Guarantor; Secured Parties’
Freedom to Act.  Each Guarantor agrees that the Obligations will be paid and
performed strictly in accordance with their respective terms, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Secured Party with respect
thereto.  Each Guarantor waives promptness, diligence, presentment, demand,
protest, notice of acceptance, notice of any Obligations incurred and all other
notices of any kind, all defenses which may be available by virtue of any
valuation, stay, moratorium law or other similar law now or hereafter in effect,
any right to require the marshalling of assets of any Company or any other
entity or other person primarily or secondarily liable with respect to any of
the Obligations, and all suretyship defenses generally.  Without limiting the
generality of the foregoing, each Guarantor agrees to the provisions of any
instrument evidencing, securing or otherwise executed in connection with any
Obligation and agrees that the joint and several obligations of the Guarantors
hereunder shall not be released or discharged, in whole or in part, or otherwise
affected by (a) the failure of the Administrative Agent or any other Secured
Party to assert any claim or demand or to enforce any right or remedy against
any Company or any other entity or other person primarily or secondarily liable
with respect to any of the Obligations; (b) any extensions, compromise,
refinancing, consolidation or renewals of any Obligation; (c) any change in the
time, place or manner of payment of any of the Obligations or any rescissions,
waivers, compromise, refinancing, consolidation or other amendments or
modifications of any of the terms or provisions of the Credit Agreement, the
Notes, the other Loan Documents, the Secured Cash Management Agreements, the
Secured Hedge Agreements or any other agreement evidencing, securing or
otherwise executed in connection with any of the Obligations, (d) the addition,
substitution or release of any entity or other person primarily or secondarily
liable for any Obligation; (e) the adequacy of any rights which the
Administrative Agent or any other Secured Party may have against any collateral
security or other means of obtaining repayment of any of the Obligations;
(f) the impairment of any collateral securing any of the Obligations, including
without limitation the failure to perfect or preserve any rights which the
Administrative Agent or any other Secured Party might have in such collateral
security or the substitution, exchange, surrender, release, loss or destruction
of any such collateral security; or (g) any other act or omission which might in
any manner or to any extent vary the risk of the Guarantors or otherwise operate
as a release or discharge of any Guarantor,

 

--------------------------------------------------------------------------------


 

all of which may be done without notice to the Guarantors.  To the fullest
extent permitted by law, each Guarantor hereby expressly waives any and all
rights or defenses arising by reason of (i) any “one action” or
“anti-deficiency” law which would otherwise prevent the Administrative Agent or
any other Secured Party from bringing any action, including any claim for a
deficiency, or exercising any other right or remedy (including any right of
set-off), against such Guarantor before or after the Administrative Agent’s or
such other Secured Party’s commencement or completion of any foreclosure action,
whether judicially, by exercise of power of sale or otherwise, or (ii) any other
law which in any other way would otherwise require any election of remedies by
the Administrative Agent or any other Secured Party.

 

5.                                      Unenforceability of Obligations Against
Companies.  If for any reason the Companies or any Company have or has no legal
existence or is under no legal obligation to discharge any of the Obligations,
or if any of the Obligations have become irrecoverable from any Company by
reason of such Company’s insolvency, bankruptcy or reorganization or by other
operation of law or for any other reason, this Guaranty shall nevertheless be
binding on the Guarantors to the same extent as if each Guarantor at all times
had been the principal obligor on all such Obligations.  In the event that
acceleration of the time for payment of any of the Obligations is stayed upon
the insolvency, bankruptcy or reorganization of any Company, or for any other
reason, all such amounts otherwise subject to acceleration under the terms of
the Credit Agreement, the Notes, the other Loan Documents, the Secured Cash
Management Agreements, the Secured Hedge Agreements or any other agreement
evidencing, securing or otherwise executed in connection with any Obligation
shall be immediately due and payable by the Guarantors.

 

6.                                      Subrogation; Subordination.

 

6.1.                            Waiver of Rights Against Company.  Until the
final payment and performance in full of all of the Obligations, the Guarantors
shall not exercise and each hereby waives any rights against any Company arising
as a result of payment by such Guarantor hereunder, by way of subrogation,
reimbursement, restitution, contribution or otherwise, and will not prove any
claim in competition with the Administrative Agent or any other Secured Party in
respect of any payment hereunder in any bankruptcy, insolvency or reorganization
case or proceedings of any nature; the Guarantors will not claim any setoff,
recoupment or counterclaim against any Company in respect of any liability of a
Guarantor to any Company; and each Guarantor waives any benefit of and any right
to participate in any collateral security which may be held by the
Administrative Agent or any other Secured Party.

 

6.2.                            Subordination.  The payment of any amounts due
with respect to any indebtedness of any Company for money borrowed or credit
received now or hereafter owed to any Guarantor is hereby subordinated to the
prior payment in

 

--------------------------------------------------------------------------------


 

full of all of the Obligations.  Each Guarantor agrees that, after the
occurrence of any default in the payment or performance of any of the
Obligations, such Guarantor will not demand, sue for or otherwise attempt to
collect any such indebtedness of any Company to such Guarantor until all of the
Obligations shall have been paid in full (provided, for the avoidance of doubt,
prior to any default in the payment or performance of any of the Obligations,
and to the extent expressly permitted by the terms of the Credit Agreement or
any of the other Loan Documents, such Guarantor shall be permitted to receive
any scheduled payments due from any Company in accordance with the terms of any
agreement between such Guarantor and any such Company).  If, notwithstanding the
foregoing sentence, a Guarantor shall collect, enforce or receive any amounts in
respect of such indebtedness while any Obligations are still outstanding, such
amounts shall be collected, enforced and received by such Guarantor as trustee
for the Secured Parties and be paid over to the Administrative Agent, for the
benefit of the Secured Parties, on account of the Obligations without affecting
in any manner the liability of the Guarantors under the other provisions of this
Guaranty.

 

6.3.                            Provisions Supplemental.  The provisions of this
§6 shall be supplemental to and not in derogation of any rights and remedies of
the Secured Parties under any separate subordination agreement which the
Administrative Agent may at any time and from time to time enter into with a
Guarantor for the benefit of the Secured Parties.

 

7.                                      Security; Setoff.  Each Guarantor grants
to each of the Administrative Agent and the other Secured Parties, as security
for the full and punctual payment and performance of all of such Guarantor’s
obligations hereunder, a continuing lien on and security interest in all
securities or other property belonging to such Guarantor now or hereafter held
by the Administrative Agent or such other Secured Party and in all deposits
(general or special, time or demand, provisional or final) and other sums
credited by or due from the Administrative Agent or such other Secured Party to
such Guarantor or subject to withdrawal by such Guarantor.  Regardless of the
adequacy of any collateral security or other means of obtaining payment of any
of the Obligations, each of the Administrative Agent and each other Secured
Party is hereby authorized at any time and from time to time, without notice to
any Guarantor (any such notice being expressly waived by each Guarantor) and to
the fullest extent permitted by law, to set off and apply such deposits and
other sums against the obligations of each Guarantor under this Guaranty,
whether or not the Administrative Agent or such other Secured Party shall have
made any demand under this Guaranty and although such obligations may be
contingent or unmatured.

 

--------------------------------------------------------------------------------

 

8.                                      Further Assurances.  Each Guarantor
agrees that it will from time to time, at the request of the Administrative
Agent, do all such things and execute all such documents as the Administrative
Agent may consider necessary or desirable to give full effect to this Guaranty
and to perfect and preserve the rights and powers of the Secured Parties
hereunder.  Each Guarantor acknowledges and confirms that such Guarantor itself
has established its own adequate means of obtaining from each Company on a
continuing basis all information desired by such Guarantor concerning the
financial condition of each Company and that such Guarantor will look to each
Company and not to the Administrative Agent or any other Secured Party in order
for such Guarantor to keep adequately informed of changes in any Company’s
financial condition.

 

9.                                      Termination; Reinstatement.  This
Guaranty shall remain in full force and effect until the Administrative Agent is
given written notice of a Guarantor’s intention to discontinue this Guaranty,
notwithstanding any intermediate or temporary payment or settlement of the whole
or any part of the Obligations.  No such notice shall be effective unless
received and acknowledged by an officer of the Administrative Agent at the
address of the Administrative Agent for notices set forth in Section 10.02 of
the Credit Agreement.  No such notice shall affect any rights of the
Administrative Agent or any other Secured Party hereunder, including without
limitation the rights set forth in §§4 and 6, with respect to any Obligations
incurred or accrued prior to the receipt of such notice or any Obligations
incurred or accrued pursuant to any contract or commitment in existence prior to
such receipt.  This Guaranty shall continue to be effective or be reinstated,
notwithstanding any such notice, if at any time any payment made or value
received with respect to any Obligation is rescinded or must otherwise be
returned by the Administrative Agent or any other Secured Party upon the
insolvency, bankruptcy or reorganization of any Company, or otherwise, all as
though such payment had not been made or value received.

 

10.                               Successors and Assigns.  This Guaranty shall
be binding upon each Guarantor, its successors and assigns, and shall inure to
the benefit of the Secured Parties and their respective successors, transferees
and assigns.  Without limiting the generality of the foregoing sentence, each
Secured Party may assign or otherwise transfer the Credit Agreement, the Notes,
the other Loan Documents, the Secured Cash Management Agreement, the Secured
Hedge Agreement or any other agreement or note held by it evidencing, securing
or otherwise executed in connection with the Obligations, or sell participations
in any interest therein, to any other entity or other person, and such other
entity or other person shall thereupon become vested, to the extent set forth in
the agreement evidencing such assignment, transfer or participation, with all
the rights in respect thereof granted to such Lender herein, all in accordance
with Section 10.06 of the Credit Agreement or, in the case of a Secured Party
which is transferring an interest held under a Secured Cash Management Agreement
or a Secured Hedge Agreement, in accordance with the relevant provisions of such
Secured Cash

 

--------------------------------------------------------------------------------


 

Management Agreement or the Secured Hedge Agreement, as the case may be.  The
Guarantors may not assign any of its obligations hereunder.

 

11.                               Amendments and Waivers.  No amendment or
waiver of any provision of this Guaranty nor consent to any departure by any
Guarantor therefrom shall be effective unless the same shall be in writing and
signed by the Administrative Agent with the consent of those other Secured
Parties required pursuant to Section 10.01 of the Credit Agreement.  No failure
on the part of the Administrative Agent or any other Secured Party to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

 

12.                               Notices.  All notices and other communications
called for hereunder shall be made in writing and, unless otherwise specifically
provided herein, shall be deemed to have been duly made or given when delivered
by hand or mailed first class, postage prepaid, addressed as follows:  if to any
Guarantor, at the address set forth beneath its signature hereto, and if to the
Administrative Agent, at the address for notices to the Administrative Agent set
forth in Section 10.02 of the Credit Agreement, or at such address as any party
may designate in writing to the other parties.

 

13.                               Governing Law; Consent to Jurisdiction.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN MANHATTAN COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING

 

--------------------------------------------------------------------------------


 

TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 EACH OF THE GUARANTORS AND THE
ADMINISTRATIVE AGENT HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN §12.  NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

14.                               Waiver of Jury Trial.  EACH GUARANTOR, AND, BY
ITS ACCEPTANCE HEREOF, EACH SECURED PARTY, HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EXCEPT AS PROHIBITED BY LAW, EACH GUARANTOR HEREBY WAIVES ANY RIGHT
WHICH IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE
PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR
ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  EACH GUARANTOR, AND,
BY ITS ACCEPTANCE HEREOF, EACH SECURED PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

--------------------------------------------------------------------------------


 

15.                               Miscellaneous.  This Guaranty constitutes the
entire agreement of the Guarantors with respect to the matters set forth
herein.  The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by law or any other agreement, and this
Guaranty shall be in addition to any other guaranty of or collateral security
for any of the Obligations.  The invalidity or unenforceability of any one or
more sections of this Guaranty shall not affect the validity or enforceability
of its remaining provisions.  Captions are for the ease of reference only and
shall not affect the meaning of the relevant provisions.  The meanings of all
defined terms used in this Guaranty shall be equally applicable to the singular
and plural forms of the terms defined.

 

16.                               Contribution.  To the extent any Guarantor
makes a payment hereunder in excess of the aggregate amount of the benefit
received by such Guarantor in respect of the extensions of credit under the
Credit Agreement (the “Benefit Amount”), then such Guarantor, after the payment
in full, in cash, of all of the Obligations, shall be entitled to recover from
each other guarantor of the Obligations such excess payment, pro rata, in
accordance with the ratio of the Benefit Amount received by each such other
guarantor to the total Benefit Amount received by all guarantors of the
Obligations, and the right to such recovery shall be deemed to be an asset and
property of such Guarantor so funding; provided, that all such rights to
recovery shall be subordinated and junior in right of payment to the final and
undefeasible payment in full in cash of all of the Obligations.

 

17.                               Keepwell.  Each Guarantor that is a Qualified
ECP Guarantor at the time the joint and several obligations, any of the
Guaranties or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under
this Guaranty, any other applicable Guaranty and the other Loan Documents in
respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Section 17
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section 17 shall remain in full force
and effect until the Obligations have been indefeasibly paid and performed in
full. Each Qualified ECP Guarantor intends this Section 17 to constitute, and
this Section 17 shall be deemed to constitute, a guarantee of the obligations
of, and a “keepwell, support, or other agreement” for the benefit of, each
Specified Loan Party for all purposes of the Commodity Exchange Act.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

 

GLOBAL PARTNERS LP

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

Address:

 

 

 

800 South Street, Suite 200

 

 

 

Waltham, Massachusetts 02453

 

 

 

 

 

BURSAW OIL LLC

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

Address:

 

 

 

800 South Street, Suite 200

 

 

 

Waltham, Massachusetts 02453

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

OPINION MATTERS

 

1.                                      Each of Global Operating LLC, Global
Companies LLC, Chelsea Sandwich LLC, Global Energy Marketing LLC, Global Energy
Marketing II LLC, Global CNG LLC (each a “Delaware LLC Loan Party”) and Global
GP LLC is a limited liability company validly existing and in good standing as a
limited liability company under the laws of the State of Delaware.  Each of
Global Montello Group Corp., GLP Finance Corp. and Glen Hes Corp. (each, a
“Delaware Corporate Loan Party” and, collectively with the Delaware LLC Loan
Parties, the “Delaware Loan Parties”) is a corporation validly existing and in
corporate good standing under the laws of the State of Delaware.  Each of
Alliance Energy LLC and Bursaw Oil LLC (collectively, the “MA Loan Parties”) is
a limited liability company validly existing and in good standing as a limited
liability company under the laws of the Commonwealth of Massachusetts.  Cascade
Kelly Holdings LLC is a limited liability company duly formed and validly
existing as a limited liability company under the laws of the State of Oregon. 
Global Partners LP is a limited partnership validly existing and in good
standing as a limited partnership under the laws of the State of Delaware.

 

2.                                      The execution and delivery by each of
the Loan Parties of the Credit Agreement and the other Loan Documents to which
it is a party, and the performance by each of the Loan Parties of its
obligations under each of the Credit Agreement and the other Loan Documents to
which it is a party, are within such Loan Party’s corporate, limited liability
company or limited partnership powers, as the case may be, and have been duly
authorized by all requisite corporate, limited liability company or limited
partnership action, as the case may be, on the part of such Loan Party.  Each of
the Loan Parties has duly executed and delivered each of the Loan Documents to
which it is a party.

 

3.                                      Each of the Credit Agreement and the
other Loan Documents to which each of the Loan Parties is a party constitutes a
valid and binding agreement of such Loan Party, enforceable against such Loan
Party in accordance with its respective terms.

 

4.                                      The execution and delivery by each of
the Loan Parties of each of the Loan Documents to which it is a party and
compliance by such Loan Party with the provisions thereof (i) will not result in
a breach or default (or give rise to any right of termination, cancellation or
acceleration) under any material agreement binding upon such Loan Party, except
for such breach or default as to which requisite waivers or consents have been
obtained, (ii) will not violate any of the provisions of the Governing Documents
of such Loan Party,

 

--------------------------------------------------------------------------------


 

any law, statute, rule or regulation of the State of New York, the State of
Oregon (with respect to Cascade) or the Commonwealth of Massachusetts, or any
Federal law, statute, rule, or regulation, or, to the best of our knowledge, any
judgment, order, writ, injunction or decree of any court or other tribunal
located in the State of New York, the State of Oregon (with respect to Cascade)
or the Commonwealth of Massachusetts directed against and naming such Loan
Party, and (iii) to our knowledge, will not result in the creation or imposition
of any Lien (other than Liens evidenced by the Loan Documents in favor of the
Administrative Agent and the Secured Parties) on any asset of such Loan Party. 
Except for filings or recordings that may be necessary to create, record or
perfect, or maintain the perfection of, or (with respect to pledged securities)
to enforce, the security interests created by the Security Documents, no consent
or approval by, or any notification of or filing with, any New York state,
Oregon state (with respect to Cascade) or Federal court, public body or
authority is required pursuant to New York state or Federal law to be obtained
or effected by any of the Loan Parties in connection with the execution,
delivery and performance by such Loan Party of each of the Loan Documents to
which it is a party.

 

5.                                     The provisions of the Security Agreement
are effective to create in favor of the Administrative Agent to secure the
Obligations, a valid security interest in all of each Loan Party’s right, title
and interest in and to that portion of the Collateral (as defined in the
Security Agreement) in which a security interest may be created under Article 9
of the NY UCC (the “Article 9 Collateral”) without giving effect to the laws
referred to in Section 9-201 thereof.

 

6.                                      To the extent that the filing of a
financing statement can be effective to perfect a security interest in the
Article 9 Collateral under the Uniform Commercial Code as in effect in the State
of Delaware, the security interest in favor of the Administrative Agent in that
portion of the Article 9 Collateral described in (a) the UCC financing
statements naming the Delaware Loan Parties (other than Global CNG LLC) as
debtors on file with the Delaware Secretary of State is perfected and (b) the
UCC financing statement naming Global CNG LLC as debtor will be perfected upon
the proper filing of the such UCC financing statement in the office of the
Secretary of State of the State of Delaware.  To the extent that the filing of a
financing statement can be effective to perfect a security interest in the
Article 9 Collateral under the Uniform Commercial Code as in effect in the
Commonwealth of Massachusetts, the security interest in favor of the
Administrative Agent in that portion of the Article 9 Collateral described in
the UCC financing statements naming the MA Loan Parties as debtors on file with
the Massachustts Secretary of State is perfected.  To the extent that the filing
of a financing statement can be effective to perfect a security interest in the
Collateral under the Uniform Commercial Code as in effect in the State of
Oregon, the security interest in favor of the Administrative Agent naming
Cascade as debtor is perfected with respect to that portion of the Collateral
described in the Security Agreement and indicated on the

 

--------------------------------------------------------------------------------


 

applicable Financing Statement as constitutes personal property of Cascade in
which a security interest can be perfected by the filing of UCC financing
statements in the State of Oregon under Article 9 of the Oregon UCC.  For
purposes of this paragraph, we have assumed that the Collateral covered by the
Financing Statement does not include any timber to be cut or “as-extracted
collateral”, as such terms are used in Section 9-501 of the applicable UCC.

 

7.                                      After giving effect to the delivery
(within the meaning given such term by the New York UCC) by Global Companies LLC
to the Administrative Agent in pledge, within the State of New York, pursuant to
the Pledge Agreement, of each of the stock certificates representing the shares
of capital stock of Glen Hes Corp. pledged to the Administrative Agent by Global
Companies LLC thereunder (the “Glen Hes Pledged Shares”), together with properly
completed and effective stock powers endorsing the Glen Hes Pledged Shares and
duly executed by Global Companies LLC in blank and assuming the continued
possession of the Glen Hes Pledged Shares and of such stock powers by the
Administrative Agent within the State of New York, the Administrative Agent
shall acquire a valid security interest, for the benefit of the Administrative
Agent and the Secured Parties, in all right, title and interest of Global
Companies LLC in the Glen Hes Pledged Shares pursuant to the Pledge Agreement,
to the extent that a security interest therein may be created pursuant to
Article 9 of the New York UCC, and such security interest will be perfected,
with the consequences of perfection by control with respect to the Glen Hes
Pledged Shares accorded by the New York UCC.  After giving effect to the
delivery (within the meaning given such term by the New York UCC) by Global
Partners LP to the Administrative Agent in pledge, within the State of New York,
pursuant to the Pledge Agreement, of each of the stock certificates representing
the shares of capital stock of GLP Finance Corp. pledged to the Administrative
Agent by Global Partners LP thereunder (the “Finance Pledged Shares”), together
with properly completed and effective stock powers endorsing the Finance Pledged
Shares and duly executed by Global Partners LP in blank and assuming the
continued possession of the Finance Pledged Shares and of such stock powers by
the Administrative Agent within the State of New York, the Administrative Agent
shall acquire a valid security interest, for the benefit of the Administrative
Agent and the Secured Parties, in all right, title and interest of Global
Partners LP in the Finance Pledged Shares pursuant to the Pledge Agreement, to
the extent that a security interest therein may be created pursuant to Article 9
of the New York UCC, and such security interest will be perfected, with the
consequences of perfection by control with respect to the Finance Pledged Shares
accorded by the New York UCC.  After giving effect to the delivery (within the
meaning given such term by the New York UCC) by Global Operating LLC to the
Administrative Agent in pledge, within the State of New York, pursuant to the
Pledge Agreement, of each of the stock certificates representing the shares of
capital stock of Global Montello Group Corp. pledged to the Administrative Agent
by Global Operating LLC thereunder

 

--------------------------------------------------------------------------------


 

(the “Montello Pledged Shares” and, collectively with the Glen Hes Pledged
Shares and the Finance Pledged Shares, the “Pledged Shares”), together with
properly completed and effective stock powers endorsing the Montello Pledged
Shares and duly executed by Global Operating LLC in blank and assuming the
continued possession of the Montello Pledged Shares and of such stock powers by
the Administrative Agent within the State of New York, the Administrative Agent
shall acquire a valid security interest, for the benefit of the Administrative
Agent and the Secured Parties, in all right, title and interest of Global
Operating LLC in the Montello Pledged Shares pursuant to the Pledge Agreement,
to the extent that a security interest therein may be created pursuant to
Article 9 of the New York UCC, and such security interest will be perfected,
with the consequences of perfection by control with respect to the Montello
Pledged Shares accorded by the New York UCC.

 

8.                                      The making of the loans and advances
under the Loan Agreement and the application of the proceeds thereof as provided
in the Loan Agreement do not violate Regulations U or X of the Board of
Governors of the Federal Reserve System.

 

9.                                     None of the Loan Parties is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

10.                               To our knowledge, but without having
investigated any governmental records or court dockets, and without having made
any other independent investigation, there is no material litigation or
governmental or administrative proceeding pending or threatened against the Loan
Parties which bring into question the validity or enforceability of the Credit
Agreement or any instrument or document furnished in connection therewith,
including, the Loan Documents.

 

--------------------------------------------------------------------------------

 

EXHIBIT I-1

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of December 16, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among GLOBAL OPERATING
LLC, a Delaware limited liability company (“OLLC”), GLOBAL COMPANIES LLC, a
Delaware limited liability company (“Global”), GLOBAL MONTELLO GROUP CORP., a
Delaware corporation (“Montello”), GLEN HES CORP., a Delaware corporation (“Glen
Hes”), CHELSEA SANDWICH LLC, a Delaware limited liability company (“Chelsea
LLC”), GLP FINANCE CORP., a Delaware corporation (“Finance”), GLOBAL ENERGY
MARKETING LLC, a Delaware limited liability company (“GEM”), GLOBAL ENERGY
MARKETING II LLC, a Delaware limited liability company (“GEM II”), GLOBAL CNG
LLC, a Delaware limited liability company (“CNG”), ALLIANCE ENERGY LLC, a
Massachusetts limited liability company (“Alliance”) and CASCADE KELLY HOLDINGS
LLC, an Oregon limited liability company (“Cascade” and, collectively with OLLC,
Global, Montello, Glen Hes, Chelsea LLC, Finance, GEM, GEM II, CNG and Alliance,
the “Initial Borrowers” and each individually, an “Initial Borrower”), GLOBAL
PARTNERS LP, a Delaware limited partnership (the “MLP”), each lender from time
to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender,
Alternative Currency Fronting Lender and L/C Issuer, JPMORGAN CHASE BANK, N.A.
and WELLS FARGO BANK, N.A. as Co- Syndication Agents and RBS CITIZENS NA,
SOCIETE GENERALE AND STANDARD CHARTERED BANK as Co-Documentation Agents.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate

 

--------------------------------------------------------------------------------


 

changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:                      , 20[ ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of December 16, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among GLOBAL OPERATING
LLC, a Delaware limited liability company (“OLLC”), GLOBAL COMPANIES LLC, a
Delaware limited liability company (“Global”), GLOBAL MONTELLO GROUP CORP., a
Delaware corporation (“Montello”), GLEN HES CORP., a Delaware corporation (“Glen
Hes”), CHELSEA SANDWICH LLC, a Delaware limited liability company (“Chelsea
LLC”), GLP FINANCE CORP., a Delaware corporation (“Finance”), GLOBAL ENERGY
MARKETING LLC, a Delaware limited liability company (“GEM”), GLOBAL ENERGY
MARKETING II LLC, a Delaware limited liability company (“GEM II”), GLOBAL CNG
LLC, a Delaware limited liability company (“CNG”), ALLIANCE ENERGY LLC, a
Massachusetts limited liability company (“Alliance”) and CASCADE KELLY HOLDINGS
LLC, an Oregon limited liability company (“Cascade” and, collectively with OLLC,
Global, Montello, Glen Hes, Chelsea LLC, Finance, GEM, GEM II, CNG and Alliance,
the “Initial Borrowers” and each individually, an “Initial Borrower”), GLOBAL
PARTNERS LP, a Delaware limited partnership (the “MLP”), each lender from time
to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender,
Alternative Currency Fronting Lender and L/C Issuer, JPMORGAN CHASE BANK, N.A.
and WELLS FARGO BANK, N.A. as Co- Syndication Agents and RBS CITIZENS NA,
SOCIETE GENERALE AND STANDARD CHARTERED BANK as Co-Documentation Agents.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrowers as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times

 

--------------------------------------------------------------------------------


 

furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:                      , 20[ ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of December 16, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among GLOBAL OPERATING
LLC, a Delaware limited liability company (“OLLC”), GLOBAL COMPANIES LLC, a
Delaware limited liability company (“Global”), GLOBAL MONTELLO GROUP CORP., a
Delaware corporation (“Montello”), GLEN HES CORP., a Delaware corporation (“Glen
Hes”), CHELSEA SANDWICH LLC, a Delaware limited liability company (“Chelsea
LLC”), GLP FINANCE CORP., a Delaware corporation (“Finance”), GLOBAL ENERGY
MARKETING LLC, a Delaware limited liability company (“GEM”), GLOBAL ENERGY
MARKETING II LLC, a Delaware limited liability company (“GEM II”), GLOBAL CNG
LLC, a Delaware limited liability company (“CNG”), ALLIANCE ENERGY LLC, a
Massachusetts limited liability company (“Alliance”) and CASCADE KELLY HOLDINGS
LLC, an Oregon limited liability company (“Cascade” and, collectively with OLLC,
Global, Montello, Glen Hes, Chelsea LLC, Finance, GEM, GEM II, CNG and Alliance,
the “Initial Borrowers” and each individually, an “Initial Borrower”), GLOBAL
PARTNERS LP, a Delaware limited partnership (the “MLP”), each lender from time
to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender,
Alternative Currency Fronting Lender and L/C Issuer, JPMORGAN CHASE BANK, N.A.
and WELLS FARGO BANK, N.A. as Co- Syndication Agents and RBS CITIZENS NA,
SOCIETE GENERALE AND STANDARD CHARTERED BANK as Co-Documentation Agents.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrowers as described in Section 881(c)(3)(C) of the Code.

 

--------------------------------------------------------------------------------


 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:                      , 20[ ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-4

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of December 16, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among GLOBAL OPERATING
LLC, a Delaware limited liability company (“OLLC”), GLOBAL COMPANIES LLC, a
Delaware limited liability company (“Global”), GLOBAL MONTELLO GROUP CORP., a
Delaware corporation (“Montello”), GLEN HES CORP., a Delaware corporation (“Glen
Hes”), CHELSEA SANDWICH LLC, a Delaware limited liability company (“Chelsea
LLC”), GLP FINANCE CORP., a Delaware corporation (“Finance”), GLOBAL ENERGY
MARKETING LLC, a Delaware limited liability company (“GEM”), GLOBAL ENERGY
MARKETING II LLC, a Delaware limited liability company (“GEM II”), GLOBAL CNG
LLC, a Delaware limited liability company (“CNG”), ALLIANCE ENERGY LLC, a
Massachusetts limited liability company (“Alliance”) and CASCADE KELLY HOLDINGS
LLC, an Oregon limited liability company (“Cascade” and, collectively with OLLC,
Global, Montello, Glen Hes, Chelsea LLC, Finance, GEM, GEM II, CNG and Alliance,
the “Initial Borrowers” and each individually, an “Initial Borrower”), GLOBAL
PARTNERS LP, a Delaware limited partnership (the “MLP”), each lender from time
to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender,
Alternative Currency Fronting Lender and L/C Issuer, JPMORGAN CHASE BANK, N.A.
and WELLS FARGO BANK, N.A. as Co- Syndication Agents and RBS CITIZENS NA,
SOCIETE GENERALE AND STANDARD CHARTERED BANK as Co-Documentation Agents.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct

 

--------------------------------------------------------------------------------


 

or indirect partners/members is a controlled foreign corporation related to the
Borrowers as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

DATE:                      , 20[ ]

 

 

--------------------------------------------------------------------------------
